EXHIBIT 10.1

 

SECURED REVOLVING LOAN NOTE

 

 

$8,000,000.00

__________________, 2008

Iselin, New Jersey

 

Upon the earlier of (a) three (3) years from the date hereof, or (b) in
accordance with a certain Revolving Loan and Security Agreement of even date
herewith, or as it may be subsequently amended, signed by the undersigned as
"Borrower" ("Loan Agreement") FOR VALUE RECEIVED, the undersigned "Borrower"
jointly and severally promises to pay to the order of SOVEREIGN BANK (the
"Lender"), at 101 Wood Avenue South, 6th Floor, Iselin, New Jersey 08830, the
principal sum of Eight Million – 00/100 ($8,000,000.00) Dollars or the amount
actually advanced pursuant to the Loan Agreement.

 

This Secured Revolving Loan Note (“Note”) bears interest during each calendar
month from the date hereof until paid, at an interest rate per annum as set
forth in the Loan Agreement Interest is to be paid at time intervals as set
forth in the Loan Agreement. In no event is the interest rate to be higher than
the maximum lawful rate. Interest is calculated on a daily basis upon the unpaid
balance based upon the actual number of days elapsed, with each date
representing 1/360th of a year.

 

All payments on this Note shall be made in immediately available lawful money of
the United States by direct charge to Borrower's deposit accounts with Lender.
In addition to the provision above for direct charge of payments due, Lender is
hereby authorized, at its sole and absolute discretion, to debit any other of
the Borrower's accounts for payments due. This authorization does not affect the
Borrower's 's obligations to pay when due all amounts payable under this Note,
whether or not there are sufficient funds therefor in such accounts. The
foregoing authorization is in addition to, and not in limitation of, any rights
of setoff.

 

Upon the earlier of Default (as defined in the Loan Agreement) or maturity of
this Note, the Borrower's right to select pricing options ceases (if applicable)
and the unpaid principal of all unpaid advances and amounts due pursuant to this
Note bears interest at a rate which is two (2) percentage points per annum
greater than that which would otherwise be applicable ("Default Rate"). Borrower
acknowledges that: (i) such additional rate is a material inducement to Lender
to make the loans; (ii) Lender would not have made the loans in the absence of
the agreement of the Borrower to pay such default rate; (iii) such additional
rate represents compensation for increased risk to Lender that the loans will
not be repaid; and (iv) such rate is not a penalty and represents a reasonable
estimate of (a) the cost to Lender in allocating its resources (both personnel
and financial) to the ongoing review, monitoring, administration and collection
of the loans and (b) compensation to Lender for losses that are difficult to
ascertain.

 

If a regularly scheduled payment is fifteen (15) days or more late, the Borrower
will be charged 5.000% of the unpaid portion of the regularly scheduled payment
or $10.00, whichever is greater. Upon Default, the Borrower will be charged
either 5.000% of the unpaid principal plus accrued unpaid interest or $10.00,
whichever is greater. Any such late charge assessed is immediately due and
payable. Any payment received after 3:00 P.M. on a banking day is deemed
received on the next succeeding banking day.

 

This Note is secured by such Collateral defined in the Loan Agreement.
Capitalized terms in this Note have the meaning set forth in the Loan Agreement.
All terms of the Loan Agreement are incorporated herein by reference. In the
event of ambiguity or inconsistency between the terms of the Loan Agreement and
the terms hereof, the terms of the Loan Agreement prevail.

 

Except as otherwise specified herein, each payment made under this Note is to be
applied first to the payment of accrued interest, then to any expenses or
charges payable hereunder, and the balance applied to principal amounts due
under this Note.

 

 


--------------------------------------------------------------------------------



 

The undersigned hereby waives demand, notice of non-payment, protest, and all
other notices or demands whatsoever, and hereby consents that without notice to
and without releasing the liability of any party, the obligations evidenced by
this Note or the Loan Agreement may from time to time, in whole or part, be
renewed, extended, modified, accelerated, compromised, settled or released by
Lender.

 

Lender's books and records are prima facie evidence of the amount of the
obligations and are binding upon Borrower.

 

Lender is hereby authorized to fill in any blank spaces in this Note and to date
this Note as of the applicable date and to correct patent errors herein.

 

This Note has been executed and delivered in New Jersey and is deemed a contract
made under New Jersey law.

 

BORROWER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING
TO THIS NOTE OR RELATED DOCUMENTS AS AN INDUCEMENT TO THE ACCEPTANCE BY LENDER
OF THIS NOTE.

 

 

Attest/Witness:

MEDIA SCIENCES

 

 

INTERNATIONAL, INC.

 

 

By:

 

Print Name:

Print Name:

 

Title:

 

 

 

Attest/Witness:

MEDIA SCIENCES, INC.

 

 

 

By:

 

Print Name:

Print Name:

 

Title:

 

 

 

Attest/Witness:

CADAPULT GRAPHIC SYSTEMS, INC.

 

 

 

By:

 

Print Name:

Print Name:

 

Title:

 

 

 

 

2

 

 

 

--------------------------------------------------------------------------------



REVOLVING LOAN AND SECURITY AGREEMENT

 

This Revolving Loan and Security Agreement ("Agreement") among SOVEREIGN BANK, a
federal savings bank, having an address of 101 Wood Avenue South, Iselin NJ
08830 ("Lender"), MEDIA SCIENCES INTERNATIONAL, INC., a Delaware corporation and
MEDIA SCIENCES, INC. a New Jersey corporation, and CADAPULT GRAPHIC SYSTEMS,
INC., a New Jersey corporation, having their chief executive office at 8
Allerman Road, Oakland NJ 07436 (either separately, jointly, or jointly and
severally, "Borrower") is effective on ________________ , 2008 .

 

STATEMENTS

 

A.

The Borrower has requested financial accommodation(s) from Lender.

 

B.      Lender is willing to render the requested financial accommodation(s) to
the Borrower in connection with the Borrower's business and on certain terms and
conditions.

 

C.      To secure the financial accommodation(s), the Borrower is willing, among
other things, to grant a first priority security interest to Lender in certain
assets of the Borrower.

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Agreement and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

DEFINITIONS

 

"Accounts" - as defined in Exhibit A

 

"Advance Limit" - as defined in Section 1.1(b)

 

"Affiliate" - as defined in Section 7.12

 

"Chattel Paper" - as defined in Exhibit A

 

"Collateral"

- as defined in Article 4

 

"Commercial Tort Claims" - as defined in Exhibit A

 

"Compliance Certificate" - as defined in Section 6.7(a)

 

"Debt" - as defined in Article 3

 

"Default" - as defined in Section 9.1

 

"Default Period" – as defined in Section 1.3(d)

 

"Delivered Financials" - as defined in Section 5.4(a)

 

 



 


--------------------------------------------------------------------------------



 

"Deposit Accounts" - as defined in Exhibit A

 

"EBITDA" - as defined in Section 7.16

 

"Environmental Laws" - as defined in Section 5.15(c)

 

"Equipment" - as defined in Exhibit A

 

"ERISA" - as defined in Section 5.10

 

"Fixed Charge" – as defined in Section 7.16

 

"GAAP" - as defined in Section 5.4(a)

 

"General Intangibles" - as defined in Exhibit A

 

"Goods" - as defined in Exhibit A

 

"Instruments" - as defined in Exhibit A

 

"Inventory" - as defined in Exhibit A

 

"Investment Property" - as defined in Exhibit A

 

"Letter of Credit Rights" - as defined in Exhibit A

 

"Libor Rate" - as defined in Section 1.4(a)

 

"Net Value of Qualified In-Transit Inventory" - as defined in Section 1.1(g)

 

"Net Value of Qualified Inventory" - as defined in Section 1.1(e)

 

"Note" - as defined in Section 1.3(c)

 

"Operating Documents" - as defined in Section 5.1(c)

 

"OSHA" - as defined in Section 5.11

 

"Participant" - as defined in Section 2.4(b)

 

"Plan" - as defined in Section 5.10

 

"Prime Rate" - as defined in Section 1.3(e)

 

"Qualified Accounts" - as defined in Section 1.1(c)

 

"Qualified Inventory" - as defined in Section 1.1(d)

 

"Revolving Loan" - as defined in Section 1.1(a)



 

2

 


--------------------------------------------------------------------------------



 

 

"Roll Over Date" – as defined in Section 1.4(f)

 

"Re-Set Date" - as defined in Section 1.4(e)

 

"Tangible Net Worth" - as defined in Section 7.15

 

 

AGREEMENTS

 

ARTICLE 1. THE REVOLVING LOAN

 

Section 1.1 The Revolving Loan

 

1.1(a) Lender agrees to provide, subject to the terms and conditions of this
Agreement, at one time or from time to time, at the request of the Borrower,
revolving loans to the Borrower in an aggregate amount up to but not in excess
of the Borrower's Advance Limit on a revolving loan basis which may be repaid
and re-borrowed (the “Revolving Loan") during the term of this Agreement. The
unpaid balance of principal and interest of the Revolving Loan is to be payable
in full on the earlier of (i) three years from the date of execution of this
Agreement, (ii) as provided in Article 14 of this Agreement or (iii) upon a
Default as provided in this Agreement. Borrower has the option to designate
either the initial advance of One Million Five Hundred Thousand ($1,500,000.00)
Dollars, or any other advances in multiples of Five Hundred Thousand
($500,000.00) Dollars, (provided that the total of the aggregate of the advances
designated as a term loan does not exceed Three Million ($3,000,000.00) Dollars)
of the amounts otherwise available to be advanced to the Borrower on account of
the Revolving Loan as non-amortizing term loans (but subject to the prepayment
provisions of the preceding sentence and such further terms and conditions that
Lender may prescribe in its discretion) and provided that Borrower executes such
further documents as Lender may require in connection therewith. Notwithstanding
such option, any such amounts designated as a term loan are to be treated as
subject to the Advance Limit and part of the Debt.

 

1.1(b) The term "Advance Limit" means the loans or advances which Lender may
make to the Borrower pursuant to this Agreement which are not in the aggregate
at any time outstanding to exceed the lesser of Eight Million ($8,000,000.00)
Dollars or the sum of (A), (B) and (C) below:

 

(A) Eighty-five (85%) percent of the face amount of the Borrower's "Qualified
Accounts" as that term is defined in this Agreement; plus

 

(B) up to the lesser of (i) $3,000,000.00, or (ii) fifty (50%) percent of the
"Net Value of Qualified Inventory" as that term is defined in this Agreement,
with a sub-limit not to exceed the lesser of $1,000,000.00 or the sum of (x) the
full unpaid and outstanding balance of any standby letters of credit or bankers
acceptances which Lender in its sole and absolute discretion may issue on
account of the Borrower plus (y) fifty (50%) percent of the unpaid and
outstanding balance of any documentary letters of credit issued on account of
the Borrower for the purchase of Inventory in the ordinary course of business
which Lender in its sole and absolute discretion may issue on account of the
Borrower, with a further sub-limit not to exceed $250,000.00 of the “Net Value
of Qualified In-Transit Inventory” as that term is defined in this Agreement, or
(iii) the maximum amount available to be loaned or advanced pursuant to Section
1.1(b)(A); less

 

3

 


--------------------------------------------------------------------------------



 

 

(C) any reserves established by Lender pursuant to Section 1.1(b) hereof.

 

1.1(c) The term "Qualified Accounts" means the "Accounts" (as that term is
defined on Exhibit A annexed hereto) as to which the Borrower has furnished to
Lender adequate written information at such times and in such form as has been
or, from time to time, may be requested by Lender, which, taken selectively or
as a whole, meet all of the herein criteria until collected, are not unpaid for
more than ninety (90) days from the original date of invoice, which are in all
other respects acceptable to Lender in its reasonable discretion, and
specifically exclude the following:

 

(A) Accounts with respect to which the account debtor is an officer, director,
employee, subsidiary or agent of the Borrower or an Affiliate thereof;

 

(B) Accounts with respect to which goods are placed on consignment, guaranteed
sale, bill-and-hold, repurchase or return, or other terms by reason of which the
payment by the account debtor may be conditional;

 

(C) Accounts arising from progress billings, invoices for deposits and rebills
of amounts previously credited to the extent of credits issued more than fifteen
(15) days prior to such rebill (unless such rebill is dated as of original
invoice date), or retainage;

 

(D) Accounts with respect to which the account debtor is not domiciled in the
United States of America or Canada unless such Account is (1) fully guaranteed
and secured by an irrevocable letter of credit in form and substance
satisfactory to Lender and drawn on a United States bank acceptable to Lender,
or (2) is fully covered by foreign credit insurance pursuant to a policy naming
Lender as loss payee satisfactory in form and substance to Lender and issued by
an insurer acceptable to Lender;

 

(E) Accounts which arise from a lease or other extended payment basis;

 

(F) Accounts with respect to which the account debtor is the government of the
United States or any subdivision or authority thereof unless assigned to Lender
and otherwise in full compliance with the federal Assignment of Claims Act or
any similar act or regulation and such compliance is satisfactory to Lender;

 

(G) All Accounts owing by any account debtor if fifty (50%) percent or more of
the Accounts due from such account debtor are deemed not to be Qualified
Accounts hereunder;

 

(H) Accounts with respect to which the Lender does not for any reason have a
perfected first priority security interest, or with respect to which the
Accounts are subject to any claim, lien, security interest or financing
statement of any persons or entities, including without limitation, the United
States, or any agencies or instrumentalities thereof, except the security
interest and financing statements in favor of Lender or except as otherwise
approved in writing by Lender;

 

 

4

 


--------------------------------------------------------------------------------



 

(I) Accounts with respect to which the Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to the Borrower, to
the extent of the lesser of Borrower's existing or potential liability to such
account debtor;

 

(J) that portion of the Accounts with respect to which the account debtor has
disputed any liability or the account debtor has made any claim with respect to
any other Account due to the Borrower, or the Account is otherwise subject to
any right of setoff, deduction, breach of warranty or other defense, dispute or
counterclaim by the account debtor, or subject to contra Accounts, but only to
the extent of such portion;

 

(K) that portion of the Accounts owed by any single account debtor which exceeds
twenty (20%) percent of all of the Accounts, except, subject to the sole and
absolute discretion of Lender, that for account debtors PrinterEssentials.com
Inc. d/b/a Printer Essentials and Bergen County Ribbon Xchange LLC d/b/a
“Supplies Guys,” that portion of the Accounts owed by each such debtor which
exceeds twenty-five (25%) percent of all of the Accounts, but only to the extent
of such portion;

 

(L) that portion of any Accounts representing late fees, service charges or
interest, but only to the extent of such portion;

 

(M) Accounts of an account debtor where the account debtor is located in a state
which requires a Notice of Business Activities Report or similar report to be
filed and the Borrower has not filed same for the current year, or where the
Borrower is not otherwise authorized to transact business in said state, or
where the Borrower is not in good standing in such state;

 

(N) Accounts owed by any account debtor which is insolvent or is the subject of
an insolvency proceeding;

 

(O) that portion of any Accounts represented by contract rights, documents,
instruments, chattel paper or general intangibles but only to the extent of such
portion;

 

(P) any and all Accounts of an account debtor whose credit-worthiness is not
satisfactory to Lender in its reasonable credit judgment based on information
available to Lender; and

 

(Q) Accounts deemed by Lender to constitute customer deposits, advanced payments
or prepayments.

 

References to percentages of all Accounts are based on dollar amounts of
Accounts and not number of Accounts.

 

1.1(d) The term "Qualified Inventory" means the Inventory (as that term is
defined on Exhibit A annexed hereto) as to which Borrower has furnished to
Lender adequate written information at such times and in such form as has been,
or from time to time, may be requested by Lender, which meet

 

5

 


--------------------------------------------------------------------------------



 

all of the following criteria on the date of any advances under the Revolving
Loan and during the term of this Agreement, and which are in all other respects
reasonably acceptable to Lender:

 

(A) The Inventory consists of raw materials and finished marketable goods stored
at the address(es) of the Borrower in the United States of America set forth on
Schedule 2; if stored at any other location, the Inventory is not Qualified
Inventory unless it is approved by Lender, made subject to an acceptable
landlord waiver or bailee waiver and is otherwise Qualified Inventory in the
sole and absolute discretion of Lender. The Inventory is not (i) work in
process, (ii) packaging, shipping or supply materials, (iii) goods that have
been returned for resale, or (iv) held for sale or consisting of a product line
held for sale for longer than its useful life;

 

(B) Borrower is the sole owner of the Inventory, none of the Inventory is being
held by the Borrower or a third party on a consignment basis, and the Borrower
has not sold, assigned, transferred, mortgaged or hypothecated, nor released all
or any part of the Inventory from Lender's security interest created by this
Agreement. The Inventory is otherwise not subject to any claim, lien, security
interest, financing statement or trademark/license of any persons or entities,
including without limitation the United States, or any agencies or
instrumentalities thereof except the security interest and financing statements
in favor of Lender;

 

(C) If any of the Inventory is represented or covered by documents of title,
instruments or chattel paper, the Borrower is the owner of all such documents,
instruments and paper, and (except as provided in this Agreement) none of it has
been sold or transferred nor has any security interest been granted in all or
any portion thereof, except in favor of Lender;

 

(D) The Inventory is not obsolete, has not been rejected, returned or damaged;

 

(E) The Inventory, if purchased by Borrower, was purchased in the ordinary
course of business; and

 

(F) Lender has not notified the Borrower that the Inventory is unsatisfactory.

 

1.1(e) The term "Net Value of Qualified Inventory" means the lower of the net
cost to the Borrower or the market value, as reasonably determined by Lender, of
the Qualified Inventory in the actual or constructive possession of the Borrower
at any time, exclusive of any transportation other than in-bound freight for
products imported from a foreign country, processing or handling charges, and
exclusive of such other value (including without limitation the value of
partially finished goods, slow moving or not current goods) as Lender in its
reasonable discretion desires to exclude.

 

1.1(f) Without limiting any other rights, terms, conditions or remedies of
Lender, all loans, advances or financial accommodations made or otherwise
available to Borrower is subject to Lender’s continuing right, in its reasonable
discretion, to withhold from Borrower a reserve, and to increase and decrease
such reserve from time to time, if and to the extent that, in Lender’s sole
judgment, such reserve is necessary to protect the interests of Lender against
possible non-payment of Accounts for any reason by account debtors, for
decreases in value of Collateral, for goods held on consignment, possible
non-payment by Borrower of any indebtedness owed to, or liens held by, third
parties, or to protect the interests of Lender against the possible adverse
effect of any state of facts which does or would, with or without notice or
passage of time, or both, constitute a Default hereunder.

 

 

6

 


--------------------------------------------------------------------------------



 

1.1(g) The term “Net Value of Qualified In-Transit Inventory” means the
Inventory (as that term is defined on Exhibit A annexed hereto) as to which
Borrower has furnished to Lender adequate written information at such times and
in such form as has been, or from time to time, may be requested by Lender,
which meet all of the following criteria on the date of any advances under the
Revolving Loan and during the term of this Agreement, and which are in all other
respects reasonably acceptable to Lender:

 

(A) The Inventory is otherwise “Qualified Inventory;”

 

(B) title to such Inventory has passed to Media Sciences International, Inc. and
the Inventory has been loaded on a common carrier for shipment to Media Sciences
International, Inc.;

 

(C) the Inventory does not remain in-transit for more than 60 days;

 

(D) the Inventory is fully insured consistent with Section 6.13 of this
Agreement; and

 

(E) Borrower has taken all such actions necessary for documents of title to be
transferred to Lender upon request by Lender.

 

 

Section 1.2

[Intentionally Omitted]

 

 

Section 1.3 Interest Rate and Other Provisions Relating to The Revolving Loan

 

1.3(a) Interest accrues on the Revolving Loan based upon Borrower’s compliance
with the provisions of Section 7.16 (Fixed Charge Coverage Ratio) at Borrower's
option, as set forth in the grid below identifying such options based upon
Borrower’s range of Fixed Charge Coverage compliance, with each such
determination to be made by Lender monthly based upon the then most recent
covenant compliance submissions made pursuant to this Agreement for the nine (9)
month period ending 3/31/08, for fiscal year ending 6/30/08 and rolling 12 month
period thereafter:

 

Fixed Charge Coverage

LIBOR Option

Prime Option

1.05:1 < 1.10:1

LIBOR Rate plus 275 basis points*

Prime Rate plus one-half ( ½%) percent floating*

1.10:1 < 1.25:1

LIBOR Rate plus 250 basis points

Prime Rate plus one-quarter (¼%) percent floating

> 1.25:1

LIBOR Rate plus 225 basis points

Prime Rate floating

* for the 9 month period ending 3/31/08, for fiscal year ending 6/30/08, and
rolling 12 month period ending 9/30/08, this option is applicable if the Fixed
Charge Coverage is under 1.05:1, but there then otherwise

exists no event of Default.

 

1.3(b) Each change in the Prime Rate is to take effect simultaneously with a
corresponding change in the Prime Rate without notice to Borrower. Interest is
to be calculated on a daily basis upon the unpaid balance based upon the actual
number of days elapsed, with each date representing 1/360th of a year.

 

 

7

 


--------------------------------------------------------------------------------



 

1.3(c) The Revolving Loan (including, but not limited to, that part repayable on
a term basis hereunder) is to be evidenced by promissory note(s) (the "Note") in
the form required by Lender.

 

1.3(d) On the earlier of (A) the occurrence of any event of Default through and
including the date (if any) identified by Lender as the date that the Default
has either been waived or cured as determined by Lender, (“Default Period”) or
(B) maturity of this Agreement, Borrower’s right to select pricing options
ceases (if applicable) and the unpaid principal of all advances and the
Revolving Loan bears interest at a rate which is two (2) percentage points per
annum greater than that which would otherwise be applicable (“Default Rate”).
Borrower acknowledges that: (i) such additional rate is a material inducement to
Lender to make the Revolving Loan; (ii) Lender would not have made the Revolving
Loan or any other advances in the absence of the agreement of Borrower to pay
such Default Rate; (iii) such additional rate represents compensation for
increased risk to Lender that the Debt will not be repaid; and (iv) such rate is
not a penalty and represents a reasonable estimate of (a) the cost to Lender in
allocating its resources (both personnel and financial) to the ongoing review,
monitoring, administration and collection of the Revolving Loans and (b)
compensation to Lender for losses that are difficult to ascertain.

 

1.3(e) The “Prime Rate” means the rate per annum from time to time established
by the Lender as the Prime Rate and made available by Lender at its main office
or, in the discretion of Lender, the base, reference or other rate then
designated by Lender for general commercial loan reference purposes, it being
understood that such rate is a reference rate, not necessarily the lowest,
established from time to time, which serves as the basis upon which effective
interest rates are calculated for loans making reference thereto. In the event
that there should be a change in the Prime Rate, such change is effective on the
date of such change without notice to Borrower. Any such change will not affect
or alter any other term or condition.

 

1.3(f) Interest on the Revolving Loan is payable by the Borrower each month
beginning on the first banking day of Lender in the month following the
effective date of this Agreement, unless otherwise provided herein or in the
Note. Lender may, at its sole and absolute discretion, charge unpaid interest or
principal to any loan, checking or other account of the Borrower, deduct unpaid
interest or principal from any future advance to the Borrower, or apply any
proceeds received by Lender to the payment of due but unpaid interest or
principal (although Lender will first charge such sums(s) from the Borrower’s
Revolving Loan account). Borrower hereby so authorizes Lender to automatically
deduct from any deposit account of Borrower the amount of any applicable
Revolving Loan or other payment including all payments of interest, principal
and other sums due (“Automatic Payment”), from time to time, under this
Agreement and/or any Note; Lender will thereafter notify Borrower of the amount
so charged. If the funds in the account are insufficient to cover any payment
due, Lender is not obligated to advance funds to cover the payment; however,
Lender has the sole and absolute discretion to make such an advance to cover the
payment and may charge the Borrower's loan account for such advance. The failure
of Lender to charge any account or to give any such notice does not affect the
obligation of Borrower to pay interest, principal or other sums as provided
herein or in any Note. At any time and for any reason, the Lender may terminate
the Automatic Payment upon no less than thirty (30) days’ notice to the
Borrower. Any failure or delay by Lender in submitting an invoice(s) for
interest payments does not discharge or relieve the Borrower of the obligation
to render timely payments. Borrower is to maintain its primary domestic
operating accounts, cash management accounts and primary depository accounts
(which Lender will establish with “sweep” options) with Lender and is to
maintain sufficient balances therein at all times to enable Lender to directly
charge all sums due to Lender.

 

1.3(g) In no event is the interest rate or other charges of this Agreement to
exceed the highest rate permissible under law. If any provision of this
Agreement or any other instrument executed in connection thereto be construed or
held to permit the collection of or to require the payment of any

 

8

 


--------------------------------------------------------------------------------



 

amount of interest in excess of that permitted by applicable law, the provisions
of this paragraph control and override any contrary or inconsistent provision of
this Agreement or instrument. The intention of the parties is to conform
strictly to the applicable laws relating to maximum rates of interest. This
Agreement and each other instrument evidencing or relating to the Debt are to be
held subject to reduction or rebate as to any amount paid by or on behalf of the
Borrower in violation of any such law.

 

Section 1.4 Selection of LIBOR Rate or Prime Rate

 

1.4(a) The term “LIBOR Rate” means, as applicable to any amount advanced on
account of the Revolving Loan which is repayable at an interest rate based upon
LIBOR (a "LIBOR Advance"), the rate per annum as determined on the basis of the
offered rates for deposits in U.S. Dollars, for a period of time comparable to
such LIBOR Advance which appears on the Reuters Screen LIBOR01 Page (or any
successor page) as of 11:00 A.M. London time on the day that is two London
Banking Days (defined as a day on which commercial banks are open for business
in that city) preceding the first day of such LIBOR Advance, provided, however,
if the rate described above does not appear on the Telerate System on any
applicable interest determination date, the LIBOR Rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
U.S. dollars for a period of time comparable to such LIBOR Advance which are
offered by four major banks in the London interbank market at approximately
11:00 A.M. London time, on the day that is two (2) London Banking Days preceding
the first day of such LIBOR Advance as selected by Lender. The principal London
office of each of the four major London banks will be requested to provide a
quotation of its U.S. Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
U.S. Dollars to leading European banks for a period of time comparable to such
LIBOR Advance offered by major banks in New York City at approximately 11:00
A.M. New York City time, on the day that is two London Banking Days preceding
the first day of such LIBOR Advance. In the event that Lender is unable to
obtain any such quotation as provided above, Lender will, in its reasonable
judgment, determine the rate from another comparable source. In the event that
the Board of Governors of the Federal Reserve system imposes a Reserve
Percentage with respect to LIBOR deposits of Lender, then for any period during
which such Reserve Percentage applies, LIBOR Rate is to be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve percentage.
“Reserve Percentage” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve system against “Euro-currency Liabilities” as
defined in Regulation D.

 

1.4(b) The Borrower may prepay a LIBOR Advance only upon at least three (3)
Business Days prior written notice to Lender (which notice is to be
irrevocable), and any such prepayment may occur only on the last day of the
Interest Period for such LIBOR Advance. The Borrower is to pay to Lender, upon
request of Lender, such amount or amounts as are sufficient (in the reasonable
opinion of Lender) to compensate it for any loss, cost, or expense incurred as a
result of: (i) any payment of a LIBOR Advance on a date other than the last day
of the Interest Period for such Advance; (ii) any failure by the Borrower to
borrow a LIBOR Advance on the date specified by the Borrower's written notice;
(iii) any failure by the Borrower to pay a LIBOR Advance on the date for payment
specified in the Borrower's written notice. Without limiting the foregoing, the
Borrower is to pay to Lender a “yield maintenance fee” in an amount computed as
follows: The current rate for United States Treasury securities (bills on a
discounted basis is to be converted to a bond equivalent) with a maturity date
closest to the term chosen pursuant to the LIBOR Rate Election as to which the
prepayment is made, is to be subtracted from the LIBOR Rate in effect at the
time of prepayment. If the result is zero or a negative number, there is to be
no yield maintenance fee. If the result is a positive number, then the resulting
percentage is to be multiplied by the amount of the principal balance being
prepaid. The

 

9

 


--------------------------------------------------------------------------------



 

resulting amount is to be divided by 360 and multiplied by the number of days
remaining in the term chosen pursuant to the LIBOR Rate Election as to which the
prepayment is made. Said amount is to be reduced to present value calculated by
using the above referenced United States Treasury securities rate and the number
of days remaining in the term chosen pursuant to the LIBOR Rate Election as to
which prepayment is made. The resulting amount is to be the yield maintenance
fee due to Lender upon the prepayment of a LIBOR Advance. Each reference in this
paragraph to “LIBOR Rate Election” means the election by the Borrower of the
LIBOR Rate. If by reason of an event of Default, Lender elects to declare the
Revolving Loan to be immediately due and payable, then any yield maintenance fee
with respect to a LIBOR Advance becomes due and payable in the same manner as
though the Borrower had exercised such right of prepayment.

 

1.4(c) At each and every Re-Set Date during the term of this Agreement, the
Borrower has the right to select either the LIBOR Rate(s) or Prime Rate(s) set
forth in Sections 1.3(a)(i) and 1.3(a)(ii) as applicable pursuant to the terms
of this Agreement to a designated principal balance unless such principal
balance has been previously designated as being repayable at a LIBOR Rate which
is subject to an Interest Period which has not yet expired. Each interest rate
from time to time so selected by the Borrower is to take effect and is to end on
a Re-Set Date. If the Borrower does not select an interest rate by written
notice given to Lender at least three (3) banking days prior to a particular
Re-Set Date, the interest rate applicable to the principal balance for such
Re-Set Date is to be the applicable alternate Prime Rate(s) set forth in
Sections 1.3(a) and 1.3(b) of this Agreement. The LIBOR Rate or Rates selected
by the Borrower or otherwise designated for a particular Re-Set Date in
accordance with the foregoing provisions of this paragraph, are to be in effect
from and including the first day of the Interest Period to which such LIBOR Rate
pertains to, but not including, the Roll Over Date applicable to such Interest
Period, and will (subject to the following provisions of this paragraph) be
applicable to the portion of the principal balance of the Revolving Loan with
respect to which a LIBOR Rate or LIBOR Rates are due to be re-set on such Re-Set
Date, as well as to any portion of the principal balance bearing interest at a
Prime Rate(s) and any advance scheduled to be made on such Re-Set Date.

 

1.4(d) The term "Interest Period" means the period of time during which a
particular LIBOR Rate will be applicable to all or any particular portion of the
principal balance in accordance with the provisions of this Section, it being
agreed that (a) each Interest Period is to commence and is to terminate on a
Re-Set Date, (b) each Interest Period is to be of a duration of either one
month, two months, three months or four months, (c) no Interest Period is to
extend beyond the term of this Agreement or the date that an applicable
principal payment is otherwise due pursuant to this Agreement and (d) the
portion of the principal balance with respect to which a particular Interest
Period is applicable will bear interest at the LIBOR Rate pertaining to such
Interest Period from and including the first day of such Interest Period to, but
not including, the last day of such Interest Period and cannot be prepaid except
as provided in Section 1.4(b) prior thereto, notwithstanding anything in this
Agreement to the contrary.

 

1.4(e) The term "Re-Set Date" means consecutive numerical corresponding dates
during the term of this Agreement, the first of which Re-Set Dates is the first
date that an advance is made for which the Borrower has an option to select a
LIBOR Rate for a particular principal advance. Each subsequent Re-Set Date for a
particular principal advance during the term of this Agreement is to be the date
in each subsequent calendar month during the term of this Agreement which
numerically corresponds to the first Re-Set Date for that advance and which next
follows the expiration of an applicable Interest Period, provided, however, that
if the numerically corresponding date in any such subsequent calendar month
during the term of this Agreement is not a banking day, the Re-Set Date for such
calendar month is to be the next succeeding banking day, unless the next such
succeeding banking day would fall in the next calendar month, in which event the
Re-Set Date for such calendar month is to be the next preceding banking day.

 

 

10

 


--------------------------------------------------------------------------------



 

1.4(f) The "Roll Over Date" applicable to a particular Interest Period is the
last day of such Interest Period.

 

1.4(g) If Lender has determined in good faith (which determination is conclusive
and binding upon the Borrower's absent manifest error) that U.S. dollar deposits
in an amount approximately equal to the portion of the principal balance which
is to bear interest at a particular LIBOR Rate during such particular Interest
Period in accordance with the provisions of this Agreement are not generally
available at such time in the London Interbank Market, or reasonable means do
not exist for ascertaining a LIBOR Rate for such particular Interest Period,
Lender is to so notify the Borrower and the interest rate applicable to the
portion of the principal balance with respect to which such LIBOR Rate was to
pertain is to automatically be converted to the applicable Prime Rate(s) set
forth in this Agreement as of the next occurring Re-Set Date, it being agreed
that the applicable Prime Rate(s) set forth in this Agreement is to remain in
effect thereafter with respect to such portion of the principal balance until
the next succeeding Re-Set Date in accordance with this Agreement.

 

1.4(h) If any change in any law or regulation or in the interpretation thereof
by any governmental authority charged with the administration or interpretation
thereof makes it unlawful for Lender to make or maintain LIBOR Rates with
respect to the principal balance of any portion thereof or to fund the principal
balance or any portion thereof at LIBOR Rates in the London Interbank Market or
to give effect to its obligations as contemplated by this Agreement, then, upon
notice by Lender to the Borrower, the interest rate applicable to the entire
principal balance is to be automatically converted to the applicable Prime
Rate(s) set forth in this Agreement, it being agreed that any notice given by
Lender to the Borrower pursuant to this sentence is to, if lawful, be effective
insofar as it pertains to any particular portion of the principal balance
bearing interest at a particular LIBOR Rate on the last day of the then existing
Interest Period pertaining to such particular portion of the principal balance,
or if not lawful, is to be effective immediately upon being given by Lender to
the Borrower, that the applicable Prime Rate(s) is to remain in effect
thereafter and the yield maintenance fees described in Section 1.4(b) hereof do
not apply with respect to such particular portion of the principal balance. When
Lender has determined in good faith (which determinations are conclusive and
binding upon the Borrower's absent manifest error) that the aforesaid
circumstances no longer exist; the interest rate applicable to such portion of
the principal balance may upon request of the Borrower be converted to a LIBOR
Rate determined in the manner hereinabove set forth in this Agreement effective
as of the first Re-Set Date which occurs ten (10) banking days or more after
such good faith determination by Lender.

 

1.4(i) The Borrower recognizes that the cost to Lender of making or maintaining
LIBOR Rates with respect to the principal balance or any portion thereof imposed
upon Banks, generally, including Lender, may fluctuate and the Borrower agrees
to pay Lender within ten (10) days after demand by Lender such additional amount
or amounts as Lender reasonably determines will compensate Lender for actual
costs incurred by Lender in maintaining LIBOR Rates on the principal balance or
any portion thereof. In order to maintain such level of costs, principal
balances may not be selected to be repayable at LIBOR Rates unless they are in
an amount not less than One Million ($1,000,000.00) Dollars with increases in
multiples of One Hundred Thousand ($100,000.00) Dollars and there are to be not
more than three (3) LIBOR Advances outstanding at any time.

 

Section 1.5 Determination of Revolving Loan Balance

 

1.5(a) Borrower is to establish its main domestic operating accounts and a
system of lockbox or controlled bank accounts with respect to the collection of
Accounts and the deposit of proceeds of Collateral acceptable to Lender in all
respects. Such accounts are to be made subject to blocked account agreements (if
requested by Lender), which are to be in form and substance satisfactory to
Lender. Notwithstanding, until any event of Default or until such time as the
amount of additional

 

11

 


--------------------------------------------------------------------------------



 

advances which the Borrower may borrow under the Revolving Loan is less than
$500,000.00 for any month, the Borrower to deposit all proceeds of Collateral,
including but not limited to any checks, cash, credit card sales and receipts,
notes or other instruments or property received by the Borrower for deposit into
such accounts maintained with Lender as Borrower may elect in its discretion,
and is not obligated to deposit such proceeds into any lockbox or other
controlled account designated by Lender. During a Default Period or if the
amount of additional advances which Borrower may borrow under the Revolving Loan
is less than $500,000.00 for any month, Lender has the right in its sole and
absolute discretion to require that the Borrower immediately (and not less
frequently than daily) deliver, at its sole expense, to Lender, as agent for
Lender and subject to the terms of this Agreement, all proceeds of the
Collateral (as that term is defined in this Agreement), including but not
limited to any checks, cash, credit card sales and receipts, notes or other
instruments or property received by the Borrower for deposit into such lockbox
or other controlled account(s) designated by Lender. In such event, Borrower is
to (i) indicate on all of its invoices that funds should be delivered to and
deposited into such accounts; (ii) direct all of its account debtors to deposit
any and all proceeds of Collateral into such accounts; (iii) irrevocably
authorize and direct any banks which maintain the Borrower’s initial receipt of
cash, checks and other items to promptly wire transfer all available funds to
such accounts; and (iv) advise all such banks of Lender’s security interest in
such funds. In the event that any such event of Default has either been cured or
waived as determined by Lender, and if the amount which the Borrower may borrow
under the Revolving Loan is equal to or greater than $500,000.00 in two
successive months thereafter, Borrower need no longer make such deposits into
the lockbox and may proceed in accordance with the third sentence of this
subsection.

 

1.5(b) The balance of the Revolving Loan and availability under the Revolving
Loan will be determined as follows:

 

(A) Domestic checks received by Lender on or before 12:00 Noon of any banking
day are to be deemed received by Lender on such banking day;

 

(B) Domestic checks received by Lender after 12:00 Noon of any banking day are
to be deemed received by Lender on the following banking day;

 

(C) Any other form of proceeds received by Lender is to be deemed received by
Lender when the Lender has received notification of collection (if notice of
collection is received on or before 12:00 Noon of any such banking day, such
proceeds are to be deemed to have been received by the Lender on such banking
day; if notice of collection is received after 12:00 Noon of any such banking
day, such proceeds are to be deemed to have been received by the Lender on the
following banking day);

 

(D) Any credit(s) to the account of the Borrower are conditioned upon final
payment to Lender at its office in cash or solvent credits;

 

(E) Any item(s) not collected or not paid are to be charged as a debit against
the Revolving Loan or any account of the Borrower maintained with Lender.

 

1.5(c) Interest will continue to accrue on the amount of any checks or other
proceeds (other than wire transactions or cash deposits) received by Lender for
a period of two (2) banking days after receipt (as defined in this Section) but
such checks or other proceeds are to be applied in calculating the amount
available to be borrowed under the Revolving Loan on and as of the day so
received by Lender.

 

 

 

12

 


--------------------------------------------------------------------------------



 

Section 1.6 Monthly Statement

 

Once each month Lender may render a statement of account to the Borrower
reflecting the current status of the Revolving Loan. Such statement is to be
deemed an accounting and an authenticated record within the meaning of the
Uniform Commercial Code. If at any time any determination made by Lender
indicates that the outstanding balance of the Revolving Loan (including, but not
limited to, amounts permitted to be repaid on a term basis hereunder) exceeds
the Advance Limit, the Borrower must immediately pay the excess balance to
Lender. Such excess is not to be construed as a commitment or obligation of
Lender to make advances in excess of the Advance Limit. Each statement of
account is to be considered correct, accepted by the Borrower and conclusively
binding upon the Borrower, unless the Borrower gives notice to Lender to the
contrary in writing within ten (10) banking days after receipt of the statement
by Borrower.. If the Borrower disputes the accuracy of Lender's statement, the
Borrower's notice is to specify in detail the basis of the dispute. If the
Borrower requests an accounting more frequently than once per six (6) month
period, Lender may charge the Borrower for the cost of each additional
accounting.

 

Section 1.7 Method of Advances

 

Advances under the Revolving Loan may be made through written requests from the
Borrower from an individual purporting to be an authorized representative of the
Borrower and other written notification means acceptable to Lender, not later
than 1:00 P.M. on the banking day on which the deposit is requested, by deposit
of the amount requested pursuant to this Agreement in such controlled account(s)
required by this Agreement. All such requests, means of notification and
writings are to be deemed conclusively binding upon the Borrower. In the event
Lender honors a check of the Borrower resulting in the Borrower's checking
account being deemed overdrawn, Lender is to be deemed to have made an advance
to the Borrower in the amount overdrawn on the Lender's banking day immediately
preceding the day on which the Borrower's check is tendered to Lender for
collection (even if that amount is in excess of the Advance Limit).
Notwithstanding, Lender has no obligation to honor any overdraft of the
Borrower.

 

Section 1.8 Reimbursement of Increased Cost to Lender

 

If, after the date hereof, Lender reasonably determines that (i) the adoption of
or change in any law, rule, regulation or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any governmental authority charged with
the administration thereof, or (ii) compliance by Lender or its parent bank
holding company with any guideline, request, or directive of any such entity
regarding capital adequacy generally (whether or not having the force of law),
the effect of reducing the return on Lender’s or such holding company's capital
as a consequence of the Lender’s obligations hereunder to a level below that
which Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration Lender’s or such holding
company's then existing policies with respect to capital adequacy and assuming
the full utilization of such entity's capital) by any amount deemed by Lender to
be material, then Lender may notify Borrower thereof. Following receipt of such
notice, Borrower agrees to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within
ninety (90) days after presentation by Lender of a statement in the amount and
setting forth in reasonable detail Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement is to be
deemed true and correct absent manifest error). In determining such amount,
Lender may use any reasonable averaging and attribution methods. "Governmental
Authority" means any federal, state, local, or other governmental or
administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

13

 


--------------------------------------------------------------------------------



 

 

Section 1.9 Conditions Precedent to the Revolving Loan

 

The discretion of Lender to make the Revolving Loan and the discretion by Lender
to make any advances pursuant to this Agreement is further subject to the
following conditions:

 

1.9(a) A certificate from a representative of the Borrower that the
representations and warranties of the Borrower set forth in this Agreement or
relating to this Agreement are true, accurate and complete in all material
respects;

 

1.9(b) A certificate from a representative of the Borrower that the proceeds of
the Revolving Loan are to be utilized by the Borrower for the purposes set forth
in this Agreement;

 

1.9(c) A certificate from a representative of the Borrower that no event of
Default defined in this Agreement or other documents relating to this Agreement
exists, continues to exist, or would exist but for the lapse of time or notice;

 

1.9(d) Lender has received tax lien, judgment lien and Uniform Commercial Code
searches from all jurisdictions reasonably required by Lender, and such searches
verify that Lender has a first and only priority security interest in the
Collateral, subject only to such liens on Schedule 1 hereof;

 

1.9(e) Borrower has delivered to Lender evidence satisfactory to Lender that all
required insurance is in full force and effect, and Lender has confirmed that
Lender has been named as a lender’s loss payee and additional insured with
respect to the required insurance in a manner satisfactory to Lender;

 

1.9(f) All Uniform Commercial Code financing statements and similar documents
required to be filed in order to create in favor of Lender a first priority and
exclusive perfected security interest in the Collateral (to the extent that such
a security interest may be perfected by a filing under the Uniform Commercial
Code or applicable law), has been properly filed in each office in each
jurisdiction required. Lender has received (i) acknowledgement copies of all
such filings (or, in lieu thereof, Lender has received other evidence
satisfactory to Lender that all such filings have been made), and (ii) evidence
that all necessary filing fees, taxes and other expenses related to such filings
have been paid in full;

 

1.9(g) Lender has received: (i) a copy of the resolutions of the Board of
Directors of Borrower authorizing the execution, delivery and performance of the
Revolving Loan documents to be executed by Borrower, certified by the Secretary
or Assistant Secretary of Borrower as of the date hereof, together with a
certificate of such Secretary or Assistant Secretary as to the incumbency and
signature of the officer(s) executing the Revolving Loan documents on behalf of
Borrower.

 

1.9(h) Lender has received: (i) a copy of the Certificate or Articles of
Incorporation of Borrower, and copies of the by-laws (as amended through the
date hereof) of Borrower, certified by the respective Secretary or an Assistant
Secretary thereof;

 

1.9(i) Lender has received an executed Officer's Certificate of Borrower,
satisfactory in form and substance to Lender, certifying that as of the date of
the execution of this Agreement (i) the representations and warranties contained
herein are true and correct in all material respects, (ii) Borrower is in
compliance with all of the terms and provisions set forth herein and (iii) no
Default or event of Default has occurred;

 

1.9(j) Borrower has delivered to Lender all information necessary for Lender to
issue wire transfer instructions on behalf of Borrower for the initial and
subsequent loans and/or advances to be made under this Agreement, including
disbursement authorizations in form acceptable to Lender;

 

14

 


--------------------------------------------------------------------------------



 

 

1.9(k) Lender is satisfied that no material adverse change has occurred in the
financial condition, Collateral, business, prospects, profits, operations or
assets of the Borrower or the Borrower’s subsidiaries. In addition, the Borrower
has delivered to Lender and Lender is satisfied with such financial statements
requested by Lender, and all such other reports required by Lender;

 

1.9(l) Lender and Borrower have entered into account agreements with respect to
each depository account;

 

1.9(m) Borrower’s existing credit agreements with PNC Bank, N.A. and any other
party holding a security interest have been terminated, (ii) all loans and
obligations of the Borrower with respect thereto have been paid or satisfied in
full utilizing the proceeds of the initial Revolving Loans to be made under this
Agreement, and (iii) all liens and security interests in favor of PNC Bank, N.A.
or other parties in connection therewith have been terminated and/or released
upon such payment;

 

1.9(n) Subject to the filing, priority and remedies provisions of the Uniform
Commercial Code, the provisions of the Bankruptcy Code, insolvency statutes or
other like laws, the equity powers of a court of law and such other matters as
may be agreed upon with Lender, counsel for the Borrower has delivered to Lender
opinion(s) satisfactory to Lender opining, inter alia, that each Revolving Loan
document to which Borrower is a party is valid, binding and enforceable in
accordance with its terms, as applicable, and that the execution, delivery and
performance by Borrower of the loan documents to which such person or entity is
a party are (i) duly authorized, (ii) do not violate any terms, provisions,
representations or covenants in the articles of incorporation, by-laws or other
organizational agreement of Borrower, and (iii) to the best knowledge of such
counsel, do not violate any terms, provisions, representations or covenants in
any loan agreement, mortgage, deed of trust, note, security agreement, indenture
or other material contract to which any Borrower is a signatory, or by which
Borrower (or any of Borrower’s assets) are bound;

 

1.9(o) As of the date of the execution of this Agreement, there is no (x)
injunction, writ or restraining order restraining or prohibiting the
consummation of the financing arrangements contemplated under this Agreement, or
(y) except as set forth on Schedule 5.3 hereof, suit, action, investigation or
proceeding (judicial or administrative) pending against the Borrower, any
subsidiary of the Borrower or any of their assets, which, in the reasonable
opinion of Lender, if adversely determined, would reasonably be expected to have
a material adverse effect on the Borrower’s ability to perform its obligations
hereunder;

 

1.9(p) Borrower has executed and delivered to Lender such additional loan
documents necessary to consummate the lending arrangements contemplated by this
Agreement as set forth on such checklists prepared by or on behalf of Lender;

 

1.9(q) Borrower has fully complied with all of the terms and conditions of the
term sheets issued in connection herewith by Lender; and

 

1.9(r) Such other terms and conditions, delivery of documents, guarantees,
searches, origination fee, opinions of counsel or other matters that Lender may
require, including those set forth in any conditional commitment made to the
Borrower by Lender relating to the Revolving Loan, all in form and substance
satisfactory to Lender.

 

 

 

 

15

 


--------------------------------------------------------------------------------



 

 

ARTICLE 2. ADDITIONAL OBLIGATIONS OF THE BORROWER

 

Section 2.1 Existing Obligations

 

The Borrower agrees to pay and perform, when due, all other debts, liabilities,
duties, representations, covenants and warranties to Lender, whether now or in
the future existing, direct, indirect or acquired by negotiation, or the result
of any derivative transaction, purchase, discount or assignment, primary or
secondary, joint or several, fixed or contingent, (regardless of form, existence
of collateral therefor, whether guaranteed, or subject to a participation
agreement) secured or unsecured, whether arising from an extension of credit,
funds transfers, letter of credit, deposit relationship, or otherwise, and any
amendments, extensions or renewals thereof, together with all reasonable costs,
taxes, expenses and attorneys' fees (whether or not charged by outside counsel)
incurred in connection therewith.

 

Section 2.2 Future Advances

 

The Borrower agrees to pay and perform, when due, future advances, loans, debts,
liabilities, duties, representations, covenants and warranties, whether now or
in the future existing, direct, indirect or acquired by negotiation, or the
result of any derivative transaction, purchase, discount or assignment, primary
or secondary, joint or several, fixed or contingent, (regardless of form,
existence of collateral therefor, whether guaranteed, or subject to a
participation agreement) secured or unsecured, whether arising from an extension
of credit, funds transfers, letter of credit, deposit relationship, or
otherwise, and any amendments, extensions or renewals thereof, together with all
reasonable costs, taxes, expenses and attorneys' fees (whether or not charged by
outside counsel) incurred in connection therewith.

 

Section 2.3 Expenses in Preserving Interests of Lender

 

The Borrower agrees to pay on demand, such advances made by Lender to or for the
account of the Borrower, including advances for insurance, repairs to any
Collateral, taxes, and such reasonable costs incurred by Lender (in its
discretion and regardless as to whether any such advance increases the unpaid
balance of the Revolving Loan or the Debt) in the discharge of any lien,
security interest, encumbrance, lease, pledge or assignment whether prior to or
following judgment.

 

Section 2.4 Obligations to Lender Affiliates or Participants

 

2.4(a) The Borrower agrees to pay and perform, when due, all other debts,
liabilities, duties, representations, covenants and warranties to any Affiliate
or Participant of Lender, whether now or in the future existing, direct,
indirect or acquired by negotiation, or the result of any derivative
transaction, purchase, discount or assignment, primary or secondary, joint or
several, fixed or contingent, (regardless of form, existence of collateral
therefor, whether guaranteed, or subject to a participation agreement) secured
or unsecured, whether arising from an extension of credit, funds transfers,
letter of credit, deposit relationship, or otherwise, and any amendments,
extensions or renewals thereof, together with all reasonable costs, taxes,
expenses and attorneys' fees (whether or not charged by outside counsel)
incurred in connection therewith.

 

2.4(b) Lender has the unrestricted right at any time and from time to time, and
without the consent of or notice to Borrower to grant to one or more
institutions or other persons (each a “Participant”) participating interests in
Lender’s obligations to lend hereunder and/or any or all of the loans held by
Lender hereunder. In the event of any such grant by Lender of a participating
interest to a Participant, whether or not upon notice to the Borrower, Lender
remains responsible for the performance of its obligations hereunder and
Borrower is to continue to deal solely and directly with Lender in connection
with Lender’s rights and obligations hereunder. Lender may furnish any
information

 

16

 


--------------------------------------------------------------------------------



 

concerning Borrower in its possession from time to time to any prospective
assignees and Participants, provided that Lender requires any such prospective
assignee or Participant to maintain the confidentiality of such information.

 

2.4(c) Lender may at any time pledge, endorse, assign, or transfer all or any
portion of its rights under this Agreement or related loan documents including
any portion thereof to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act. 12.U.S.C. Section 341. No such
pledge or enforcement thereof releases Lender from its obligations under any of
the loan documents. Such rights exist without the need for Borrower’s consent.

 

2.4(d) Lender has the unrestricted right at any time or from time to time, and
without the Borrower’s consent, to sell, assign, endorse, or transfer all or any
portion of its rights and obligations hereunder to one or more banks or other
entities (each, an “Assignee”) and Borrower agrees that it will execute, or
cause to be executed such documents including without limitation, amendments to
this Agreement and to any other documents, instruments and agreements executed
in connection herewith as Lender deems necessary to effect the foregoing. In
addition, at the request of Lender and any such Assignee, the Borrower will
issue one or more new promissory notes, as applicable, to any such Assignee and,
if Lender has retained any of its rights and obligations hereunder following
such assignment, to Lender, which new promissory notes are issued in replacement
of, but not in discharge of, the liability evidenced by the Note held by Lender
prior to such assignment and is to reflect the amount of the respective
commitments and loans held by such Assignee and Lender after giving effect to
such assignment. Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by Lender in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by Lender and such Assignee, such Assignee is a party to this
Agreement and has all of the rights and obligations of Lender hereunder (and
under any and all other guaranties, documents, instruments and agreements
executed in connection herewith) to the extent that such rights and obligations
have been assigned by Lender pursuant to the assignment documentation between
Lender and Assignee, and Lender is to be released from its obligations hereunder
and thereunder to a corresponding extent. In the event of such assignment, the
fees payable in Section 14.2(iii)(b) or (c) do not apply.

 

Section 2.5 Expenses in Realizing Upon Security Interest

 

The Borrower agrees to pay, on demand, all reasonable costs and expenses,
including reasonable attorneys fees of both outside and in-house counsel,
incurred by Lender to preserve, collect, protect, foreclose, sell, or otherwise
realize upon its security interest in the Collateral identified in this
Agreement or in any other security agreement executed by the Borrower or other
obligation of the Borrower to Lender whether prior to or subsequent to judgment.

 

Section 2.6 Expenses in Enforcing and Defending Rights

 

The Borrower agrees to pay, on demand, all reasonable costs and expenses,
including reasonable attorneys fees of both outside and in-house counsel,
incurred by Lender in the prosecution or defense of any action or proceeding
relating to the subject matter of this Agreement or other agreement or
instrument executed by the Borrower.

 

Section 2.7 Costs of Lender

 

The Borrower agrees to pay, on demand, to Lender all reasonable costs and
expenses incurred by Lender in the preparation, execution and administration of
this Agreement or other

 

17

 


--------------------------------------------------------------------------------



 

agreements including, but not limited to, attorneys fees, consultant and other
professional fees, search fees and other out-of-pocket expenses whether prior to
or following judgment.

 

ARTICLE 3. THE DEBT

 

For purposes of this Agreement, the term "Debt" is defined as the Revolving Loan
and those additional obligations of the Borrower defined in Article 1 and
Article 2 of this Agreement.

 

ARTICLE 4. SECURITY INTEREST

 

To secure the payment and performance by the Borrower of the Debt to Lender, the
Borrower hereby pledges, sets over, assigns, delivers and grants a first
priority security interest to Lender in all Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Equipment, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter of Credit Rights and all
other Collateral more particularly described in Exhibit A annexed hereto and
incorporated herein and in the insurance for the benefit of Lender described in
Section 6.13 of this Agreement. The Borrower hereby pledges, sets over, assigns,
delivers and grants such additional security interests set forth in such other
security agreements and pledge and control agreements delivered or hereafter
delivered in connection with this Agreement. The security interest pledged, set
over, assigned and granted by the Borrower to Lender is to be a first and only
priority security interest pursuant to applicable law (unless otherwise provided
on Schedule 1 annexed hereto or in the other security or control agreements
delivered) and the Borrower is to take all such action to create and perfect
such security interest as Lender may require. The foregoing is, collectively,
the "Collateral."

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES TO LENDER

 

In order to induce Lender to execute this Agreement, the Borrower, for itself
and its subsidiaries (collectively, "they", "them" or "their") makes the
following representations and warranties:

 

Section 5.1 Organization and Standing

 

5.1(a) They are duly organized, validly existing registered organizations in
good standing under the laws of the state of formation. The spelling and
identification of them in this Agreement are accurate in all respects and
consistent with their registration. They are duly licensed or qualified to do
business in each jurisdiction in which qualification is required by law, and
they are in good standing in all such jurisdictions. They have full power and
authority to own their properties and to carry on business in all jurisdictions
where they are doing business. All leases relating to the use by them of
properties or assets are in full force and effect. The Borrower has no
subsidiaries other than (i) Media Sciences, UK Limited, which is a validly
existing organization in good standing under the laws of the United Kingdom and
a subsidiary of Media Sciences, Inc., and (ii) Media Sciences Trading, Ltd.,
which is a validly existing organization in good standing under the laws of
Bermuda, and a subsidiary of Media Sciences International, Inc., and (iii) MSIA,
LLC, which is a subsidiary of Media Sciences, Inc., which has no assets or
Collateral; MSIA, LLC is an organization in good standing under the laws of
Delaware.

 

5.1(b) They possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
business substantially as now conducted and as presently proposed to be
conducted, and are, to the best of Borrower’s knowledge, not in violation of
rights of others with respect to any of the foregoing.

 

5.1(c) Lender has been provided with a true copy of the filed Certificate of
Incorporation, shareholder agreements, resolutions, bylaws and any amendments
thereto (collectively and

 

18

 


--------------------------------------------------------------------------------



 

where applicable "Operating Documents") of them as the same are still in full
force and effect. Lender may rely on the accuracy and integrity of the Operating
Documents. Borrower has the authority to execute this Agreement and perform the
undertakings set forth herein.

 

5.1(d) There has been no Certificate of Cancellation or Certificate of
Dissolution filed on behalf of the Borrower nor has the Borrower been de facto
dissolved by any event such as the death, retirement, resignation, expulsion,
bankruptcy or dissolution of any shareholder or any other event which would
cause the dissolution of Borrower pursuant to applicable law.

 

5.1(e) The individual(s) executing this Agreement on behalf of the Borrower are
authorized as officers to do so and to bind and obligate Borrower pursuant to
the terms hereof.

 

5.1(f) To the extent that the provisions of this Agreement are inconsistent with
the provisions of the Operating Documents, the provisions of this Agreement will
control.

 

Section 5.2 Power

 

5.2(a) The Borrower has the power to execute, deliver and carry out this
Agreement, and such other related documents and instruments executed by it. The
Borrower’s governing board has duly authorized and approved the terms of this
Agreement and all related actions by it. No other action, whether by resolution,
governmental entity, or otherwise, is necessary for the consummation of the
transactions contemplated by this Agreement. The Borrower’s performance
hereunder does not and will not constitute a breach or default of any agreement
or law to which it is subject.

 

5.2(b) This Agreement and the documents relating thereto, upon execution and
delivery, will constitute Borrower’s legal, valid and binding agreements
enforceable in accordance with their terms.

 

Section 5.3 Litigation

 

There are no judgments, lawsuits, judicial proceedings, investigations or
complaints pending or, to the best of the Borrower’s knowledge, threatened
against them relating to any aspect of their business or properties, including
but not limited to environmental protection except as described on Schedule 5.3
attached hereto. They are not in default with respect to any judgment, order,
injunction or assessment issued by any court or any governmental agency relating
to any aspect of their business or properties or relating to their ability to
consummate the transactions contemplated by this Agreement.

 

Section 5.4 Financial Statements and Solvency

 

5.4(a) Prior to the execution of this Agreement, the Borrower has delivered to
Lender its financial statements (the "Delivered Financials") requested by
Lender. The Delivered Financials are accurate and complete, have been prepared
in accordance with generally accepted accounting principles consistently applied
("GAAP"), and fairly and accurately present the assets, liabilities, results of
operations and capital as at the dates thereof. The Delivered Financials reflect
or provide for all fixed and contingent claims against debts and liabilities as
of the dates thereof. There has not been any material adverse change of
financial condition between the date of the most recent of the Delivered
Financials and the date of this Agreement. Other than as described on Schedule
5.3 attached hereto, to the best of Borrower’s knowledge, no fact or condition
exists, is contemplated or threatened which may cause any such material adverse
change at any time in the future.

 

5.4(b) Except as shown on the Delivered Financials, the Borrower has no other
liabilities as of the date hereof which would materially or adversely affect its
financial condition.

 

19

 


--------------------------------------------------------------------------------



 

 

5.4(c) All books and records of account are accurate, complete in all material
respects and properly reflect all transactions purported to be documented
thereby.

 

5.4(d) Borrower's assets, at a fair valuation, exceed Borrower's liabilities
(including, without limitation, contingent liabilities). Borrower is paying its
debts generally as they become due, and Borrower has capital and assets
sufficient to carry on its business.

 

Section 5.5 Compliance with Law

 

5.5 (a) To the best of Borrower’s knowledge, they have, and at all times during
the past have been, in compliance in all material respects with all laws,
governmental rules and regulations applicable to their business and properties,
including those relating to environmental protection.

 

5.5(b) To the best of Borrower’s knowledge, the Borrower is, and at all times
during the past has been, in compliance with all requirements of the Americans
with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., including, but not
limited to, those regulations promulgated by the Architectural and
Transportation Barrier Compliance Board at 36 CFR 1191 et seq., and by the
Department of Justice at 28 CFR 36 et seq.

 

Section 5.6 No Adverse Restrictions

 

They are not subject to any provision in their Operating Documents, any
contract, mortgage, lease, judgment, court order, rule or regulation, or any
other restriction of any kind which would reasonably be expected to materially
and adversely affect their business and properties, the results of their
operations or their ability to fulfill any obligations in this Agreement or in
any document relating thereto. No contract, instrument, understanding, judgment,
statute, court order, rule or regulation to which they are a party or by which
they are bound has been or will be violated or breached by the execution and
performance of this Agreement.

 

Section 5.7 Taxes and Tax Returns

 

5.7(a) They have filed all tax returns which were required to be filed as of the
date of this Agreement (or have obtained appropriate extensions therefor).

 

5.7(b) The provisions for taxes shown in the Delivered Financials are sufficient
to satisfy all taxes due and all assessments received for all periods ended on
or prior to the dates thereof.

 

5.7(c) As of the date of this Agreement, no taxes are due from Borrower and no
tax liabilities have been assessed or proposed against Borrower which either
remain unpaid or are not otherwise provided for in the Delivered Financials.

 

5.7(d) Except as provided for in the Delivered Financials, they are not aware of
any basis upon which any assessment for a material amount of additional taxes
can be made against them.

 

5.7(e) They have not signed any extension agreement with the Internal Revenue
Service or any governmental authority or given any waiver of a statute of
limitations with respect to the payment of taxes.

 

5.7(f) The results of any governmental examination or audit of tax returns are
properly reflected in the Delivered Financials.

 

20

 


--------------------------------------------------------------------------------



 

 

5.7(g) All taxes which they are required by law to withhold or collect (the
"Withholding Taxes") have been duly withheld and collected. To the extent
required, they have paid over the Withholding Taxes to the proper governmental
authorities on a timely basis or have reflected them as a liability in the
Delivered Financials.

 

Section 5.8 Title to Collateral

 

The Borrower has good and marketable title to all of its tangible and intangible
assets subject only to those liens, encumbrances, security interests,
assignments, pledges, mortgages or leases set forth on the Delivered Financials.
The Borrower has good and marketable title and rights to the Collateral except
for the security interest granted to Lender by the Borrower, or except as
provided on Schedule 1 or in the other security and control agreements delivered
in connection with this Agreement. The Borrower has the right and power to grant
the security interests in and to the Collateral provided by or referred to in
this Agreement. Except as herein provided, none of the Collateral is or is about
to become subject to any other assignment, mortgage, pledge, lien, security
interest, lease or encumbrance by virtue of the execution or performance of this
Agreement.

 

Section 5.9 Use of Proceeds of the Revolving Loan

 

5.9(a) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System. The proceeds of the
Revolving Loan are not intended by the Borrower to be used to purchase or carry
any margin stock or to reduce or retire any indebtedness incurred for such
purpose. If requested by Lender, the Borrower has furnished to Lender statements
in conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U to the foregoing effect.

 

5.9(b) The Borrower is a "United States person(s)" and (except as otherwise
permitted in this Agreement) does not intend to apply the proceeds of the
Revolving Loan directly or indirectly to the "acquisition" of "stock" of a
"foreign issuer" or "debt obligation" of a "foreign obligor", as such terms are
defined in the United States Interest Equalization Tax Act, or to take or permit
any other action which would subject Lender to the tax imposed by said Act.

 

5.9(c) The Borrower is not an "investment company", or an "affiliated person"
of, or "promoter" or "principal underwriter" for, an "investment company", as
such terms are defined in the Investment Company Act of 1940. The application of
the proceeds and repayment thereof of the Revolving Loan by the Borrower and the
performance of the transactions contemplated by this Agreement will not violate
any provision of said Act, or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder.

 

5.9(d) The Revolving Loan has been requested by Borrower to pay debt facilities,
for working capital purposes, and to finance a capital project in China and for
other potential non-domestic acquisition opportunities acceptable to Lender.

 

Section 5.10 ERISA

 

To the best of the Borrower’s knowledge, Borrower is in compliance in all
material respects with the provisions of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), and the related provisions of the Internal
Revenue Code, and with all regulations and published interpretations issued
thereunder by the United States Treasury Department, the United States
Department of Labor and the Pension Benefit Guaranty Corporation
("PBGC").Neither a reportable event

 

21

 


--------------------------------------------------------------------------------



 

as defined in Section 4043 of ERISA, nor a prohibited transaction as defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code, has occurred
and is continuing with respect to any employee benefit plan subject to ERISA
established or maintained, or to which contributions have been or may be made,
by Borrower or by any trade or business (whether or not incorporated) which
together with Borrower would be treated as a single employer under Section 4001
of ERISA (any such trade or business being referred to as an "ERISA Affiliate,"
and any such employee benefit plan being referred to as a "Plan"). No notice of
intention to terminate a Plan has been filed nor has any Plan been terminated;
the PBGC has not instituted proceedings to terminate, or to appoint a trustee to
administer, any Plan, nor do circumstances exist that constitute grounds for any
such proceedings; and neither Borrower nor any ERISA Affiliate has completely or
partially withdrawn from any multiemployer Plan described in Section 4001(a) (3)
of ERISA. Borrower and each ERISA Affiliate has met the minimum funding
standards under ERISA with respect to each of its Plans; no Plan of Borrower or
of any ERISA Affiliate has an accumulated funding deficiency or waived funding
deficiency within the meaning of ERISA; and no material liability to the PBGC
under ERISA has been incurred by Borrower or any ERISA Affiliate.

 

Section 5.11 OSHA

 

To the best of the Borrower’s knowledge, Borrower has duly complied with, and
its facilities, business, leaseholds, equipment and other property are in
compliance in all material respects with, the provisions of the federal
Occupational Safety and Health Act ("OSHA") and all rules and regulations
thereunder and all similar state and local laws, rules and regulations; and
there are no outstanding citations, notices or orders of non-compliance issued
to Borrower or relating to its facilities, business, leaseholds, equipment or
other property under any such law, rule or regulation.

 

Section 5.12 Inventory

 

To the best of the Borrower’s knowledge, the Inventory of the Borrower consists
of items of a quality and quantity usable or saleable in the ordinary course of
its business and is in compliance with the Fair Labor Standards Act. The value
of obsolete items, items below standard quality and items in the process of
repair have been written down to realizable market value, or adequate reserves
have been provided. The value of Inventory reflected on the Delivered Financials
and Collateral reports is set at the lower of cost or market in accordance with
GAAP.

 

Section 5.13 Accounts

 

The most recent list of Accounts of the Borrower delivered to Lender is complete
in all material respects, and contains an accurate aging. Except as otherwise
indicated, all of the Accounts are collectible, are subject to no counterclaims
or setoffs of any nature whatsoever, and require no further action to constitute
such accounts as due and owing by the account debtors. None of the Accounts
includes any conditional sales, consignments or sales on any basis other than
that of an absolute sale in the ordinary and usual course of business, except as
otherwise noted. No agreement has been made under which any deductions or
discounts may be claimed except regular discounts in the usual course of
business.

 

Section 5.14 No Consents or Approvals Needed

 

To the best of the Borrower’s knowledge, under the state of the applicable law
at the time of the signing of this Agreement, no approval, consent,
authorization, or notice by or to any party, including a governmental entity, is
required in connection with this Agreement and the consummation of the
transactions and matters covered by this Agreement.

 

 

22

 


--------------------------------------------------------------------------------



 

Section 5.15 Environmental Compliance

 

5.15(a) To the best of the Borrower’s knowledge, none of the Collateral or real
or personal property owned or occupied by them in the State of New Jersey has
ever been used by previous owners or operators to refine, produce, store,
handle, transfer, process or transport hazardous substances, hazardous wastes,
pollutants or other related substances as those terms are defined by New Jersey
or federal law. Borrower has not nor intends to use any Collateral or real or
personal property owned or occupied by it in the State of New Jersey for the
purpose of refining, producing, storing, handling, transferring, processing or
transporting such hazardous substances, hazardous wastes, pollutants or other
related substances. Notwithstanding the foregoing, the Lender specifically
acknowledges that the Borrower’s premises at 8 Allerman Road, in Oakland, New
Jersey was the subject of an environmental remediation for which a no further
action letter and covenant not to sue was issued by the New Jersey Department of
Environmental Protection on July 21, 2005.

 

5.l5(b) To the best of the Borrower’s knowledge, no friable asbestos or any
substance containing asbestos deemed hazardous by federal or state regulations
has been installed in the Collateral.

 

5.15(c) To the best of the Borrower’s knowledge, neither Borrower nor the
Collateral or real or personal property owned or occupied by Borrower in the
State of New Jersey are in violation of or subject to any existing, pending, or,
to its best knowledge, threatened investigation or inquiry or to any remedial
obligations under any federal or state laws pertaining to health or the
environment, including, but not limited to the Industrial Site Recovery Act
f/k/a the Environmental Cleanup Responsibility Act ("ISRA") (N.J.S.A.13:1K-6 et
seq., as amended), the Spill Compensation and Control Act (N.J.S.A.58:10 23.11
as amended), the Hazardous and Solid Waste Amendments of 1984 Pub. L98-616 (42
U.S.C. 699 et. seq., as amended); a certain statute adopted by New Jersey for
registration of underground storage tanks (N.J.S.A.58:10-21 et seq.,), the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et. seq., as amended) and
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. 9601 et seq., as amended); (all such federal, state, county, municipal or
other laws, ordinances or regulations are hereinafter collectively referred to
as the "Environmental Laws").

 

5.15(d) Borrower has not obtained and, to the best of the Borrower’s knowledge,
is not required to obtain any permits, licenses or similar authorizations to
construct, occupy, operate or use any buildings, improvements, fixtures and
equipment by reason of any Environmental Laws.

 

5.15(e) To the best of the Borrower’s knowledge, none of the Collateral or real
or personal property owned or occupied by Borrower in the State of New Jersey
has been used as a major storage facility or for the operation of a hazardous
substance or waste disposal facility as those terms are defined by any
Environmental Laws. None of the Collateral or real property is now or intended
to be so used.

 

5.15(f) No lien or claim has been attached to or made against Borrower, any
revenues, the Collateral or any real or personal property owned or, to the best
of the Borrower’s knowledge, occupied by them in the State of New Jersey by the
State of New Jersey or the federal government for damages or cleanup and removal
costs, as those terms are defined by any Environmental Laws arising from an
intentional or unintentional act or omission of Borrower or any previous owner
or operator of their real or personal property resulting in the releasing,
spilling, pumping, pouring, emitting, emptying, discharging or dumping of
hazardous substances, hazardous wastes, pollutants or other related substances
as those terms are defined by any Environmental Laws.

 

5.15(g) Neither Borrower nor, to the best of the Borrower’s knowledge, any
occupant of any real property owned or leased by the Borrower in the State of
New Jersey, has taken any intentional

 

23

 


--------------------------------------------------------------------------------



 

or unintentional act or omission resulting in the releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging or dumping of hazardous
substances, hazardous wastes, pollutants or related substances as those terms
are defined by any Environmental Laws.

 

Section 5.16 Identification of the Borrower

 

5.16(a) Schedule 2 annexed hereto sets forth a complete and accurate list of all
names by which the Borrower is known or under which the Borrower is conducting
business, including, without limitation, its fictitious names, alternate names
and trade names. Schedule 2 sets forth all of the federal tax identification
numbers of the Borrower and its organizational numbers (if any) assigned by the
state of its organization.

 

5.16(b) Schedule 2 annexed hereto sets forth a complete and accurate list of all
offices and locations at which the Borrower conducts any of its business or
operations, the locations of all Collateral and records relating to Collateral
and the Borrower's chief executive office, if any.

 

5.16(c) The Borrower has not, within the six (6) year period immediately
preceding the effective date of this Agreement, changed its name, been the
survivor of a merger or consolidation, or acquired all or substantially all of
the assets of any person or entity except as otherwise set forth in Schedule 2.

 

5.16(d) All of the issued and outstanding capital stock or other ownership
interests of the Borrower and its subsidiaries is owned and registered as
otherwise disclosed in writing by or on behalf of the Borrower. Schedule 2
annexed hereto sets forth a complete and accurate list of all subsidiaries of
the Borrower and identifies all applicable shareholder agreements (if any) among
the Borrower and its subsidiaries.

 

5.16(e) Schedule 2 annexed hereto sets forth the North American Industry
Classification System Code(s) (“NAICS”) applicable to the properties and
operations of Borrower.

 

Section 5.17 Duration and Effect of Representations and Warranties

 

5.17(a) The representations and warranties made to Lender in this Article 5 are
to be true, accurate and complete in all material respects for the duration of
the term of this Agreement and are reaffirmed at the time of each advance under
the Revolving Loan made hereunder.

 

5.17(b) None of the representations, warranties or statements made to Lender in
this Agreement or in connection with this Agreement contain any untrue statement
of a material fact, or omit to state a material fact necessary in order to make
the statements made not misleading.

 

 

ARTICLE 6. COVENANTS TO LENDER

 

In order to induce Lender to execute this Agreement, the Borrower, makes the
following affirmative covenants:

 

Section 6.1 Payment of Debt

 

The Borrower is to pay all of its obligations, to Lender, including the Debt to
Lender, when due in accordance with such documents evidencing or documenting
such obligations including but not limited to, this Agreement.

 

24

 


--------------------------------------------------------------------------------



 

Section 6.2 Change of Financial Conditions

 

Any and all future substantial and material adverse changes in the Borrower’s
financial condition is to be immediately brought to the attention of Lender.

 

Section 6.3 Litigation

 

The Borrower is to immediately notify Lender if any judgments, lawsuits, losses,
claims, judicial proceedings, investigations, complaints, notices, or citations
including but not limited to, those relating to occupational health, safety, or
environmental protection, including changes to those that are already identified
on Schedule 5.3 hereto, are pending or threatened against the Borrower in an
amount claimed of $50,000.00 or more, individually or in the aggregate.

 

Section 6.4 Organization and Standing

 

The Borrower is to continue to be duly licensed or qualified to do business in
each jurisdiction in which qualification is required by law, and to continue to
be in good standing and to preserve legal existence.

 

Section 6.5 Compliance with Law

 

The Borrower is to comply in all material respects with all laws, governmental
rules and regulations applicable to its business and properties, including, but
not limited to, ERISA, OSHA and Environmental Laws.

 

Section 6.6

Taxes

 

The Borrower is to make due and timely payment (subject to extensions duly
requested and obtained) of all Federal, State and local taxes and assessments
required by law and to execute and deliver to Lender, on demand, appropriate
certificates attesting to the payment or deposit of any such taxes or
assessments.

 

Section 6.7 Reports

 

The Borrower is to provide to Lender, (for Lender, Participant, or governmental
authority having jurisdiction) in form and substance satisfactory to Lender:

 

6.7(a) As soon as available, but in no event later than one hundred twenty (120)
days after the end of each fiscal year of Borrower, a consolidated and
consolidating balance sheet as of the end of such year and statements of income,
cash flows and changes in equity for such year (all in reasonable detail and
with all notes and supporting schedules), prepared on an audited basis by an
independent certified public accountant (“CPA”) reasonably satisfactory to
Lender, and attested to by the chief financial officers of Borrower, as
presenting fairly Borrower's financial condition as of the dates and for the
periods indicated and as having been prepared in accordance with GAAP, except as
may be otherwise disclosed in such financial statements or the notes thereto,
together with 10K financial reports, accompanied by an accountant's reliance
letter acknowledging Lender's reliance upon such balance sheet and financial
information and an unqualified opinion from the CPA in form and substance
acceptable to Lender. The Borrower is to also deliver a certificate as to its
compliance with all applicable financial covenants herein (containing detailed
calculations of all financial covenants) for the period then ended and whether
any event of Default exists, and, if so, the nature thereof and the corrective
measures the Borrower proposes to take (“Compliance Certificate”). In addition,
within two hundred ninety (290) days



 

25

 


--------------------------------------------------------------------------------



 

after the end of each fiscal year of Borrower, Borrower is to deliver to Lender
certified copies of Borrower’s state and federal income tax returns for such
fiscal year.

 

6.7(b) As soon as available, but in no event later than forty-five (45) days
after the end of the first, second and third quarterly fiscal periods of
Borrower, a Form 10Q or a balance sheet as of the end of such period and
statements of income, cash flows and changes in equity for such period
commencing at the end of the previous fiscal year and ending with the end of
such period (all in reasonable detail), prepared by the Borrower, adjusted by
the Borrower to conform with GAAP, and certified by the chief financial officers
of the Borrower, together with a Compliance Certificate.

 

6.7(c) Prior to the close of each fiscal year end of Borrower, a budget for the
next fiscal year, including a profit and loss statement all prepared on a
quarterly basis in form and substance acceptable to Lender.

 

6.7(d)(i) On or before the fifteenth (15th) day of each month in such form as
may be required by Lender from time to time, a certificate or borrowing base and
such other reporting as Lender may require (in such form reasonably required by
Lender) of the Borrower certifying Borrower’s calculations of the amount it may
borrow under the Revolving Loan and either describing each Qualified Account,
or, if Lender so elects, certifying the face amount of all Qualified Accounts in
the aggregate, and a certified statement of Inventory position of the Borrower
showing Inventory on hand, Inventory represented or covered by warehouse
receipts or bills of lading, Qualified Inventory on hand and Inventory in
possession of bailees, including the names and addresses of such bailees.

 

6.7(d)(ii) On a weekly basis (or more frequently as Lender may require during a
Default Period or if the amount which Borrower may borrow under the Revolving
Loan is less than $500,000.00 in any month) in such form as may be required by
Lender from time to time, a certificate or borrowing base and such other
reporting as Lender may require (in such form reasonably required by Lender) of
the Borrower certifying Borrower’s calculations of the amount it may borrow
under the Revolving Loan and either describing each Qualified Account, or, if
Lender so elects, certifying the face amount of all Qualified Accounts in the
aggregate, and a certified statement of Inventory position of the Borrower
showing Inventory on hand, Inventory represented or covered by warehouse
receipts or bills of lading, Qualified Inventory on hand and Inventory in
possession of bailees, including the names and addresses of such bailees. In the
event that any such event of Default has either been cured or waived as
determined by Lender, and if the amount which the Borrower may borrow under the
Revolving Loan is equal to or greater than $500,000.00 in two successive months
thereafter, Borrower need no longer make such more frequent reporting and may
proceed in accordance with reporting on a weekly basis.

6.7(e) On or before the fifteenth (15th) day of each month, a detailed aging
report setting forth the amount due and owing on Accounts on the Borrower's
books as of the close of the preceding month, together with a reconciliation
report satisfactory to Lender showing all sales, collections, backlogs, payments
and adjustments to Accounts, together with a current list of names and addresses
of all account debtors on the Borrower's books as of the close of the preceding
month.

6.7(f) On or before the fifteenth (15th) day of each month, a detailed aging
report setting forth the amount due and owing on the Borrower's accounts payable
on the Borrower's books as of the close of the preceding month, together with a
reconciliation report satisfactory to Lender showing all purchases, payments and
adjustments to accounts payable on the Borrower's books as of the close of the
preceding month.

 

6.7(g) Immediately (and in addition to such notice required by Section 6.7(d)
hereof), notice of any change in the status of Inventory or an Account from one
Qualified to one which is not, but only if such change occurs (i) during a
Default Period, or (ii) following such time as the amount which the Borrower may
borrow under the Revolving Loan is less than $500,000.00 in any month. .

 

6.7(h) Immediately, notice of any material rejection of goods, delay in
performance, or claims made (other than good faith claims made in the ordinary
course of business) in regard to Accounts.

 

6.7(i) Immediately, notice, in such form acceptable to Lender, stating such
information and attaching such pertinent documentation as to any and all claims,
citations, demands, notices or events,



 

26

 


--------------------------------------------------------------------------------



 

the occurrence of which would make any representation, warranty or covenant of
them to be untrue in any material respect or incapable of performance.

 

6.7(j) Upon demand, and to the extent not previously provided:

 

(A) Certificates of insurance and lender’s loss payable endorsements for all
policies of insurance to be maintained pursuant to this Agreement;

 

(B) An estoppel certificate executed by an authorized representative of the
Borrower indicating that there then exists no event of Default, not less than
quarterly, such estoppel certificate must specify that there then exists no
event(s) of Default defined in this Agreement;

 

(C) All original and other documents evidencing right to payment or evidencing
Accounts, including but not limited to invoices, original orders, shipping and
delivery receipts;

 

(D) All information received by the Borrower affecting the financial status or
condition of any account debtor;

 

(E) Assignments, in form reasonably acceptable to Lender, of all Qualified
Accounts, and of the monies due or to become due on specific contracts; and

 

6.7(k) From time to time and at the time of each advance, such information as
Lender may reasonably request, including financial projections, cash flow
analysis and information otherwise to be submitted in accordance with this
Section.

 

6.7(l) Promptly after preparation or receipt:

 

(A) Copies of all reports, including annual reports, and notices which the
Borrower and its subsidiaries file with or receive under ERISA, OSHA or any
occupational safety, pension or retirement, or Environmental Laws;

 

(B) Upon request by Lender, copies of any statement or report furnished to any
other party pursuant to the terms of any indenture, loan, or credit or similar
agreement and not otherwise required to be furnished to Lender pursuant to this
Agreement; and

 

(C) Copies of all proxy statements, financial statements, and reports which the
Borrower and its subsidiaries send to stockholders or owners, and copies of all
regular, periodic, and special reports, and all registration statements which
they file or receive with any national securities exchange or regulatory agency.

 

Section 6.8 Access to Records and Property

 

No more than three (3) times per year, and subject to the limitations set forth
in Section 6.19(c) hereof, the Borrower is to give any representatives of Lender
or independent contractor selected by Lender access during normal business hours
(and during any Default Period at any time) to conduct a field examination and
audit of the Collateral, and at any time and from time to time, to examine, copy
or make extracts from, any and all books, records and documents in its
possession relating to its affairs and the Collateral, and to inspect any of its
properties wherever located at the expense of Borrower, payable upon demand by
Lender. Such limitations do not apply during a Default Period. During a Default

 

27

 


--------------------------------------------------------------------------------



 

Period, in the event that during the term of this Agreement or any extension
thereof, Lender deems it reasonably necessary to obtain a current appraisal of
any Collateral, Lender may engage the services of an appraiser in providing the
current appraisal which expense is to be paid by Borrower upon demand by Lender.

 

Section 6.9 [Intentionally Omitted]

 

Section 6.10 Preservation of Title to Collateral

 

The Borrower is to immediately notify Lender of any material loss or damage to,
or any occurrence which would adversely affect the security interest of Lender
in and to the Collateral. The Collateral is to be free and clear of all
assignments, mortgages, pledges, liens, security interests, leases, or
encumbrances, except as provided on Schedule 1. The Borrower is to continue to
maintain good and marketable title to the Collateral, except as provided in this
Agreement, at the sole expense of the Borrower.

 

Section 6.11 Financial Records and Location of Collateral

 

The Borrower is to maintain true, accurate and complete books, records, and
accounts of its business affairs in accordance with GAAP. The Borrower is to
keep accurate records of the Collateral, which records are at all times to be
physically located at the chief executive office of the Borrower set forth on
Schedule 2. All tangible Collateral is to be physically located at the address
of the Borrower set forth on Schedule 2, unless otherwise agreed by Lender and
documented to the satisfaction of Lender.

 

Section 6.12 Condition of Buildings and Collateral

 

All Collateral is to be used solely by the Borrower in connection with its
business. The Borrower is to maintain the Collateral and they are to maintain
their buildings, plants, improvements and structures in good condition, repair
and in compliance with all zoning laws, ordinances, and regulations of
governmental authorities having jurisdiction.

 

Section 6.13 Insurance

 

6.13(a) The Borrower is to maintain in full force and effect on the Collateral
(and on all of its other assets, if requested by Lender), the following
insurance:

 

(i) Comprehensive general public liability insurance in commercially reasonable
amounts consistent with Borrower’s past practice and acceptable to Lender;

 

(ii) "All-Risk" coverage policy of fire, pilferage, theft, burglary, loss in
transit, title and extended coverage hazard insurance (together with vandalism
and malicious mischief endorsements) in an aggregate amount not less than 100%
of the agreed upon full insurable replacement value of the Collateral; and

 

(iii) Boiler and machinery insurance covering vessels, air tanks, boilers,
machinery, pressure piping, heating, air conditioning and elevator equipment in
such amounts as Lender requires from time to time, provided that such equipment
is part of the Collateral.

 

 

28

 


--------------------------------------------------------------------------------



 

(b) Each insurance policy required under this Section 6.13 is to be written by
insurance companies authorized or licensed to do business in New Jersey having
an Alfred M. Best Company, Inc. rating of A+ or higher and a financial size
category of not less than VII, and is to be on such forms and written by such
companies as reasonably approved by Lender.

 

(c) Each insurance policy required under this Section 6.13 providing insurance
against loss or damage to property is to be written or endorsed so as to (i)
contain a New Jersey standard mortgagee, secured party, or lender’s loss payee
endorsement, as the case may be, or its equivalent, and (ii) make all losses
payable directly to the Lender, without contribution.

 

(d) Each insurance policy required under this Section 6.13 providing public
liability coverage is to be written and endorsed so as to name the Lender as an
additional insured, as its interest may appear.

 

(e) Each insurance policy required under this Section 6.13 is to contain a
provision to the effect that such policy is not to be canceled, altered or in
any way limited in coverage or reduced in amount unless the Lender is notified
in writing at least thirty (30) days prior to such change. At least thirty (30)
days prior to the expiration of any such policy, the Borrower is to furnish
evidence satisfactory to the Lender that such policy has been renewed or
replaced or is no longer required by this Section.

 

(f) Each insurance policy required under this Section 6.13 (except flood
insurance written under the federal flood insurance program) is to contain an
endorsement by the insurer that any loss is to be payable to Lender, as its
interest may appear, in accordance with the terms of such policy notwithstanding
any act or negligence or breach of any warranty of or by the Borrower which
might otherwise result in forfeiture of said insurance and the further agreement
of the insurer waiving all rights of setoff, counterclaim, deduction or
subrogation against the Borrower (so as not to interfere with Lender's rights).

 

(g) In the event of loss or damage to the Collateral, the proceeds of any
insurance provided hereunder is to be applied as set forth in Section 6.13(k);
except that if there is a public liability claim, the proceeds of any insurance
provided hereunder is to be applied toward extinguishing or satisfying the
liability and expense incurred in connection therewith.

 

(h) The Borrower is not to take out any separate or additional insurance with
respect to the Collateral which is contributing in the event of loss unless it
is properly compatible with all of the requirements of this Section.

 

(i) Borrower is to pay the premiums on the policies therefor as they become
payable, and is to deliver to Lender such policies, with standard clauses in
favor of Lender attached.

 

(j) Each insurance policy required under this Section 6.13 is to be written and
endorsed to provide that the intentional actions of Borrower are not to affect
the insurable interest of Lender or prevent payment of the proceeds of the
policy to Lender.

 

(k) Lender is entitled to receive all insurance proceeds. So long as no event of
Default has occurred, Lender is to promptly deliver such insurance proceeds to
Borrower to be applied to the cost of the replacement or repair of the
Collateral (or to reimburse Borrower therefor, to the extent Borrower has
already paid for same). During a Default Period, Lender may, at its option,
either apply the insurance proceeds on account of the Debt or deliver them to
Borrower for pay for (or reimburse Borrower for) the cost of the replacement or
repair of the Collateral.

 

 

29

 


--------------------------------------------------------------------------------



 

(l) In no event is Lender required either to (i) ascertain the existence of or
examine any insurance policy, or (ii) advise Borrower in the event such
insurance coverage does not comply with the requirements of this Agreement.

 

Section 6.14 Further Assurances

 

6.14(a) The Borrower is to execute and/or hereby consents to the execution and
filing by Lender of such further instruments and documents, including Uniform
Commercial Code financing statements, as may be required by Lender in order to
render effective the terms and conditions of this Agreement. Any such Uniform
Commercial Code financing statements are to be filed in such locations as Lender
may require, at Borrower's sole expense. If requested, the Borrower is to
provide Lender with satisfactory evidence of such filing(s) prior to any advance
under the Revolving Loan.

 

6.14(b) Borrower will promptly notify Lender in writing in the event that
Borrower becomes a party to or obtains any rights with respect to any Commercial
Tort Claim. Such notification must include information sufficient to describe
such Commercial Tort Claim, including, but not limited to, the parties to the
claim, the court in which the claim was commenced, the document number assigned
to such claim, if any, and a detailed explanation of the events that gave rise
to the claim. Borrower is to execute and deliver to Lender all documents and/or
agreements necessary to grant Lender a security interest in such Commercial Tort
Claim to secure the Debt.

 

6.14(c) Borrower is to provide Lender with satisfactory evidence that any common
law or statutory liens affecting any of the Collateral, including, but not
limited to landlords lien or materialman's lien, have been subordinated in favor
of Lender's security interest or adequate reserves established in the discretion
of Lender prior to any advance under the Revolving Loan.

 

6.14(d) Borrower is to provide Lender with true copies of all documents
(negotiable or non-negotiable) which evidence bailments together with evidence
that all bailees have acknowledged that they hold Collateral for the benefit of
Lender if required by Lender.

 

Section 6.15 Identification of Collateral

 

If requested by Lender, the Borrower is to cause each unit of Collateral to be
kept numbered and identified in order to protect the security interest of Lender
in and to such Collateral.

 

Section 6.16 Delivery of Documents

 

If any of the Accounts are evidenced by notes, trade acceptances or instruments
or documents, or if any Inventory is covered by documents of title or chattel
paper, Borrower is to promptly endorse and deliver them to Lender in trust for
Lender. The Borrower is to waive protest regardless of the form of the
endorsement. If the Borrower fails to endorse any instrument or document, Lender
is authorized to endorse it on behalf of the Borrower. Lender may establish
reserves subject to Borrower's compliance with this Section.

 

Section 6.17 Government Contracts

 

If any of the Collateral arises out of contracts with the United States, or any
of its departments, agencies or instrumentalities, the Borrower is to notify
Lender and execute any necessary instruments or documents requested by Lender in
order to insure that all monies due or to become due under such contracts are to
be made payable to Lender and that proper notice of such assignment is given
under applicable Federal law.

 

30

 


--------------------------------------------------------------------------------



 

 

Section 6.18 Trademarks, Patents and Copyrights

 

If any of the Collateral consists of trademarks, patents or copyrights, the
Borrower is to:

 

(a) comply with all applicable federal and state law regulating the maintenance
and quality;

 

(b) execute such documents and take such other actions necessary to extend the
Collateral to any newly issued trademarks, patents or copyrights;

 

(c) maintain the exclusive right to use the trademarks, patents and copyrights;

 

(d) execute such documents to assign to Lender all of the Borrower's rights to
the trademarks, patents and copyrights as security for the Debt.

 

Section 6.19 Fees

 

(a) Commitment Fee. Borrower is to pay Lender a commitment fee of $20,000.00.
Such fee is deemed earned in full and payable on the date of the execution of
this Agreement and is not subject to rebate or pro ration upon termination of
this Agreement for any reason.

 

(b) Unused Line Fee. If, for any month during the term of this Agreement, the
average daily unpaid balance of the outstanding advances for each day of such
month does not equal the maximum Advance Limit, then Borrower is to pay to
Lender a fee at a rate equal to 0.25% per annum on the amount by which the
maximum Advance Limit exceeds such average daily unpaid balance. Such fee is
payable to Lender in arrears on the last day of each month. The Unused Line Fee
is deemed earned in full on the date when same is due and payable hereunder and
is not subject to rebate or pro ration upon termination of this Agreement for
any reason.

 

(c) Field Examination Fee. Upon demand, Borrower is to pay Lender a field
examination fee of $750.00 per man/day (not to exceed $12,000.00 per annum,
provided that an event of Default has not occurred), plus expenses. Such fees
are deemed earned in full on the date when same are due and payable hereunder
and are not subject to rebate or pro ration upon termination of this Agreement
for any reason.

 

(d) Letter of Credit Fees. Upon demand, Borrower is to pay Lender: (i) standby
letter of credit fees of two (2%) percent per annum of the face for each,
together with customary bank charges, (ii) documentary letter of credit and
bankers acceptances fees of one- half of one (½% ) percent of the face for each,
and for each 90 days (or any portion thereof) that each instrument is in effect,
together with customary bank charges.

 

Section 6.20 Duration of Covenants

 

The covenants made in this Agreement are to remain in effect for the duration of
the term of this Agreement.

 

 

31

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 7. COVENANTS TO LENDER

 

REGARDING PROHIBITED TRANSACTIONS

 

In order to induce Lender to execute this Agreement, the Borrower makes the
following negative covenants:

 

Section 7.1 Merger or Consolidation

 

The Borrower is not to merge with, consolidate with, or acquire any assets of
any other corporation, partnership, or entity except for the purchase of assets
in the ordinary course of business, nor acquire all or substantially all of the
assets or stock of any other corporation, partnership, or entity without the
prior written consent of Lender, which consent is not to be unreasonably
withheld or delayed.

 

Section 7.2 Sale of Assets

 

Other than the sale or lease of Inventory in the ordinary course of business,
the Borrower is not to sell, transfer or encumber any of its property or assets
without the prior written consent of Lender.

 

Section 7.3 Other Liens

 

The Borrower is not to incur, create or permit to exist any mortgage,
assignment, pledge, hypothecation, security interest, lien or other encumbrance
on any of its property or assets, whether now owned or hereafter acquired,
except (a) liens for taxes not delinquent; (b) those liens in favor of Lender
created by this Agreement and related documents; (c) those liens set forth on
Schedule 1 annexed hereto; (d) those liens, such as carrier, warehousemen,
unemployment or retirement liens arising by operation of law in the ordinary
course of business if subordinated on terms acceptable to Lender or reserves
established to the reasonable satisfaction of Lender; or (e) easements,
rights-of-way, restrictions and other similar encumbrances which, in the
aggregate, do not materially interfere with the use or occupation of those
properties or assets.

 

Section 7.4 Other Liabilities

 

Without the prior written consent of Lender, which consent is not to be
unreasonably withheld or delayed, the Borrower is not to incur, create, assume
or permit to exist any indebtedness or liability on account of either borrowed
money, the deferred purchase price of property, or the lease of assets or
property for the conduct of business in excess of $50,000.00, except (a) the
Debt to Lender; (b) indebtedness subordinated to payment of the Debt on terms
approved by Lender in writing; (c) those liabilities set forth on Schedule 1 or
otherwise permitted by this Agreement, (d) those leases already in effect as of
the effective date of this Agreement as disclosed in the Delivered Financials;
or (e) trade payables in the ordinary course of business.

 

Section 7.5 Dividends and Capital Distributions

 

During a Default Period, the Borrower is not to declare or pay any cash
dividends or other cash distributions on its capital stock or ownership
interests, nor effect any distribution, redemption or other acquisition of any
of its capital stock or other ownership interests.

 

 

32

 


--------------------------------------------------------------------------------



 

Section 7.6 Guaranties

 

The Borrower is not to assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable upon the obligation of any person, firm or
entity except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.

 

Section 7.7 Revolving Loans or Investments

 

The Borrower is not to make any advances or loans to the Borrower's officers,
directors, partners or employees or any entity.

 

Section 7.8 Impairment of Title to Collateral

 

The Borrower is not to sell, conditionally sell, sell on approval, consign,
lease, encumber, transfer, remove from its premises set forth on Schedule 2 or
otherwise dispose of any Collateral (other than Inventory in the ordinary course
of business or other than Accounts for collection, without recourse, in the
ordinary course of business) without the prior written consent of Lender. The
Borrower is not to transfer or create Chattel Paper without placing a legend
thereon indicating Lender's security interest. Subject to the provisions of
Section 1.5(a) hereof, the Borrower is to promptly deliver the proceeds or other
value received by the Borrower to Lender to reduce the amount of the Debt
applied in the discretion of Lender. Such proceeds or value is to be applied in
accordance with the provisions of Section 1.5(a) hereof.

 

Section 7.9 Future Adverse Restrictions

 

The Borrower is not to change its status as a registered organization (if
applicable), Operating Documents, the nature of its business or management
structure; notwithstanding, Borrower may dissolve Cadapult Graphic Systems, Inc.
and/or MSIA, LLC provided in each case that it then is inactive, has no assets
and has no ownership or rights to any Collateral. Borrower may create or
establish any subsidiary, following notice to Lender provided that Borrower is
to (i) execute and deliver to Lender a pledge and security agreement pledging to
Lender as additional security for the Debt sixty-five (65%) percent of the
outstanding stock (whenever issued) of any foreign subsidiary(ies) of the
Borrower now in existence or formed after the date hereof, and (ii) deliver to
Lender the stock certificates evidencing such stock together with the duly
executed stock powers (undated and in blank) with respect thereto, all in form
and substance satisfactory to Lender to be deemed part of the Collateral.

 

Section 7.10 Settlements

 

The Borrower is not to compromise, settle or adjust any claims in a material
amount relating to any of the Collateral, without the prior written consent of
Lender.

 

Section 7.11 Change of Location or Name

 

The Borrower is not to change the place where its books and records are
maintained, change its name, change its location as the term is now or hereafter
defined in the Uniform Commercial Code, change the nature of its business in any
material respect, or transact business under any other name without the prior
written consent of Lender, which consent is not to be unreasonably withheld or
delayed. Within four (4) months of any permitted change, the Borrower is to
authenticate or otherwise cooperate in any action reasonably deemed necessary by
Lender to maintain its rights and security interests as provided in this
Agreement.

 

 

33

 


--------------------------------------------------------------------------------



 

Section 7.12 Affiliates

 

The Borrower is not to enter into or be a party to any transaction with any
Affiliate (defined as any business, person, corporation, partnership or entity
affiliated by common ownership or interest, or familial lineage, and their
successors and assigns) except in the ordinary course of and pursuant to the
reasonable requirements of business and upon fair and reasonable terms which are
fully disclosed to Lender and are not more favorable to any of them than would
be obtained in an arms length transaction.

 

Section 7.13 Change of Accounting Practices

 

The Borrower is not to change its present accounting principles or practices in
any material respect, except as may be required by changes in generally accepted
accounting principles.

 

Section 7.14 Inconsistent Agreement

 

The Borrower is not to enter into any agreement containing any provision that
would be violated by the performance of Borrower's obligations under this
Agreement or under any document delivered or to be delivered by it in connection
therewith.

 

Section 7.15

Ratio of Debt to Tangible Net Worth

 

The Borrower is not to cause or permit its ratio of total liabilities to
Tangible Net Worth to be more than 2.5:1, tested quarterly. Tangible Net Worth
is defined as book net worth less all intangible assets. Both total liabilities
and Tangible Net Worth are to be determined according to GAAP.

 

Section 7.16 Fixed Charge Coverage Ratio

 

The Borrower is not to cause or permit its Fixed Charge coverage ratio, tested
quarterly, on a rolling three month basis for the quarter ending March 31, 2008,
rolling six month basis for the quarter ending June 30, 2008, rolling nine month
basis for the quarter ending September 30, 2008 and rolling 12 month basis
thereafter and for each quarter thereafter, to be less than 1.05:1. Fixed Charge
is defined as earnings before interest, taxes, depreciation and amortization
("EBITDA") less the sum of: cash taxes, cash capital expenditures, any cash
dividends, distributions or loans, and other cash payments not captured on the
current profit and loss statement, (provided, however, for all determinations
made for the periods up to and including June 30, 2008, cash tax refunds will be
added to the foregoing and up to $2,000,000.00 of advances made by Lender
hereunder will be considered as funding for capital expenditures); divided by
principal payments on term debt (or capital leases), and cash interest. For all
of the foregoing determinations, any equity contribution made to the Borrower
will be applied to offset cash capital expenditures.

 

Section 7.17 No Violations of Environmental Statutes

 

The Borrower is not to cause or permit to exist a releasing, spilling, leaking,
pumping, emitting, pouring, emptying, discharging, or dumping of a hazardous
substance, hazardous wastes, pollutants or related substances as those terms are
defined by any Environmental Laws, whether or not resulting in a lien or claim
being attached or made against it for damages or cleanup costs by the State of
New Jersey or the Federal government.

 

 

34

 


--------------------------------------------------------------------------------



 

Section 7.18 Violation of Representations, Warranties and Covenants

 

The Borrower is not to take any action or omit to take any action which could
render any of its representations, warranties or covenants to be untrue or
incapable of performance.

 

Section 7.19 Duration of Covenants Regarding Prohibited Transactions

 

The covenants made in this Article 7 are to remain in effect for the duration of
the term of this Agreement.

 

 

ARTICLE 8. MISCELLANEOUS RIGHTS AND DUTIES OF LENDER

 

Section 8.1 Charges Against Credit Balances

 

Borrower hereby grants to Lender a lien, security interest and a right of setoff
as security for all liabilities and obligations to Lender, including, but not
limited to, the Debt, whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Lender or any entity under the
control of Lender, or in transit to any of them. At any time during a Default
Period, without demand or notice, Lender may set off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Revolving Loan. Any and all rights to require Lender to exercise its rights
or remedies with respect to any other Collateral which secures the Debt, prior
to exercising its right of setoff with respect to such deposits, credits or
other property of Borrower are hereby knowingly, voluntarily and irrevocably
waived. Lender is not required to marshal any present or future security for, or
guarantees of, the obligations or to resort to any such security or guarantee in
any particular order and Borrower waives, to the fullest extent that it lawfully
can, (a) any right it might have to require Lender to pursue any particular
remedy before proceeding against it and (b) any right to the benefit of, or to
direct the application of the proceeds of any Collateral until the Debt is paid
in full.

 

Section 8.2 Collections; Modification of Terms

 

At any time during a Default Period, Lender, without notice, in its sole and
absolute discretion, may make any compromises it deems desirable, or otherwise
modify the terms or rights of the Borrower with respect to any of the Collateral
without notice and without otherwise discharging or affecting the Debt.

 

Section 8.3 Notification of Account Debtors

 

At any time during a Default Period, Lender, in its sole and absolute
discretion, may require the Borrower to notify and obtain the acknowledgment of
any account debtor or bailee of Lender's security interest in the Collateral. At
any time during a Default Period, Lender may, in its sole and absolute
discretion, without notice: (1) notify any account debtors on any of the
Accounts to make payment directly to Lender, and/or enforce the Borrower's
rights of every type and nature as against any such account debtors or
collateral which secures their obligations to Borrower; or (2) endorse all items
of payment or Collateral received by Lender which are payable to the Borrower.
In the event that Lender elects to foreclose a mortgage securing any such
account debtors' obligations to Borrower, Lender may record a copy or abstract
of this Agreement and an affidavit of default in the public records where such
mortgage is recorded. Until such time as Lender elects to exercise these rights,
the Borrower is to act upon and protect the Collateral under the restrictions
and terms of this Agreement only.

 

35

 


--------------------------------------------------------------------------------



 

Section 8.4 Uniform Commercial Code

 

At all times prior to and following Default, Lender is entitled to all the
rights and remedies of a secured party under the Uniform Commercial Code as now
or hereafter enacted in New Jersey and any other jurisdiction where Collateral
is located.

 

Section 8.5 Preservation of Collateral

 

At any time during a Default Period, Lender, without notice, in its sole and
absolute discretion, may take any and all action which, in its sole and absolute
discretion, is necessary and proper to preserve the Collateral, or Lender's
interests under this Agreement, including without limitation, those duties of
the Borrower imposed by this Agreement. Any sums so expended by Lender are to be
secured by the Collateral and added to the Debt. Such sums (including reasonable
attorneys' fees) are to be payable on demand with interest at the highest
interest rate set forth in this Agreement until repaid by Borrower. At any time
during a Default Period, Lender may transfer Collateral into its name or that of
its nominee and may receive the income and any distributions thereon and hold
the same as Collateral for the Debt, or apply the same to any obligation.

 

Section 8.6 Mails

 

At any time during a Default Period, Lender, without notice, in its sole and
absolute discretion, is authorized to (and the Borrower is to, upon request of
Lender) notify the postal authorities to deliver all of the Borrower's mail,
correspondence or parcels to Lender at such address as Lender may direct.

 

Section 8.7 Test Verifications

 

At any time prior to Default in its reasonable discretion, and at any time
during a Default Period in its sole and absolute discretion, Lender, without
notice, may, in its name or in the name of others, make test verifications of
any and all Accounts in any manner and through any medium Lender considers
advisable with or without the assistance of the Borrower.

 

Section 8.8 Power of Attorney

 

Lender is hereby irrevocably appointed and authenticated by Borrower as its
lawful attorney and agent in fact to file, authenticate or execute financing
statements and other documents and agreements as Lender may deem necessary for
the purpose of perfecting any security interests, mortgages or liens under any
applicable law. The Borrower hereby grants a power of attorney to Lender to
endorse the Borrower's name on checks, notes, acceptances, drafts and any other
documents or instruments requiring the Borrower's endorsement, to change the
address where the Borrower's mail should be sent and to open all mail during a
Default Period, and to do such other acts and things necessary to effectuate the
purposes of this Agreement when so permitted by the terms of this Agreement. All
acts by Lender or its designee are hereby ratified and approved, and neither
Lender, nor its designee, is to be liable for any acts of omission or
commission, or for any error of judgment or mistake unless the result of gross
negligence or willful misconduct. The powers of attorney granted to Lender in
this Agreement are coupled with an interest and are irrevocable during the term
of this Agreement. During a Default Period, whenever Lender deems it desirable
that any legal action be instituted with respect to any Collateral or that any
other extraordinary action be taken in an attempt to effectuate collection of
any Collateral, Lender may reassign the item in question to the Borrower
(without recourse to Lender) and require the Borrower to proceed with such legal
or other action, at the Borrower's sole liability, cost and expense, in

 

36

 


--------------------------------------------------------------------------------



 

which event all amounts collected by the Borrower on such items are to,
nevertheless, be treated as proceeds of Collateral.

 

Section 8.9 Replacement Documents

 

Upon receipt of an affidavit of an officer of Lender (and appropriate
indemnification from Lender reasonably acceptable to Borrower) as to the loss,
theft, destruction or mutilation of the Note or any other security document(s)
which is not of public record and, in the case of any such destruction or
mutilation, upon surrender and cancellation of such Note or other document(s),
Borrower will issue, in lieu thereof, a replacement Note or other document(s) in
the same principal amount thereof and otherwise of like tenor.

 

 

ARTICLE 9. DEFAULT

 

Section 9.1 Definition of Default

 

The Borrower is in default and the Debt becomes immediately due and payable,
without notice, at the option of Lender upon the occurrence of any or all of the
following events, circumstances or determinations ("Default"):

 

9.1(a) Upon the failure of the Borrower to pay, when due, all or any part of
Debt as set forth in any instrument, document, or agreement evidencing the Debt
executed between the Borrower and Lender.

 

9.1(b) Upon the failure of the Borrower to observe or perform any non-monetary
covenant, term or condition required by this Agreement or by any other
instrument, document or agreement related thereto as executed between the
Borrower and Lender within fourteen (14) days of such failure; but such fourteen
(14) day period does not apply if either (i) such failure cannot be cured by the
Borrower within such time as determined by Lender or (ii) the interests of
Lender will be impaired during such time as determined by Lender.

 

9.1(c) Upon the occurrence of any event of default as defined with reference to
any other obligation or indebtedness on account of borrowed or otherwise
financed obligations of the Borrower in excess of $50,000.00 to any third
parties so that the holder of such obligation or indebtedness declares or has
the right to declare such obligation or indebtedness due prior to its date of
maturity.

 

9.1(d) Upon any breach of representation or warranty in any material respect by
the Borrower, or if any such representation or warranty is no longer true in all
materials respects or capable of performance.

 

9.1(e) Upon the submission to Lender of any materially false or fraudulent
statement by the Borrower, whether or not in connection with this Agreement.

 

9.1(f) [Intentionally omitted].

 

 

37

 


--------------------------------------------------------------------------------



 

9.1(g) Except as permitted herein, upon the termination, suspension,
dissolution, or the liquidation of any business in any material amount or degree
as conducted by the Borrower.

 

9.1(h) Upon the commencement, by, against or as to the Borrower of any
insolvency proceedings, bankruptcy proceedings, reorganization proceedings,
assignment for the benefit of creditors, or proceedings of like character, or
the appointment of a receiver, custodian or trustee as to any or all assets; in
the event of any involuntary proceeding, if it has not been dismissed within
thirty (30) days of the institution thereof (it being understood that no
advances under the Revolving Loan will be made during such time unless an order
from the Bankruptcy Court acceptable to Lender has been issued).

 

9.1(i) Upon the occurrence of any event of default otherwise defined (after
taking into account applicable notice and cure periods, if any) in any separate
instrument, document, or agreement existing now or in the future executed by or
among the Borrower and Lender, any Participant, or their Affiliate.

 

9.1(j) Upon the entry of any judgment(s) against the Borrower in the aggregate
in excess of $50,000.00, which remains unpaid, undischarged, unsatisfied,
unbonded or undismissed following thirty (30) days after entry.

 

9.1(k) Upon the event that any or all of the assets of the Borrower, including,
but not limited to the Collateral, are attached, distrained, levied upon or made
subject to any lien not discharged or removed.

 

9.1(l) Upon the event of any material (as determined by Lender in its sole and
absolute discretion) diminution in the value of any Equipment or any other fixed
assets constituting a part of the Collateral.

 

9.1(m) Upon the event of any loss, repossession, reclamation, damage, theft,
condemnation or destruction to any asset(s) having a value in excess of
$50,000.00 of the Borrower whether or not covered by insurance.

 

9.1(n) Upon the event that the Borrower is determined by a court of competent
jurisdiction, or seeks to determine that it is to be no longer liable for its
obligations as contemplated by this Agreement or related documents.

 

9.1(o) Upon any investigation undertaken by any governmental entity or if any
indictment, charge or proceeding is filed or commenced, whether criminal or
civil, pursuant to Federal or State law against Borrower for which forfeiture of
any of the property or assets of Borrower is a penalty.

 

9.1(p) Upon the event that Borrower takes any action to authorize its
liquidation or dissolution.

 

 

38

 


--------------------------------------------------------------------------------



 

9.1(q) Upon the event that Borrower (a) becomes unable or fails to pay its debts
generally as they become due, (b) admits in writing its inability to pay its
debts, or (c) proposes or makes a composition agreement with creditors, a
general assignment for the benefit of creditors, or a bulk sale.

 

9.1(r) In the event that, with respect to any Plan (as defined in Section 5.10
of this Agreement), there occurs or exists any of the events or conditions
described in the following clauses (a) through (h) and such event or condition,
together with all like events or conditions, would reasonably be expected, in
the reasonable opinion of Lender subject Borrower to any tax, penalty or other
liability that would reasonably be expected, singly or in the aggregate to have
a material adverse effect on the financial condition or the properties or
operations of Borrower:(a) a reportable event as defined in Section 4043 of
ERISA, (b) a prohibited transaction as defined in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code, (c) termination of the Plan or filing
of notice of intention to terminate, (d) institution by the Pension Benefit
Guaranty Corporation of proceedings to terminate, or to appoint a trustee to
administer, the Plan, or circumstances that constitute grounds for any such
proceedings, (e) complete or partial withdrawal from a multiemployer Plan, or
the reorganization, insolvency or termination of a multiemployer Plan, (f) an
accumulated funding deficiency within the meaning of ERISA, (g) violation of the
reporting, disclosure or fiduciary responsibility requirements of ERISA or the
Internal Revenue Code, or (h) any act or condition which could result in direct,
indirect or contingent liability to any Plan or the Pension Benefit Guaranty
Corporation; or

 

9.1(s) Upon the event that Lender fails to have any or all of the security
interests contemplated with respect to the Collateral set forth in this
Agreement due either to any action or inaction by or on behalf of the Borrower,
or due to an event of Default.

 

9.1(t) [Intentionally omitted].

 

 

ARTICLE 10. REMEDIES OF LENDER UPON DEFAULT

 

Section 10.1 Rights of Lender

 

During a Default Period, Lender has the right, without notice:

 

10.1(a) Collection - To institute legal or deficiency proceedings or otherwise
enforce its rights to collect the Debt against the Borrower, all of which
becomes immediately payable. If a judgment is entered in favor of Lender, the
lien of the judgment relates back to the earliest date of perfection of the
Lender's security interests hereunder.

 

10.1(b) Set Off - To charge, setoff and withdraw from any credit balance which
the Borrower may then have with Lender, Participant, or with any Affiliate
thereof, such amounts as may be necessary to satisfy the Debt.

 

39

 


--------------------------------------------------------------------------------



 

 

10.1(c) Existing Commitments - To terminate and cancel any existing commitment
to the Borrower for a line of credit, loan, or balance of the Revolving Loan or
any other Debt.

 

10.1(d) Assembly of Collateral - With or without judicial process, (i) to seize
the Collateral or to require the Borrower to assemble the Collateral or (ii) to
render the Collateral unusable without need for Lender to post a bond or
security or (iii) to make the Collateral available at a Lender designated place
for sale, lease, license or other disposition by Lender (and if such disposition
is to Lender, at a public execution unless the Collateral is that customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) to satisfy the Debt without any right of Borrower to adjourn such
disposition. Any such sale, lease, license or other disposition may be made of
the Collateral in its present condition or following any commercially reasonable
preparation or processing at the expense of Borrower.

 

10.1(e) Disposition License - To exercise a royalty-free, non-exclusive license
in the General Intangibles, including tradenames, trademarks, copyrights,
patents, licenses, and any other proprietary and intellectual property rights
and any and all right, title and interest in any of the foregoing, for the sole
purpose of the right to: (i) advertise and sell, lease, license or transfer any
Collateral bearing any of the General Intangibles, and (ii) make, assemble,
prepare for sale or complete, or cause others to do so, any applicable raw
materials or Inventory bearing any of the General Intangibles, including use of
any other Collateral or real property on which such Collateral may be located
for the purpose of completing the manufacture of unfinished goods, raw materials
or work-in-process comprising Inventory.

 

10.1(f) Tax Notification - To sign the name of Borrower upon any local, state or
federal agency information release form including, but not limited to, Tax
Information Authorization Form 8821 of the Internal Revenue Service.

 

10.1(g) Cumulative Rights - To exercise all rights and remedies set forth in
this Agreement or otherwise provided by law or other agreement (whether or not
referred to in this Agreement) on a cumulative or simultaneous basis and in any
order selected by Lender; or

 

10.1(h) Rights of Transferee - A transferee who purchases, leases, licenses or
otherwise receives the benefits of a disposition of Collateral after Default
takes free of all Borrower's rights and the rights of any subordinate security
interest or lien. A transferee is entitled to the recording of a transfer
statement to document public notice of such disposition.

 

 

40

 


--------------------------------------------------------------------------------



 

Section 10.2 Application of Proceeds of Disposition of Collateral

 

The proceeds of any sale, lease, license or other disposition of the Collateral
are to be applied to satisfy the following items in the following order:

 

10.2(a) First, to Lender's expenses in preserving its interests and rights
hereunder, to expenses incurred by Lender in realizing upon security interests
created or referred to herein, and expenses of Lender in enforcing and defending
its rights as set forth in Article 2 and Article 8 of this Agreement.

 

10.2(b) Second, to the Debt as defined in this Agreement.

 

10.2(c) Third, any excess or amounts remaining are to be paid to any subordinate
security interest or lien if the holder thereof supplies proof of its interest
or lien and if the holder thereof makes an authenticated demand therefor before
distribution and any balance thereafter is to be paid to Borrower unless Lender
determines that reserves (for unpaid costs incurred by Lender or to abide a
final accounting of the amount of the Debt) are warranted to implement the
indemnification provisions of this Agreement.

 

Section 10.3 Redemption of Collateral

 

In the event that the Borrower may elect to redeem any or all of the Collateral
prior to the sale, lease, license or other disposition by Lender, the Borrower
is to pay to Lender, in full, the Revolving Loan and that additional part of the
Debt that Lender requires.

 

Section 10.4 Notice of Disposition of Collateral

 

If the Collateral is perishable, threatens to decline speedily in value, or is
of a type customarily sold on a recognized market, Lender need not give notice
of any intended disposition of the Collateral. In all other cases, Lender is to
give authenticated reasonable notice to Borrower and any other party entitled
thereto under applicable law of the time and place of a public sale, lease,
license or other disposition of the Collateral. Authenticated notice is presumed
to be reasonable (a) if sent ten (10) days prior to such disposition unless a
shorter period is warranted under the circumstances, (b) if sent to the chief
executive office and, if none, to the address of the Borrower set forth on
Schedule 2 annexed hereto in accordance with Section 11.5 hereof and (c) if it
contains a statement of the Collateral and its intended disposition, the time
and place of disposition and a statement that the Borrower is entitled to an
accounting of such disposition. Lender may disclaim any warranties that may
apply to any sale, lease, license or other disposition of the Collateral.

 

Section 10.5 Marshaling of Assets

 

Lender has no obligation whatsoever to proceed first against any of the
Collateral before proceeding against other collateral for the Debt. It is
expressly understood and agreed that all of the Collateral stands as equal
security for the Debt and that Lender has the right to proceed against or
dispose of any/or all of the Collateral or other collateral in any order as
Lender, in its sole and absolute discretion, determines.

 

 

41

 


--------------------------------------------------------------------------------



 

ARTICLE 11. MISCELLANEOUS PROVISIONS

 

Section 11.1 Binding Effect

 

This Agreement is binding upon, inures to the benefit of and is enforceable by
the heirs, personal representatives, successors and assigns of the parties, any
Affiliate or Participant. This Agreement is not assignable by the Borrower
without the prior written consent of Lender.

 

Section 11.2 Non Waiver

 

Neither a course of dealing, nor a failure or delay on the part of Lender, or
its successors and assigns, in the exercise of any right, power, or privilege is
to operate as a waiver. A partial exercise of any right, power, or privilege by
Lender is not to preclude any further right, power, or privilege, nor be deemed
a waiver. Any waiver or modification to this Agreement or any other document,
instrument, or agreement executed by the Borrower, is to be in a writing
executed by Lender and Borrower. Any written modification signed by Lender and
Borrower is to be deemed part of this Agreement.

 

Section 11.3 Non Liability of Lender

 

Lender has no duty to preserve or protect the Collateral, to preserve the rights
of the Borrower against other parties, or to sell, lease, or otherwise dispose
of any or all of the Collateral, or its proceeds, or in any priority, unless it
elects to do so as provided in this Agreement. This Section is to be deemed an
express waiver of the defense of impairment of Collateral.

 

Section 11.4 Disclaimer by Lender on Documents

 

Lender is not to be deemed to assume any liability or responsibility to the
Borrower or any other party for the correctness, the validity, or the
genuineness of any instruments or documents that may be executed in connection
with this Agreement, or for the existence, character, quantity, quality,
condition, value, or delivery of any Collateral purporting to be represented by
any such documents. Lender, by accepting the security interest in the
Collateral, or by releasing any Collateral to the Borrower, is not to be deemed
to have assumed any obligation or liability to any supplier or debtor of the
Borrower. The Borrower is to indemnify and hold Lender harmless with respect to
any claim or proceeding arising out of such matters.

 

Section 11.5 Notices and Banking Days

 

11.5(a) Each demand, notice or other communication by Lender to the Borrower or
by the Borrower to Lender is to be sent, and deemed received when sent, by
certified mail, postage prepaid, return receipt requested, or recognized courier
service for which a receipt is available.

 

11.5(b) Notices to Lender are to be directed to the following address:

 

SOVEREIGN BANK

101 Wood Avenue South

Iselin NJ 08830

Att: ABL Portfolio Manager

 

 

42

 


--------------------------------------------------------------------------------



 

 

11.5(c) Notices to the Borrower are to be directed to the following address:

 

MEDIA SCIENCES INTERNATIONAL, INC.

MEDIA SCIENCES, INC.

8 Allerman Road

Oakland NJ 07436

 

11.5(d) A banking day is any day that Lender designates or otherwise conducts
business in the state where Lender has an address identified in this Agreement,
and with respect to LIBOR, a day on which commercial banks are open for
international business and dealings in U.S. dollar deposits in London, England.
A payment or duty which becomes due on a day not so designated as a banking day
automatically becomes due on the next day that is designated as a banking day.

 

Section 11.6 Captions

 

The captions and titles appearing in this Agreement are inserted solely for the
convenience of the parties and do not in any way define, limit or describe the
terms and conditions of this Agreement.

 

Section 11.7 Entire Agreement

 

There are no understandings, agreements, representations, warranties or
covenants, express or implied, which are not specified herein, or in the other
written instruments, documents, or agreements referred to in this Agreement. All
prior oral understandings, negotiations, or agreements are deemed to be
superseded by the terms of this Agreement and such other written instruments,
documents or agreements referred to in this Agreement.

 

Section 11.8 Severability

 

In the event that any portion of this Agreement is deemed unenforceable by a
Court of competent jurisdiction, such provision declared to be unenforceable is
to be deemed to have been omitted from this Agreement, and all such remaining
terms and conditions of this Agreement are to continue in full force and effect.

 

Section 11.9 Joint and Several Liability

 

The obligations and duties imposed by this Agreement are jointly and severally
binding upon all parties identified as the Borrower.

 

Section 11.10 Joint and Several Benefit

 

Each Borrower is jointly and severally liable without regard to which entity
receives or has received the proceeds of the Revolving Loans and advances made
hereunder. Each such entity hereby acknowledges that it expects to derive
economic advantage from each Revolving Loan or advance made. Each Borrower
hereby acknowledges and agrees that part or all of the proceeds for any given
advance hereunder are transferred to such Borrower on an on-going basis,
depending upon the relative needs of each Borrower at such time as the proceeds
of such an advance are necessary to satisfy obligations of that Borrower arising
in the ordinary course of the Borrower's business. Each Borrower further
acknowledges and agrees that: (i) it currently operates in the same general
industry as the other Borrower and (ii) each

 

43

 


--------------------------------------------------------------------------------



 

Borrower’s primary sources of financing its operations are the proceeds received
from the advances hereunder from the business so financed and the equity of the
Borrower from time to time.

 

Section 11.11 Applicable Law and Consent to Jurisdiction

 

This Agreement is to be interpreted and enforced in accordance with the laws of
the State of New Jersey (without regard to the conflicts of law rules of New
Jersey) except that the law of the State where the Borrower is located governs
perfection and priority claims to the Collateral (except as otherwise provided
in the Uniform Commercial Code). Borrower hereby irrevocably consents to the
jurisdiction of the Courts of the State of New Jersey and to the jurisdiction of
the United States District Court for the District of New Jersey, for the purpose
of any suit, action or other proceeding arising out of or relating to this
Agreement or the Debt, or the subject matter hereof or thereof. Borrower hereby
waives and agrees not to assert in any such suit, action or proceeding any claim
that it is not personally subject to such jurisdiction, or any right to remove
an action brought in State to Federal Court, or any claim that such suit, action
or proceeding is in an inconvenient forum or that the venue thereof is improper.
Borrower hereby consents that it may be served with process by the notification
procedure set forth in this Agreement.

 

Section 11.12 Consents

 

The Borrower and its subsidiaries consent:

 

11.12(a)To any extension, postponement of time of payment, indulgence or to any
substitution, exchange or release of Collateral.

 

11.12(b)To any addition to or release of any party or persons primarily or
secondarily liable, or acceptance of partial payments on any Accounts or
instruments and the settlement, comprising or adjustment thereof.

 

Section 11.13 Waiver of Liability

 

Lender is not liable due to any action or failure to act by Lender relating to
this Agreement or the Debt except as a result of Lender's gross negligence or
willful misconduct. This provision survives the termination or expiration of
this Agreement or payment of the Debt.

 

SECTION 11.14 WAIVE JURY TRIAL

 

THE BORROWER, FOR ITSELF, ITS SUBSIDIARIES AND THE LENDER HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO THIS AGREEMENT OR THE
DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS AGREEMENT.

 

Section 11.15 Execution in Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed is deemed to be an original and all of which taken together
constitute but one and the same agreement. The definitions of terms herein apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun includes the corresponding masculine, feminine
and neuter forms.



 

44

 


--------------------------------------------------------------------------------



 

Section 11.16 Joint Efforts

 

Each party agrees that for all purposes of this Agreement they are deemed to
have participated jointly in the negotiation and drafting of this Agreement and
each Exhibit and Schedule. If any ambiguity or question of intent or
interpretation arises, then (a) this Agreement and each Exhibit and Schedule is
construed as if drafted jointly by the parties and (b) no provision is construed
more severely against any party. Without limiting the generality of the
preceding sentence, no presumption or burden of proof arises or applies favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement and/or any Exhibit or Schedule.

 

ARTICLE 12. INDEMNIFICATION

 

As part of the Debt, Borrower agrees to and hereby indemnifies and holds Lender
harmless from and against, and to reimburse Lender with respect to any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including consequential damages, attorneys' fees and court costs) of
any and every kind or character, known or unknown, fixed or contingent, asserted
against or incurred by Lender at any time and from time to time by reason of or
arising out of:

 

(a) the breach of any representation, warranty or covenant of Borrower set forth
in this Agreement;

 

(b) the failure of Borrower to perform any obligation herein required to be
performed by Borrower; or

 

(c) the ownership, construction, occupancy, operation, use and maintenance of
the Collateral.

 

This covenant survives the date on which the Debt is paid and performed in full
and notwithstanding whether Borrower has been released and discharged or whether
Lender becomes the owner of the Collateral.

 

ARTICLE 13. TERM

 

This Agreement is to remain in effect until the later of the date on which (a)
the Debt is paid in full and Borrower has not contested or asserted a claim with
respect thereto, and (b) Lender no longer has any conditional obligation,
agreement or discretion to extend or further extend the Debt . Pending a final
accounting of the Debt, Lender may withhold any credit balances or other cash
Collateral as a cash reserve to cover any contingent Debt then outstanding,
including, but not limited to, an amount equal to 110% of the face amount of any
outstanding letters of credit issued by Lender for the account of Borrower. The
Borrower agrees that if, at any time, all or any part of any payment previously
applied by Lender on account of the Debt or obligation of the Borrower must be
returned by Lender for any reason, whether by court order, administrative order,
or settlement, the Borrower remains liable for the full amount returned as if
such payment had never been received by Lender, and notwithstanding any
termination by Lender of this Agreement or the cancellation of any instrument(s)
evidencing the obligations of the Borrower (which document(s) and this Agreement
are to be deemed reinstated).



 

45

 


--------------------------------------------------------------------------------



 

 

ARTICLE 14. TERMINATION OF AGREEMENT IN ABSENCE OF DEFAULT

 

Section 14.1 Termination by Lender

 

The Revolving Loan terminates three (3) years from the date of execution of this
Agreement. At the termination date: (a) all provisions for additional advances
under this Agreement terminate, (b) the principal and interest of the Revolving
Loan becomes immediately due and payable, and all other Debt becomes immediately
due and payable, all without presentment, demand, protest, or further notice of
any kind, all of which are hereby expressly waived by Borrower, and (c) if the
Revolving Loan has not been paid in full at such time, Lender is entitled to
exercise forthwith (to the extent and in such order as Lender may elect, in its
sole and absolute discretion) any or all of the rights and remedies referred to
in this Agreement as available following Default for the collection of such
amounts.

 

Section 14.2 Termination By Borrower

 

Borrower may terminate this Agreement prior to the date on which the Revolving
Loan terminates pursuant to Section 14.1, in the absence of Default only upon:

 

(i) giving sixty (60) days' prior written notice to Lender of the intended
termination date;

 

(ii) paying to Lender in full the principal and interest of the Revolving Loan,
and all other Debt; and

 

(iii) except as otherwise provided in Section 2.4(d), paying to Lender, as
liquidated damages, the applicable amount stated below:

 

(a) If the prepayment is made within the first year following the date of this
Agreement, the prepayment fee is one and one-half (1.5%) percent of the maximum
amount of the Advance Limit defined in Section 1.1(b) of this Agreement;

 

(b) If the prepayment is made following the first year anniversary of this
Agreement, but prior the second anniversary of the date of this Agreement, the
prepayment fee is one-half of one (1/2%) percent of the maximum amount of the
Advance Limit defined in Section 1.1(b) of this Agreement;

 

(c) If the prepayment is made following the second year anniversary of this
Agreement, but prior to sixty days preceding the third anniversary of the date
of this Agreement, the prepayment fee is one-quarter of one (1/4%) percent of
the maximum amount of the Advance Limit defined in Section 1.1(b) of this
Agreement;

 

(d) In the event of an acceleration of the payment of the Debt or prepayment as
a result of an event of Default or termination, the schedule of prepayment fees
as set forth in paragraphs (a), (b) and (c) above applies.

 

 

46

 


--------------------------------------------------------------------------------



 

Section 14.3 Effect on Advance Limit

 

Upon the giving of notice of termination pursuant to Section 14.2, the
provisions of this Agreement will continue to apply until such termination date.

 

Section 14.4 Mutual Release

 

Upon full and final payment and performance of the Revolving Loan and all other
Debt, Borrower and Lender thereupon automatically each are fully, finally and
forever released and discharged from any and all claims, liabilities and
obligations, whether in contract or tort, arising out of or relating in any way
to this Agreement, the Revolving Loan, or any act or omission relating to any of
the foregoing or to any of the Collateral, except as otherwise provided herein.

 

ARTICLE 15 CROSS DEFAULT/CROSS COLLATERAL

 

All other existing and future agreements between or among Lender, any
Participant and/or any Affiliate, Borrower and/or any Affiliate, are hereby
amended so that a Default under this Agreement is a default under such other
agreements and a default under such other agreements is a Default under this
Agreement. Any collateral pledged under such other agreements between Lender or
Participant and/or Affiliate and the Borrower and/or any Affiliate, secures the
Debt under this Agreement and the Collateral under this Agreement secures any
and all obligations under such other agreements.

 

 

ARTICLE 16 FURTHER ACKNOWLEDGMENTS OF BORROWER AND LENDER

 

Section 16.1 Representation by Counsel

 

Borrower and Lender acknowledge and agree that they (i) have independently
reviewed and approved each and every provision of this Agreement, including the
Exhibits and schedules attached hereto, and any and all other documents and
items as they or their counsel have deemed appropriate, and (ii) have entered
into this Agreement, and have executed the closing documents voluntarily,
without duress or coercion, and have done all of the above with the advice of
their legal counsel.

 

Section 16.2 Waiver of Objection

 

Borrower and the Lender acknowledge and agree that, to the extent deemed
necessary by them or their counsel, they and their counsel have independently
reviewed, investigated and/or have full knowledge of all aspects of the
transaction and the basis for the transaction contemplated by this Agreement
and/or have chosen not to so review and investigate (in which case, such party
acknowledges and agrees that it has knowingly and upon the advice of counsel
waived any claim or defense based on any fact or any aspect of the transaction
that any investigation would have disclosed), including without limitation:

 

(i) the risks and benefits of the various waivers of rights contained in this
Agreement, including but not limited to, the waiver of the right to a jury
trial;

 

(ii) the adequacy of the consideration being transferred under this Agreement,
including the adequacy of the consideration for the Mutual Release as set forth
in Section 14.4 hereof.

 

 

47

 


--------------------------------------------------------------------------------



 

Section 16.3 No Reliance Upon Lender

 

Borrower acknowledges and agrees that it has made its own investigation or
elected not to make such investigation as to all matters deemed material to this
transaction and have not relied on any statement of fact or opinion, disclosure
or non-disclosure of the Lender, and has not been induced by the Lender in any
way, except for the consideration recited herein, in entering into this
Agreement and executing the closing documents contemplated hereby, and further
acknowledges that the Lender has not made any warranties or representations of
any kind in connection with this transaction except as specifically set forth
herein or in the documents executed in conjunction with this Agreement, and
Borrower is not relying on any such representations or warranties.

 

Section 16.4 [Intentionally Omitted]

 

Section 16.5 USA Patriot Act Notice

 

Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lender to identify the Borrower in
accordance therewith.

 

Section 16.6 Time of the Essence

 

As to any dates or time periods set forth in this Agreement, time is of the
essence.

 

IN WITNESS WHEREOF, the Borrower and Lender have executed this Agreement.

 

 

Attest/Witness:

MEDIA SCIENCES

 

 

INTERNATIONAL, INC

 

 

By:

 

Print Name:

Print Name:

Title:

Title:

 

 

 

 

Attest/Witness:

MEDIA SCIENCES, INC

 

 

 

By:

 

Print Name:

Print Name:

Title:

Title:

 

 

 

 

Signatures continued.......

 

 

48

 


--------------------------------------------------------------------------------



 

.... continuation of signatures to Revolving Loan and Security Agreement

 

 

Attest/Witness:

CADAPULT GRAPHIC SYSTEMS, INC.

 

 

 

By:

 

Print Name:

Print Name:

Title:

Title:

 

 

 

 

 

SOVEREIGN BANK

 

By:

_

Print Name:
Title:

 

                               

 

49

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

(i) "Accounts", which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all accounts and any and all
obligations of any kind at any time due and/or owing to the Borrower and all
rights of the Borrower to receive payment or any other consideration, whether or
not earned by performance, including without limitation, invoices, contract
rights, Accounts, and all other debts, obligations and liabilities for property
sold, leased, licensed, assigned or disposed of, for services rendered, for a
policy of insurance issued or to be issued, for a secondary obligation, arising
out of a credit card or for health-care insurance receivable, in whatever form,
owing to Borrower from any person, firm, governmental authority, corporation or
any other entity, all security therefor, all of which whether now existing or
hereafter acquired.

 

(ii) "Chattel Paper", which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all chattel paper and
records that evidence both a monetary obligation and a security interest or
lease in specific goods and software used in the goods, a lease of specific
goods or a lease of specific goods and license of software used in the goods,
including electronic chattel paper or whatever form, owing to Borrower or in
which the Borrower has an interest, all of which whether now existing or
hereafter acquired.

 

(iii) "Commercial Tort Claims", which means, in addition to the definition now
and hereafter contained in the Uniform Commercial Code, all claims arising in
tort in the course of the Borrower's business more specifically described on the
attachment hereto (if any), all of which whether now existing or hereafter
acquired.

 

(iv) "Deposit Accounts", which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all deposit accounts,
whether demand, time, savings, passbook or similar accounts maintained by the
Borrower at any bank, all of which whether now existing or hereafter acquired.

 

(v) "Equipment", which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all equipment, machinery, furniture
and all other related goods, all replacements, repairs, modifications,
alterations, additions, controls and operating accessories therefor, all
substitutions and replacements therefor, all accessions and additions thereto of
the Borrower, all of which whether now existing or hereafter acquired.

 

(vi) "General Intangibles," which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all general intangibles and
payment intangibles and any and all personal property, choses-in-action, and
things in action, leases, income tax refunds, copyrights, licenses, rights,
patents, patent rights, franchise rights, distributorship rights, trademarks,
tradenames, service marks, trademark rights, formulae, customer lists and
goodwill of the Borrower, all of which whether now existing or hereafter
acquired.

 

(vii) "Goods," which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all goods, fixtures, manufactured
homes and embedded computer programs and all things and property of the Borrower
which are not otherwise defined in this Exhibit A, all of which whether now
existing or hereafter acquired.

 

(viii) "Instruments", which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all instruments, negotiable
instruments or other writings that evidence a right of the Borrower to payment
of a monetary obligation that is transferable in the ordinary course of the

 


--------------------------------------------------------------------------------



 

Borrower's business with any necessary endorsement or assignment, all of which
whether now existing or hereafter acquired.

 

(ix) "Inventory", which means, in addition to the definition now and hereafter
contained in the Uniform Commercial Code, all inventory and all goods,
merchandise or other personal property held by the Borrower for sale or lease or
under a contract of service or to be furnished under labels and other devices,
names or marks affixed thereto for purposes of selling or identification, and
all right, title and interest of the Borrower therein and thereto, all raw
materials, packaging and shipping materials, work or goods in process or
materials and supplies of every nature used, consumed or to be consumed in the
Borrower's business, all of which whether now existing or hereafter acquired.

 

(x) "Investment Property", which means, in addition to the definition now and
hereafter contained in the Uniform Commercial Code, all of the Borrower's
certificated or uncertificated securities, security entitlements, securities
accounts, commodity contracts or commodity accounts whether now existing or
hereafter acquired.

 

(xi) "Letter of Credit Rights", which means, in addition to the definition now
and hereafter contained in the Uniform Commercial Code, all of the Borrower's
rights to payment or performance under a letter of credit whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance whether now existing or hereafter acquired.

 

(xii) All promissory notes, documents, software and supporting obligations,
books and records (and security interests and liens securing them) of the
Borrower as now and hereafter defined in the Uniform Commercial Code whether now
existing or hereafter acquired.

 

(xiii) As to all of the foregoing (i) through (xii) inclusive, all cash
proceeds, non-cash proceeds and products thereof, additions and accessions
thereto, replacements and substitutions therefor.

 

 



 

 

 

--------------------------------------------------------------------------------



PLEDGE  

and  

CONTROL AGREEMENT

 

 

THIS PLEDGE and CONTROL AGREEMENT between MEDIA SCIENCES INTERNATIONAL, INC., a
Delaware corporation with a principal place of business at 8 Allerman Road,
Oakland, New Jersey, 07436, ("Pledgor"); and SOVEREIGN BANK, with offices
located at 101 Wood Avenue South, Iselin, New Jersey 08830 ("Lender") is
effective on ___________________, 2008.

 

STATEMENTS

 

A. Pledgor has received or is about to receive loans and accommodations from
Lender.

 

B. The Pledgor is willing, among other things, to grant a security interest to
Lender in certain assets of the Pledgor, as collateral for the loans from Lender
in order to induce Lender to make the loans to the Pledgor.

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Agreement and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

AGREEMENTS

 

ARTICLE 1. SECURITY INTEREST

 

To secure the payment of the "Debt" defined in a certain Revolving Loan and
Security Agreement executed by the Pledgor, certain affiliates of the Pledgor
and Lender of even date, or as it may be subsequently amended ("Loan Agreement")
and those liabilities of Pledgor to Lender referred to in the Loan Agreement,
the Pledgor hereby pledges, sets over, assigns and grants a security interest to
Lender in all investment property, financial assets, general intangibles as now
or hereafter defined in the Uniform Commercial Code, now existing or hereafter
arising represented by its ownership interests more particularly described on
Schedule "A" ("Collateral") annexed hereto and incorporated herein and all
proceeds, dividends or property received or due in connection with such
Collateral. The security interest pledged, set over, assigned and granted by the
Pledgor to Lender is to be a first and only lien upon all such Collateral.

 

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

 

OF THE PLEDGOR TO LENDER

 

 

In order to induce Lender to execute this Agreement, the Pledgor makes the
following representations and warranties:

 

Section 2.1 Purpose of Pledge of Stock

 

The Pledgor is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System. This Agreement is not to be
used to facilitate, directly or indirectly the purchase, or to carry any margin
stock, to extend credit to others for the purpose of purchasing or carrying any
margin stock or to reduce or retire any indebtedness incurred for such purpose.
If requested by Lender, the

 

1352237 v3

 


--------------------------------------------------------------------------------



 

Pledgor is to furnish to Lender statements in conformity with the requirements
of Federal Reserve Form U-1 referred to in Regulation U to the foregoing effect.

 

Section 2.2 Title to Collateral

 

The Pledgor has good and marketable title and rights to all Collateral except
for the security interest granted to Lender by the Pledgor. The Pledgor has the
right and power to grant the security interests in and to the Collateral
provided by or referred to in this Agreement. None of the Collateral is subject
to any assignment, mortgage, pledge, lien, security interest, lease or
encumbrance, except for the security interest granted to Lender by the Pledgor.
The Collateral represents sixty-five (65%) percent of all of the issued and
outstanding investment property, financial assets, and ownership interests of
all the subsidiaries of the Pledgor organized under the laws of every
jurisdiction other than a state of the United States of America. Notwithstanding
anything to the contrary contained in this Agreement or the Loan Agreement, in
no event will the Collateral constitute or represent at any time more than
sixty-five (65%) percent in the aggregate of the issued and outstanding stock or
other ownership interests of each such subsidiary of the Pledgor.

 

Section 2.3 Transfer by Pledgor

 

The Collateral is validly issued, fully paid, non-assessable and negotiable.
None of such Collateral is subject to any restrictions upon the transfer to
Lender.

 

Section 2.4 Power of Attorney and Control

 

Lender is hereby authorized, appointed and constituted the attorney-in-fact, to
authenticate on behalf of the Pledgor, without the need for the Pledgor to
consent, with respect to the registration of the transfer of the Collateral on
the books and records of the entity which is identified on Schedule "A" as
having issued the Collateral and to instruct that entity as Lender deems
appropriate within the meaning of Uniform Commercial Code Section 8-106 such
that Lender has "control" of the Collateral. All of the Collateral is
certificated and is hereby delivered to Lender with stock powers endorsed as
Lender may direct within the meaning of Uniform Commercial Code Section 8-106
such that Lender has "control" of the Collateral.

 

Section 2.5 Good Standing of Issuing Corporations

 

Each corporation or institution having issued all or any part of the Collateral
is duly organized and validly existing under and by virtue of the laws of the
state of its incorporation and is authorized to own its properties and carry on
its business as now being conducted. Each such corporation or institution is
solvent, does not contemplate insolvency and no proceedings are pending by or
against it in bankruptcy or reorganization in any state or federal court, except
as otherwise disclosed in writing to Lender.

 

Section 2.6 Registration of Collateral

 

All Collateral is registered under the Securities Act of 1933 and/or the
Securities and Exchange Act of 1934 (and all other applicable federal and state
securities laws) (‘Securities Laws”), or is exempt from such registration, and
can be transferred and sold by Lender pursuant to this Agreement to satisfy the
Debt.

 

Section 2.7 Duration of Representations and Warranties

 

The representations and warranties to Lender made by the Pledgor in this Article
2 are to be true, accurate and complete in all material respects for the
duration of the term of this Agreement.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

ARTICLE 3. COVENANTS OF THE PLEDGOR TO LENDER  

 

In order to induce Lender to execute this Agreement, the Pledgor makes the
following affirmative covenants:

 

Section 3.1 Additional Rights of Lender

 

The Pledgor is to, at all times, permit Lender:

 

3.1(a) To inspect the business records of the Pledgor and the Collateral at such
reasonable times as may be determined by Lender.

 

3.1(b) To verify all certificates, reports, financial statements and all
representations, warranties and covenants made by the Pledgor in any reasonable
manner and through any reasonable medium that Lender considers advisable.

 

Section 3.2 Preservation of Title to Collateral

 

The Pledgor is to immediately notify Lender of any material loss or damage to,
or any occurrence which would reasonably be expected to adversely affect the
security interest of Lender in the Collateral. The Collateral is to be free and
clear of all assignments, mortgages, pledges, liens, security interests, leases,
or encumbrances. The Pledgor is to continue to maintain good and marketable
title to the Collateral, except as provided in this Agreement, at the sole
expense of the Pledgor.

 

Section 3.3 Further Assurances

 

The Pledgor is to execute such further instruments and documents as may be
reasonably requested by Lender in order to render effective the terms and
conditions of this Agreement.

 

Section 3.4 Stock Dividends, Options, Or Other Adjustments

 

In the event of a reorganization, recapitalization, share split-up, combination
of shares, merger, transfer, or consolidation, all new, additional, or
substituted shares, stock, securities or instruments of whatever class issued
with respect to the Collateral are to be delivered to Lender immediately after
issuance. Lender is to hold the stock, securities or instruments issued as part
of the Collateral pursuant to the terms of this Agreement. Similarly, if
warrants, options or other rights with respect to any part of the Collateral are
issued to the Pledgor, and if the Pledgor exercises any such warrant, option or
right, all new stock, securities or instruments received upon exercise are to be
delivered by the Pledgor to Lender immediately after issuance as part of the
Collateral.

 

Section 3.5 Dividends and Other Payments

 

Prior to a Default Period (defined in the Loan Agreement), all dividends and
other amounts payable to the Pledgor as a result of its record ownership of any
stock, securities or other instruments forming a part of the Collateral may be
paid to the Pledgor. During a Default Period, all dividends and other amounts
payable to the Pledgor as a result of its record ownership of any stock,
securities or other instruments forming a part of the Collateral are to be
payable to Lender to be applied toward the payment of the Debt.

 

Section 3.6 Duration of Covenants

 

The Covenants made by the Pledgor in this Article 3 are to remain in effect for
the duration of the term of this Agreement. The covenants by Pledgor are not to
be deemed a waiver by Lender of any terms or conditions set forth in the Loan
Agreement.

 

-3-

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 4. COVENANTS OF THE PLEDGOR TO LENDER

 

REGARDING PROHIBITED TRANSACTIONS

 

 

 

In order to induce Lender to execute this Agreement, the Pledgor makes the
following negative covenants:

 

Section 4.1 Impairment of Title to Collateral

 

The Pledgor is not to sell, lease, encumber, remove or otherwise dispose of any
Collateral without the prior written consent of Lender. In the event of such
prior written consent by Lender, the Pledgor is to promptly deliver the proceeds
or other value received by the Pledgor to Lender as part of the Collateral.

 

Section 4.2 Restrictions on Voting

 

Prior to a Default Period, the Pledgor has the right, in is discretion, to vote
or exercise voting rights with respect to any stock, securities or instruments
forming a part of the Collateral. Notwithstanding the foregoing, the Pledgor is
not to vote or exercise any voting rights, directly or indirectly, with respect
to any stock, securities or instruments forming a part of the Collateral for a
merger, consolidation, dissolution, sale of all or substantially all assets, or
for an amendment to the Certificate of Incorporation or Bylaws without the prior
written consent of Lender, which consent is not to be unreasonably withheld or
delayed.

 

Section 4.3 Violation of Representations, Warranties and Covenants

 

The Pledgor is not to take any action or omit to take any action which would
render any of its representations, warranties or covenants herein or in the Loan
Agreement to be untrue in any material respect or incapable of performance.

 

Section 4.4 Duration of Covenants Regarding Prohibited Transactions

 

The covenants of the Pledgor made in this Article 4 are to remain in effect for
the duration of the term of this Agreement.

 

ARTICLE 5. DEFAULT

 

Section 5.1 Definition of Default

 

The Pledgor is in default upon the occurrence of any or all of the following
("Default"):

 

5.1(a) Upon the failure of the Pledgor to observe or perform any provision
required by this Agreement or by any other instrument, document or agreement
executed between the Pledgor and Lender; and as to those of a non-monetary
nature if such failure is not cured within fourteen (14) days of such failure
unless (i) such failure cannot be cured by the Pledgor within such time as
determined by Lender or (ii) the interests of Lender will be impaired during
such time as determined by Lender.

 

5.1(b) Upon any breach of representation, warranty or covenant by the Pledgor or
the submission of any fraudulent statement by the Pledgor, whether or not in
connection with this Agreement.

 

-4-

 


--------------------------------------------------------------------------------



 

 

5.1(c) Upon the occurrence of any event of Default (beyond applicable grace or
cure periods provided for therein) otherwise defined in any separate instrument,
document, or agreement existing now or in the future executed by the Pledgor or
Pledgor or any indorser or guarantor, including, but not limited to, the Loan
Agreement.

 

ARTICLE 6. REMEDIES OF LENDER UPON DEFAULT

 

Section 6.1 Rights of Lender

 

Upon the occurrence of any event constituting Default, Lender has the right,
without prior notice or consent of the Pledgor (except to the extent such notice
is herein specifically provided):

 

6.1(a) Rights As Shareholder - To exercise any and all rights and be deemed a
shareholder of any corporation or institution issuing any stock, securities or
instruments forming a part of the Collateral for all purposes;

 

6.1(b) Assembly of Collateral - To seize the Collateral or to require the
Pledgor to assemble the Collateral and make it available at a designated place
for sale, lease, or other disposition by Lender to satisfy the Debt. At such
sale or disposition, Lender has the power to deliver to the purchaser or
purchasers good and sufficient transfers of any of the Collateral sold, and
Pledgor hereby irrevocably appoints Lender as true and lawful attorney in
Pledgor's name and stead to execute and deliver all necessary or proper
instruments of transfer. Any sale or sales made by reason of this Agreement,
whether under the power of sale herein granted or pursuant to judicial
proceedings, divests all right, title, interest, estate, claim and demand of
Pledgor whatsoever, either at law or in equity, of, in and to the Collateral
sold. No purchaser at any such sale or sales, and no one claiming under such
purchaser is bound to see to the application of the purchase money or be bound
to inquire as to the authorization, necessity, expediency or regularity of any
such sale or sales. At such sale or sales, Lender may bid for and purchase all
or any of the Collateral so sold, and may hold, retain and dispose of such
Collateral without further accountability in respect thereof except for payment
of the purchase price; or

 

6.1(c) Cumulative Rights - To exercise all rights and remedies set forth in this
Agreement, any agreement executed between Pledgor and Lender (including, but not
limited to, the Loan Agreement) or otherwise provided by law on a cumulative or
simultaneous basis. All rights, remedies and powers conferred upon Lender by
this Agreement are to be deemed cumulative and not exclusive of any thereof or
of any other rights, remedies and powers available to Lender at law, in equity
or in accordance with any agreement applicable thereto.

 

6.1(d) Securities Laws - The Pledgor recognizes that the Lender may be unable to
effect a public sale of all or a part of the Collateral by reason of certain
prohibitions contained in the Securities Laws, and may be compelled to resort to
one or more private sales to a restricted group of purchasers (or to a single
purchaser) who will be obligated to agree, among other things, to acquire the
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. The

 

-5-

 


--------------------------------------------------------------------------------



 

Pledgor acknowledges that private sales so made may be at prices and on other
terms less favorable to the seller than if the Collateral were sold at public
sale, and that the Lender has no obligation to delay the sale of any Collateral
for the period of time necessary to permit the registration of the Collateral
for public sale under the Securities Laws, to qualify for any other exemption
from registration under the Securities Laws, or to sell the Collateral in more
than one transaction to qualify for any such exemption. The Pledgor agrees that
a private sale or sales made under the foregoing circumstances will not be
deemed to be commercially unreasonable by virtue of such circumstances. If any
consent, approval or authorization of, or filing with, any governmental
authority or any other person is necessary to effect any disposition of the
Collateral, including, without limitation, under any Securities Laws, the
Pledgor agrees to execute all such applications, registrations and other
documents and instruments as may be required in connection with securing any
such consent, approval or authorization, and will otherwise use commercially
reasonable efforts to secure the same. The Pledgor further agrees to use
commercially reasonable efforts to effectuate such sale or other disposition of
the Collateral as the Lender may reasonably deem necessary or desirable pursuant
to the terms of this Agreement. Notwithstanding any other provision of the Debt,
in connection with any disposition of the Collateral the Lender may disclose to
prospective purchasers all of the information relating to the Collateral (and
the issuer thereof) that is in the Lender’s possession or otherwise available to
the Lender.

 

Section 6.2 Application of Proceeds of Disposition of Collateral

 

The proceeds of any sale, lease, or disposition of the Collateral are to be
applied in accordance with the Loan Agreement.

 

Section 6.3 Redemption of Collateral

 

In the event that the Pledgor may elect to redeem any or all of the Collateral
prior to the sale, lease, or other disposition by Lender, the Pledgor is to pay
to Lender, in full, all Debt.

 

Section 6.4 Notice of Disposition of Collateral

 

Unless the Collateral is perishable, threatens to decline speedily in value, or
is of a type customarily sold on a recognized market (as defined in Article 9 of
the Uniform Commercial Code), Lender is to give notice of the time and place of
any public sale, lease, or other disposition of the Collateral in accordance
with the terms of the Loan Agreement.

 

Section 6.5 No Appraisal

 

Neither Pledgor nor anyone claiming through or under it, including its
successors and assigns, are to set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, redemption or other law now or
hereafter in force, in order to prevent, delay or otherwise hinder the
enforcement of (1) the lien and pledge hereunder, or (2) the absolute sale or
other disposition of the Collateral. The Pledgor hereby waives any and all right
to have the Collateral or any part hereof marshaled upon any foreclosure, sale
or other enforcement thereof.

 

 

 

-6-

 


--------------------------------------------------------------------------------



 

 

ARTICLE 7. BINDING EFFECT

 

This Agreement is binding upon, inures to the benefit of and is enforceable by
the heirs, personal representatives, successors and assigns of the parties. This
Agreement is not assignable by the Pledgor without the prior written consent of
Lender.

 

ARTICLE 8. SPECIFIC PERFORMANCE

 

Lender has the right to obtain the specific performance of this Agreement by the
Pledgor. The Pledgor agrees that it would be impractical or impossible to
determine the amount of money damages that would accrue as a result of the
failure of the Pledgor to perform the undertakings set forth in this Agreement.
Accordingly, to the extent permitted by applicable law, the Pledgor hereby
waives all defenses to a suit for specific performance of this Agreement,
including the defense that there is an adequate remedy at law.

 

ARTICLE 9. NON WAIVER

 

The Pledgor and Lender agree that no failure or delay on the part of Lender, or
its successors and assigns, in the exercise of any right, power, or privilege is
to operate as a waiver. A partial exercise of any right, power, or privilege by
Lender is not to preclude any further right, power, or privilege, nor be deemed
a waiver. Any waiver or modification to this Agreement or any other document,
instrument, or agreement executed by the Pledgor is to be in a writing consented
to by Lender.

 

ARTICLE 10. NON LIABILITY OF LENDER TO THE PLEDGOR

 

Lender has no duty to preserve or protect the Collateral, to preserve the rights
of the Pledgor against other parties, or to sell, lease, or otherwise dispose of
the Collateral, or its proceeds, unless it elects to do so as provided in this
Agreement, this clause being deemed an express waiver of the defense of
impairment of Collateral.

 

ARTICLE 11. DISCLAIMER BY LENDER ON DOCUMENTS

 

Lender is not to be deemed to assume any liability or responsibility to the
Pledgor or any third person for the correctness, the validity, or the
genuineness of any instruments or documents that may be executed by the Pledgor,
or for the existence, character, quantity, quality, condition, value, or
delivery of any Collateral purporting to be represented by any such documents.
Lender, by accepting the security interest in the Collateral, or by releasing
any Collateral to the Pledgor, is not to be deemed to have assumed any
obligation or liability to any creditor or debtor of the Pledgor. The Pledgor
agrees to indemnify and hold Lender harmless with respect to any claim or
proceeding arising out of such matters, except to the extent caused by or
arising out of Lender’s gross negligence or willful misconduct.

 

ARTICLE 12. NOTICES

 

Each demand, notice, or other communication by Lender to the Pledgor or by the
Pledgor to Lender is to be sent as set forth in the Loan Agreement.

 

ARTICLE 13. CAPTIONS

 

The captions and titles appearing in this Agreement are inserted for the
convenience of the parties hereto and are intended to refer to specified
representations, warranties, covenants and other terms and conditions of this
Agreement.

 

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

ARTICLE 14. ENTIRE AGREEMENT

 

There are no understandings, agreements, representations, warranties or
covenants, express or implied, which are not specified herein, or in the other
written instruments, documents, or agreements referred to in this Agreement. All
prior oral understandings, negotiations, or agreements are deemed to be
superseded by the terms of this Agreement and such other written instruments,
documents or agreements referred to in this Agreement.

 

ARTICLE 15. SEVERABILITY

 

In the event that any portion of this Agreement is deemed unenforceable by a
Court of competent jurisdiction, such provision declared to be unenforceable is
to be deemed to have been omitted from this Agreement, and all such remaining
terms and conditions of this Agreement are to continue in full force and effect.

 

ARTICLE 16. JOINT AND SEVERAL LIABILITY  

 

The terms and conditions of this Agreement shall be jointly and severally
binding upon all parties identified herein as the "Pledgor".

 

ARTICLE 17. APPLICABLE LAW

 

This Agreement is to be interpreted and enforced in accordance with the laws of
the State of New Jersey (without regard to the conflicts of law rules of New
Jersey). All disputes arising under the terms of this Agreement are to be
resolved in a Court of competent jurisdiction located in the State of New Jersey
as set forth in the Loan Agreement.

 

ARTICLE 18. TERM

 

This Agreement is to remain in effect for so long as the Debt remains unpaid or
until terminated in writing by both the Pledgor and Lender.

 

ARTICLE 19. REPRESENTATION BY COUNSEL

 

The parties to this Agreement acknowledge that each has had the opportunity to
consult independent counsel of their own choice, and that each has relied upon
such counsel's advice concerning this Agreement, the enforceability and
interpretation of the terms contained in this Agreement and the consummation of
the transactions and matters covered by this Agreement.

 

ARTICLE 20. WAIVE JURY TRIAL

 

THE PLEDGOR AND LENDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
LITIGATION RELATING TO THIS AGREEMENT OR RELATED DOCUMENTS AS AN INDUCEMENT TO
THE EXECUTION OF THIS AGREEMENT.

 

[Remainder of Page Left Intentionally Blank]

 

 

 

 

-8-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Pledgor and Lender have executed this Agreement.

 

 

Attest/Witness:

MEDIA SCIENCES, INTERNATIONAL INC.

 

 

 

_______________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 

 

 

 

 

SOVEREIGN BANK

 

By: __________________________

Print Name:

 

 

Title:

 

 

 

 

CONSENT:

 

 

Attest/Witness:

MEDIA SCIENCES TRADING, LTD.

 

 

_______________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 

 

 

 

 



 

-9-

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "A"

 

 

Sixty-five (65%) percent of the issued and outstanding ownership interests of
MEDIA SCIENCES TRADING, LTD. (a Bermuda entity) held by the Pledgor (in
certificated form), as follows:

 

 

 

-10-

 

 

 

--------------------------------------------------------------------------------



PLEDGE  

and  

CONTROL AGREEMENT

 

 

THIS PLEDGE and CONTROL AGREEMENT between MEDIA SCIENCES, INC., a New Jersey
Corporation with a principal place of business at 8 Allerman Road, Oakland, New
Jersey, 07436, ("Pledgor"); and SOVEREIGN BANK, with offices located at 101 Wood
Avenue South, Iselin, New Jersey 08830 ("Lender") is effective on
___________________, 2008.

 

STATEMENTS

 

A. Pledgor has received or is about to receive loans and accommodations from
Lender.

 

B. The Pledgor is willing, among other things, to grant a security interest to
Lender in certain assets of the Pledgor, as collateral for the loans from Lender
in order to induce Lender to make the loans to the Pledgor.

 

NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Agreement and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

AGREEMENTS

 

ARTICLE 1. SECURITY INTEREST

 

To secure the payment of the "Debt" defined in a certain Revolving Loan and
Security Agreement executed by the Pledgor, certain affiliates of the Pledgor
and Lender of even date, or as it may be subsequently amended ("Loan Agreement")
and those liabilities of Pledgor to Lender referred to in the Loan Agreement,
the Pledgor hereby pledges, sets over, assigns and grants a security interest to
Lender in all investment property, financial assets, general intangibles as now
or hereafter defined in the Uniform Commercial Code, now existing or hereafter
arising represented by its ownership interests more particularly described on
Schedule "A" ("Collateral") annexed hereto and incorporated herein and all
proceeds, dividends or property received or due in connection with such
Collateral. The security interest pledged, set over, assigned and granted by the
Pledgor to Lender is to be a first and only lien upon all such Collateral.

 

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

 

OF THE PLEDGOR TO LENDER

 

 

In order to induce Lender to execute this Agreement, the Pledgor makes the
following representations and warranties:

 

Section 2.1 Purpose of Pledge of Stock

 

The Pledgor is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System. This Agreement is not to be
used to facilitate, directly or indirectly the purchase, or to carry any margin
stock, to extend credit to others for the purpose of purchasing or carrying any
margin stock or to reduce or retire any indebtedness incurred for such purpose.
If requested by Lender, the

 

1352148 v3

 


--------------------------------------------------------------------------------



 

Pledgor is to furnish to Lender statements in conformity with the requirements
of Federal Reserve Form U-1 referred to in Regulation U to the foregoing effect.

 

Section 2.2 Title to Collateral

 

The Pledgor has good and marketable title and rights to all Collateral except
for the security interest granted to Lender by the Pledgor. The Pledgor has the
right and power to grant the security interests in and to the Collateral
provided by or referred to in this Agreement. None of the Collateral is subject
to any assignment, mortgage, pledge, lien, security interest, lease or
encumbrance, except for the security interest granted to Lender by the Pledgor.
The Collateral represents sixty-five (65%) percent of all of the issued and
outstanding investment property, financial assets, and ownership interests of
all the subsidiaries of the Pledgor organized under the laws of every
jurisdiction other than a state of the United States of America. Notwithstanding
anything to the contrary contained in this Agreement or the Loan Agreement, in
no event will the Collateral constitute or represent at any time more than
sixty-five (65%) percent of the aggregate of the issued and outstanding stock or
other ownership interests of each such subsidiary of the Pledgor.

 

Section 2.3 Transfer by Pledgor

 

The Collateral is validly issued, fully paid, non-assessable and negotiable.
None of such Collateral is subject to any restrictions upon the transfer to
Lender.

 

Section 2.4 Power of Attorney and Control

 

Lender is hereby authorized, appointed and constituted the attorney-in-fact to
authenticate on behalf of the Pledgor, without the need for the Pledgor to
consent, with respect to the registration of the transfer of the Collateral on
the books and records of the entity which is identified on Schedule "A" as
having issued the Collateral and to instruct that entity as Lender deems
appropriate within the meaning of Uniform Commercial Code Section 8-106 such
that Lender has "control" of the Collateral. All of the Collateral is
certificated and is hereby delivered to Lender with stock powers endorsed as
Lender may direct within the meaning of Uniform Commercial Code Section 8-106
such that Lender has "control" of the Collateral.

 

Section 2.5 Good Standing of Issuing Corporations

 

Each corporation or institution having issued all or any part of the Collateral
is duly organized and validly existing under and by virtue of the laws of the
state of its incorporation and is authorized to own its properties and carry on
its business as now being conducted. Each such corporation or institution is
solvent, does not contemplate insolvency and no proceedings are pending by or
against it in bankruptcy or reorganization in any state or federal court, except
as otherwise disclosed in writing to Lender.

 

Section 2.6 Registration of Collateral

 

All Collateral is registered under the Securities Act of 1933 and/or the
Securities and Exchange Act of 1934 (and all other applicable federal and state
securities laws) (‘Securities Laws”), or is exempt from such registration, and
can be transferred and sold by Lender pursuant to this Agreement to satisfy the
Debt.

 

Section 2.7 Duration of Representations and Warranties

 

The representations and warranties to Lender made by the Pledgor in this Article
2 are to be true, accurate and complete in all material respect s for the
duration of the term of this Agreement.

 

 

-2-

 


--------------------------------------------------------------------------------



 

 

ARTICLE 3. COVENANTS OF THE PLEDGOR TO LENDER  

 

In order to induce Lender to execute this Agreement, the Pledgor makes the
following affirmative covenants:

 

Section 3.1 Additional Rights of Lender

 

The Pledgor is to, at all times, permit Lender:

 

3.1(a) To inspect the business records of the Pledgor and the Collateral at such
reasonable times as may be determined by Lender.

 

3.1(b) To verify all certificates, reports, financial statements and all
representations, warranties and covenants made by the Pledgor in any reasonable
manner and through any reasonable medium that Lender considers advisable.

 

Section 3.2 Preservation of Title to Collateral

 

The Pledgor is to immediately notify Lender of any material loss or damage to,
or any occurrence which would reasonably be expected to adversely affect the
security interest of Lender in the Collateral. The Collateral is to be free and
clear of all assignments, mortgages, pledges, liens, security interests, leases,
or encumbrances. The Pledgor is to continue to maintain good and marketable
title to the Collateral, except as provided in this Agreement, at the sole
expense of the Pledgor.

 

Section 3.3 Further Assurances

 

The Pledgor is to execute such further instruments and documents as may be
reasonably requested by Lender in order to render effective the terms and
conditions of this Agreement.

 

Section 3.4 Stock Dividends, Options, Or Other Adjustments

 

In the event of a reorganization, recapitalization, share split-up, combination
of shares, merger, transfer, or consolidation, all new, additional, or
substituted shares, stock, securities or instruments of whatever class issued
with respect to the Collateral are to be delivered to Lender immediately after
issuance. Lender is to hold the stock, securities or instruments issued as part
of the Collateral pursuant to the terms of this Agreement. Similarly, if
warrants, options or other rights with respect to any part of the Collateral are
issued to the Pledgor, and if the Pledgor exercises any such warrant, option or
right, all new stock, securities or instruments received upon exercise are to be
delivered by the Pledgor to Lender immediately after issuance as part of the
Collateral.

 

Section 3.5 Dividends and Other Payments

 

Prior to a Default Period (defined in the Loan Agreement), all dividends and
other amounts payable to the Pledgor as a result of its record ownership of any
stock, securities or other instruments forming a part of the Collateral may be
paid to the Pledgor. During a Default Period, all dividends and other amounts
payable to the Pledgor as a result of its record ownership of any stock,
securities or other instruments forming a part of the Collateral are to be
payable to Lender to be applied toward the payment of the Debt.

 

Section 3.6 Duration of Covenants

 

The Covenants made by the Pledgor in this Article 3 are to remain in effect for
the duration of the term of this Agreement. The covenants by Pledgor are not to
be deemed a waiver by Lender of any terms or conditions set forth in the Loan
Agreement.

 

-3-

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 4. COVENANTS OF THE PLEDGOR TO LENDER

 

REGARDING PROHIBITED TRANSACTIONS

 

 

 

In order to induce Lender to execute this Agreement, the Pledgor makes the
following negative covenants:

 

Section 4.1 Impairment of Title to Collateral

 

The Pledgor is not to sell, lease, encumber, remove or otherwise dispose of any
Collateral without the prior written consent of Lender. In the event of such
prior written consent by Lender, the Pledgor is to promptly deliver the proceeds
or other value received by the Pledgor to Lender as part of the Collateral.

 

Section 4.2 Restrictions on Voting

 

Prior to a Default Period, the Pledgor has the right, in its discretion, to vote
or exercise voting rights with respect to any stock, securities or instruments
forming a part of the Collateral. Notwithstanding the foregoing, the Pledgor is
not to vote or exercise any voting rights, directly or indirectly, with respect
to any stock, securities or instruments forming a part of the Collateral for a
merger, consolidation, dissolution, sale of all or substantially all assets, or
for an amendment to the Certificate of Incorporation or Bylaws without the prior
written consent of Lender, which consent is not to be unreasonably withheld or
delayed.

 

Section 4.3 Violation of Representations, Warranties and Covenants

 

The Pledgor is not to take any action or omit to take any action which would
render any of its representations, warranties or covenants herein or in the Loan
Agreement to be untrue in any material respect or incapable of performance.

 

Section 4.4 Duration of Covenants Regarding Prohibited Transactions

 

The covenants of the Pledgor made in this Article 4 are to remain in effect for
the duration of the term of this Agreement.

 

ARTICLE 5. DEFAULT

 

Section 5.1 Definition of Default

 

The Pledgor is in default upon the occurrence of any or all of the following
("Default"):

 

5.1(a) Upon the failure of the Pledgor to observe or perform any provision
required by this Agreement or by any other instrument, document or agreement
executed between the Pledgor and Lender; and as to those of a non-monetary
nature if such failure is not cured within fourteen (14) days of such failure
unless (i) such failure cannot be cured by the Pledgor within such time as
determined by Lender or (ii) the interests of Lender will be impaired during
such time as determined by Lender.

 

5.1(b) Upon any breach of representation, warranty or covenant by the Pledgor or
the submission of any fraudulent statement by the Pledgor, whether or not in
connection with this Agreement.

 

-4-

 


--------------------------------------------------------------------------------



 

 

5.1(c) Upon the occurrence of any event of Default (beyond applicable grace or
cure periods provided for therein) otherwise defined in any separate instrument,
document, or agreement existing now or in the future executed by the Pledgor or
Pledgor or any indorser or guarantor, including, but not limited to, the Loan
Agreement.

 

ARTICLE 6. REMEDIES OF LENDER UPON DEFAULT

 

Section 6.1 Rights of Lender

 

Upon the occurrence of any event constituting Default, Lender has the right,
without prior notice or consent of the Pledgor (except to the extent such notice
is herein specifically provided):

 

6.1(a) Rights As Shareholder - To exercise any and all rights and be deemed a
shareholder of any corporation or institution issuing any stock, securities or
instruments forming a part of the Collateral for all purposes;

 

6.1(b) Assembly of Collateral - To seize the Collateral or to require the
Pledgor to assemble the Collateral and make it available at a designated place
for sale, lease, or other disposition by Lender to satisfy the Debt. At such
sale or disposition, Lender has the power to deliver to the purchaser or
purchasers good and sufficient transfers of any of the Collateral sold, and
Pledgor hereby irrevocably appoints Lender as true and lawful attorney in
Pledgor's name and stead to execute and deliver all necessary or proper
instruments of transfer. Any sale or sales made by reason of this Agreement,
whether under the power of sale herein granted or pursuant to judicial
proceedings, divests all right, title, interest, estate, claim and demand of
Pledgor whatsoever, either at law or in equity, of, in and to the Collateral
sold. No purchaser at any such sale or sales, and no one claiming under such
purchaser is bound to see to the application of the purchase money or be bound
to inquire as to the authorization, necessity, expediency or regularity of any
such sale or sales. At such sale or sales, Lender may bid for and purchase all
or any of the Collateral so sold, and may hold, retain and dispose of such
Collateral without further accountability in respect thereof except for payment
of the purchase price; or

 

6.1(c) Cumulative Rights - To exercise all rights and remedies set forth in this
Agreement, any agreement executed between Pledgor and Lender (including, but not
limited to, the Loan Agreement) or otherwise provided by law on a cumulative or
simultaneous basis. All rights, remedies and powers conferred upon Lender by
this Agreement are to be deemed cumulative and not exclusive of any thereof or
of any other rights, remedies and powers available to Lender at law, in equity
or in accordance with any agreement applicable thereto.

 

6.1(d) Securities Laws - The Pledgor recognizes that the Lender may be unable to
effect a public sale of all or a part of the Collateral by reason of certain
prohibitions contained in the Securities Laws, and may be compelled to resort to
one or more private sales to a restricted group of purchasers (or to a single
purchaser) who will be obligated to agree, among other things, to acquire the
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. The

 

-5-

 


--------------------------------------------------------------------------------



 

Pledgor acknowledges that private sales so made may be at prices and on other
terms less favorable to the seller than if the Collateral were sold at public
sale, and that the Lender has no obligation to delay the sale of any Collateral
for the period of time necessary to permit the registration of the Collateral
for public sale under the Securities Laws, to qualify for any other exemption
from registration under the Securities Laws, or to sell the Collateral in more
than one transaction to qualify for any such exemption. The Pledgor agrees that
a private sale or sales made under the foregoing circumstances will not be
deemed to be commercially unreasonable by virtue of such circumstances. If any
consent, approval or authorization of, or filing with, any governmental
authority or any other person is necessary to effect any disposition of the
Collateral, including, without limitation, under any Securities Laws, the
Pledgor agrees to execute all such applications, registrations and other
documents and instruments as may be required in connection with securing any
such consent, approval or authorization, and will otherwise use commercially
reasonable efforts to secure the same. The Pledgor further agrees to use
commercially reasonable efforts to effectuate such sale or other disposition of
the Collateral as the Lender may reasonably deem necessary or desirable pursuant
to the terms of this Agreement. Notwithstanding any other provision of the Debt,
in connection with any disposition of the Collateral the Lender may disclose to
prospective purchasers all of the information relating to the Collateral (and
the issuer thereof) that is in the Lender’s possession or otherwise available to
the Lender.

 

Section 6.2 Application of Proceeds of Disposition of Collateral

 

The proceeds of any sale, lease, or disposition of the Collateral are to be
applied in accordance with the Loan Agreement.

 

Section 6.3 Redemption of Collateral

 

In the event that the Pledgor may elect to redeem any or all of the Collateral
prior to the sale, lease, or other disposition by Lender, the Pledgor is to pay
to Lender, in full, all Debt.

 

Section 6.4 Notice of Disposition of Collateral

 

Unless the Collateral is perishable, threatens to decline speedily in value, or
is of a type customarily sold on a recognized market (as defined in Article 9 of
the Uniform Commercial Code), Lender is to give notice of the time and place of
any public sale, lease, or other disposition of the Collateral in accordance
with the terms of the Loan Agreement.

 

Section 6.5 No Appraisal

 

Neither Pledgor nor anyone claiming through or under it, including its
successors and assigns, are to set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, redemption or other law now or
hereafter in force, in order to prevent, delay or otherwise hinder the
enforcement of (1) the lien and pledge hereunder, or (2) the absolute sale or
other disposition of the Collateral. The Pledgor hereby waives any and all right
to have the Collateral or any part hereof marshaled upon any foreclosure, sale
or other enforcement thereof.

 

 

 

-6-

 


--------------------------------------------------------------------------------



 

 

ARTICLE 7. BINDING EFFECT

 

This Agreement is binding upon, inures to the benefit of and is enforceable by
the heirs, personal representatives, successors and assigns of the parties. This
Agreement is not assignable by the Pledgor without the prior written consent of
Lender.

 

ARTICLE 8. SPECIFIC PERFORMANCE

 

Lender has the right to obtain the specific performance of this Agreement by the
Pledgor. The Pledgor agrees that it would be impractical or impossible to
determine the amount of money damages that would accrue as a result of the
failure of the Pledgor to perform the undertakings set forth in this Agreement.
Accordingly, to the extent permitted by applicable law, the Pledgor hereby
waives all defenses to a suit for specific performance of this Agreement,
including the defense that there is an adequate remedy at law.

 

ARTICLE 9. NON WAIVER

 

The Pledgor and Lender agree that no failure or delay on the part of Lender, or
its successors and assigns, in the exercise of any right, power, or privilege is
to operate as a waiver. A partial exercise of any right, power, or privilege by
Lender is not to preclude any further right, power, or privilege, nor be deemed
a waiver. Any waiver or modification to this Agreement or any other document,
instrument, or agreement executed by the Pledgor is to be in a writing consented
to by Lender.

 

ARTICLE 10. NON LIABILITY OF LENDER TO THE PLEDGOR

 

Lender has no duty to preserve or protect the Collateral, to preserve the rights
of the Pledgor against other parties, or to sell, lease, or otherwise dispose of
the Collateral, or its proceeds, unless it elects to do so as provided in this
Agreement, this clause being deemed an express waiver of the defense of
impairment of Collateral.

 

ARTICLE 11. DISCLAIMER BY LENDER ON DOCUMENTS

 

Lender is not to be deemed to assume any liability or responsibility to the
Pledgor or any third person for the correctness, the validity, or the
genuineness of any instruments or documents that may be executed by the Pledgor,
or for the existence, character, quantity, quality, condition, value, or
delivery of any Collateral purporting to be represented by any such documents.
Lender, by accepting the security interest in the Collateral, or by releasing
any Collateral to the Pledgor, is not to be deemed to have assumed any
obligation or liability to any creditor or debtor of the Pledgor. The Pledgor
agrees to indemnify and hold Lender harmless with respect to any claim or
proceeding arising out of such matters, except to the extent caused by or
arising out of Lender’s gross negligence or willful misconduct.

 

ARTICLE 12. NOTICES

 

Each demand, notice, or other communication by Lender to the Pledgor or by the
Pledgor to Lender is to be sent as set forth in the Loan Agreement.

 

ARTICLE 13. CAPTIONS

 

The captions and titles appearing in this Agreement are inserted for the
convenience of the parties hereto and are intended to refer to specified
representations, warranties, covenants and other terms and conditions of this
Agreement.

 

 

 

-7-

 


--------------------------------------------------------------------------------



 

 

ARTICLE 14. ENTIRE AGREEMENT

 

There are no understandings, agreements, representations, warranties or
covenants, express or implied, which are not specified herein, or in the other
written instruments, documents, or agreements referred to in this Agreement. All
prior oral understandings, negotiations, or agreements are deemed to be
superseded by the terms of this Agreement and such other written instruments,
documents or agreements referred to in this Agreement.

 

ARTICLE 15. SEVERABILITY

 

In the event that any portion of this Agreement is deemed unenforceable by a
Court of competent jurisdiction, such provision declared to be unenforceable is
to be deemed to have been omitted from this Agreement, and all such remaining
terms and conditions of this Agreement are to continue in full force and effect.

 

ARTICLE 16. JOINT AND SEVERAL LIABILITY  

 

The terms and conditions of this Agreement shall be jointly and severally
binding upon all parties identified herein as the "Pledgor".

 

ARTICLE 17. APPLICABLE LAW

 

This Agreement is to be interpreted and enforced in accordance with the laws of
the State of New Jersey (without regard to the conflicts of law rules of New
Jersey). All disputes arising under the terms of this Agreement are to be
resolved in a Court of competent jurisdiction located in the State of New Jersey
as set forth in the Loan Agreement.

 

ARTICLE 18. TERM

 

This Agreement is to remain in effect for so long as the Debt remains unpaid or
until terminated in writing by both the Pledgor and Lender.

 

ARTICLE 19. REPRESENTATION BY COUNSEL

 

The parties to this Agreement acknowledge that each has had the opportunity to
consult independent counsel of their own choice, and that each has relied upon
such counsel's advice concerning this Agreement, the enforceability and
interpretation of the terms contained in this Agreement and the consummation of
the transactions and matters covered by this Agreement.

 

ARTICLE 20. WAIVE JURY TRIAL

 

THE PLEDGOR AND LENDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
LITIGATION RELATING TO THIS AGREEMENT OR RELATED DOCUMENTS AS AN INDUCEMENT TO
THE EXECUTION OF THIS AGREEMENT.

 

[Remainder of Page Left Intentionally Blank]

 

-8-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Pledgor and Lender have executed this Agreement.

 

 

Attest/Witness:

MEDIA SCIENCES, INC.

 

 

_______________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 

 

 

 

SOVEREIGN BANK

 

By: __________________________

Print Name:

 

 

Title:

 

 

 

 

CONSENT:

 

 

Attest/Witness:

MEDIA SCIENCES UK LIMITED

 

 

_______________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 

 



 

-9-

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "A"

 

 

Sixty-five (65%) percent of the issued and outstanding ownership interests of
MEDIA SCIENCES UK LIMITED (a UK entity) held by the Pledgor (in certificated
form), as follows:

 

 

 

-10-

 

 

 

--------------------------------------------------------------------------------



PATENT SECURITY AGREEMENT AND MORTGAGE

 

This PATENT SECURITY AGREEMENT AND MORTGAGE (the "Patent Mortgage") is made this
_____ day of ___________, 2008 by MEDIA SCIENCES, INC., a New Jersey corporation
with its principal place of business located at 8 Allerman Road, Oakland NJ
07436 (the "Grantor") in favor of SOVEREIGN BANK, with an office located at 101
Wood Avenue South, Iselin NJ 08830 (the "Lender").

 

WHEREAS, the Grantor is the owner and holder of the Patents listed on Schedule A
annexed hereto and made a part hereof, together with all right, title and
interest in and to the related inventions and any U.S. and foreign patents which
have been or may be issued thereon; and

 

WHEREAS, the Grantor and the Lender are about to enter into a certain Revolving
Loan and Security Agreement of even date herewith (said Agreement, as it may
hereafter be amended, supplemented, restated or otherwise modified from time to
time being the "Loan Agreement") (any capitalized terms used, but not
specifically defined, herein shall have the meaning provided for such terms in
the Loan Agreement); and

 

WHEREAS, to induce the Lender to enter into the Loan Agreement and to grant the
loans, advances and extensions of credit to the Grantor in accordance with the
Loan Agreement, the Grantor has offered to execute and deliver this Patent
Mortgage to the Lender, granting and conveying to the Lender a security
interest, first in priority, upon the Collateral (as such term is hereinafter
defined);

 

NOW, THEREFORE, in consideration of the foregoing, in consideration of the
premises set forth in the Loan Agreement and in order to induce the Lender to
grant the loans, advances and extensions of credit to the Grantor in accordance
with the Loan Agreement, the Grantor hereby agrees with the Lender for its
benefit as follows:

 

1.

Certain Defined Terms. As used in this Patent Mortgage, unless the context
otherwise requires:

 

(a)

"Collateral:" means, collectively and individually--

 

(i)  each of the Patents listed on Schedule A annexed hereto and made a part
hereof and the goodwill of the business symbolized by each of those Patents;

 

(ii)

each of the Licenses;

 

(iii)  all accounts, contract rights and general intangibles of the Grantor
arising under or relating to the Licenses, whether now existing or hereafter
arising, including, without limitation, (1) all moneys due and to become due
under any License, (2) any damages arising out of or for breach or default in
respect of any such License, (3) all other amounts from time to time paid or
payable under or in connection with any such License, and (4) the right of the
Grantor to terminate any such License or to perform and to exercise all remedies
thereunder;

 

(i)

(iv)         any claims by the Grantor against third parties, and all proceeds
of suits, for infringement of the Patents, and the rights to sue for past,
present and future infringements and all rights corresponding thereto in the
United States; and

 

(v) as to all of the foregoing (i) through (iv) inclusive, and any and all cash
proceeds, non-cash proceeds and products thereof, additions and accessions
thereto, replacements and

 



 


--------------------------------------------------------------------------------



 

substitutions therefor, and all related books, records, journals, computer
print-outs and data, of the Grantor.

 

(b)  "Licenses": Collectively and individually, any and all license agreements
granted by the Grantor to third parties relating to the Patents, whether now
existing or hereafter arising, as any of same may from time to time be amended
or supplemented, including, but not limited to, the license agreements listed on
Schedule B annexed hereto and made a part hereof.

 

 

(c)

"Obligations":

The "Debt" as defined in the Loan Agreement.

 

(d)

"Patents": Collectively and individually, all--

 

(i) utility, design and plant patents, utility models, industrial designs,
inventor’s certificates and statutory invention registrations of the United
States or any other country, or any political subdivisions thereof, as well as
any applications for the same, all whether now or hereafter owned or licensable
by the Grantor, including, but not limited to, those listed on Schedule A
annexed hereto and made a part hereof; and

 

(ii) reissues, continuations, continuations-in-part, divisionals or term
restorations and all extensions thereof and all licenses thereof.

 

2.      Grant of Security. To secure payment and performance of all of the
Obligations of the Grantor to the Lender, the Grantor hereby mortgages to and
pledges to the Lender and grants and conveys to the Lender a security interest
in all of the Grantor's right, title and interest in and to the Collateral,
which security interest is to remain in full force and effect until all of the
Obligations to the Lender are fully paid and satisfied.

 

3.      Representations, Warranties and Covenants of the Grantor. The Grantor
incorporates by reference its representations, warranties, covenants and
agreements relating to the Collateral as more fully set forth in the Loan
Agreement and the following:

 

(a)  No Additional Patents. As of the date hereof, the Grantor does not own any
Patents, or have any Patents registered in or the subject of pending
applications in the United States Patent and Trademark Office or any similar
office or agency in any other country or any political subdivision thereof,
other than those grants, registrations or applications for registrations listed
on Schedules A annexed hereto and made a part hereof.

 

(b)  Responsibility and Liability. The Grantor assumes all responsibility and
liability arising from the use of the Patents and Licenses, and hereby
indemnifies and holds the Lender and each director, officer, employee, affiliate
and agent thereof, harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys' fees and expenses) arising out of any
alleged defect in any product manufactured, promoted or sold by the Grantor in
connection with any of the Patents or otherwise arising out of the Grantor's
operation of its business from the use of the Patents. In any suit, proceeding
or action brought by the Lender under any License for any sum owing thereunder,
or to enforce any provisions of such License, the Grantor will indemnify and
keep the Lender harmless from and against all expense, loss or damage suffered
by reason of any defense, set off, recoupment, claim, counterclaim, reduction or
liability whatsoever of the obligee thereunder or arising out of a breach of the
Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such obligee or
its successors from the Grantor, and all such obligations of the Grantor will be
and remain enforceable against and only against the Grantor and shall not be
enforceable against the Lender except to the extent caused by Lender’s gross
negligence or willful misconduct.

 

2

 


--------------------------------------------------------------------------------



 

 

(c)  Protection of the Patents. The Grantor agrees that if it learns of any act
by any person that may infringe the Grantor’s rights in the Patents, or of any
claim of any lien, security interest, claim, right or other encumbrance of any
nature whatsoever in or to the Collateral, the Grantor will promptly notify the
Lender of such use, lien, security interest, claim, right or other encumbrance
and, if requested by the Lender, will join with the Lender, at the Grantor's
expense, in such action as the Lender, in its reasonable discretion, may deem
advisable for the protection of the Lender's interest in and to the Patents, it
being understood that the foregoing does not preclude the Grantor from bringing
an action against a person for the protection of the Grantor's interest in and
to such Patents.

 

4.

Lender's Appointment as Attorney-in-Fact.

 

(a)  During a Default Period (as defined in the Loan Agreement), the Grantor
hereby irrevocably constitutes and appoints the Lender, and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Grantor and in the name of the Grantor or in its own name, from
time to time in the Lender's discretion, for the purposes of carrying out the
terms of this Patent Mortgage, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Patent Mortgage.

 

5.      Event of Default. The occurrence of any one or more of the following
constitutes an Event of Default under this Agreement:

 

(a)

The occurrence of any Default or event of Default defined under the Loan
Agreement;

 

(b)  A breach by the Grantor of any covenant contained in this Patent Mortgage
which is not cured within fourteen (14) days of such breach unless (i) such
breach cannot be cured within such time as determined by Lender or (ii) the
interests of Lender will be impaired during such time as determined by Lender;

 

(c)  If any warranty or representation contained in this Patent Mortgage,
including, without limitation, the warranties and representations contained in
Section 3 of this Patent Mortgage, is incorrect in any material respect.

 

6.      Remedies. During a Default Period, in addition to all other rights and
remedies of the Lender, whether under law, in equity or otherwise (all such
rights and remedies being cumulative, not exclusive and enforceable
alternatively, successively or concurrently):

 

(i) the Lender has all of the rights and remedies set forth in the Loan
Agreement;

 

(ii) the Lender may appear before the United States Patent and Trademark Office
as owner of the Collateral, without recording or filing any documents to
evidence the Lender's ownership in the Collateral; and

 

(iii) in addition to the foregoing, in order to implement the assignment, sale
or other disposal of any of the Collateral, the Lender may, at any time,
pursuant to the authority granted in the Special Power of Attorney (such
authority becoming effective on the occurrence of an Event of Default), execute
and deliver on behalf of the Grantor, one or more instruments of assignment of
the Patents (or any application or registration thereof), in form suitable for
filing, recording or registration in any country. The Grantor agrees to pay when
due all reasonable costs and expenses incurred in any such transfer of the
Patents, including any taxes, fees and reasonable attorneys' fees, and all such
costs shall be added to the Obligations to the Lender. The Lender may apply the
proceeds actually received from any such license, assignment, sale or other
disposition to the payment of the Obligations to the Lender as

 

3

 


--------------------------------------------------------------------------------



 

provided for in the Loan Agreement. The Grantor remains liable for any
deficiency with respect to the Obligations to the Lender, which bear interest
and are payable at the Default Rate of interest under the Loan Agreement. The
rights of the Grantor to receive any surplus are subject to any duty of the
Lender imposed by law to the holder of any subordinate security interest in the
Collateral known to the Lender. Nothing contained herein is to be construed as
requiring the Lender to take any such action at any time.

 

7.      Execution of Special Power of Attorney. Concurrently with the execution
and delivery of this Patent Mortgage, the Grantor is executing and delivering to
the Lender a certain Special Power of Attorney for the implementation of the
sale, assignment, licensing or other disposition of the Collateral pursuant to
this Patent Mortgage.

 

8.      Amendments and Modification. No provision hereof may be modified,
altered, waived or limited except by a written instrument expressly referring to
this Patent Mortgage and executed by the party to be charged.

 

9.      Binding Nature. This Patent Mortgage is binding upon and inures to the
benefit of the successors, assigns or other legal representatives of the
Grantor, and is, together with the rights and remedies of the Lender hereunder,
binding upon and inures to the benefit of the Lender, its successors, assigns or
other legal representatives.

 

10.     GOVERNING LAW. THIS PATENT MORTGAGE IS TO BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

11.     Notices. All notices, requests, demands and other communications
provided for hereunder are to be in writing (unless otherwise expressly provided
herein) and sent and deemed to have been received as set forth in the Loan
Agreement.

 

12.     Counterparts. This Patent Mortgage may be executed in counterparts, each
of which, when taken together, are to be deemed one and the same instrument.

 

13.     Headings. Section headings herein are included for convenience of
reference only and do not constitute a part of this Patent Mortgage for any
other purpose.

 

14.     Acknowledgment of Receipt. The Grantor acknowledges receipt of a copy of
this Patent Mortgage.

 

15.     No Waiver. No course of dealing between the Grantor and the Lender, and
no delay or omission of the Lender in exercising or enforcing any of the
Lender's rights and remedies hereunder constitute a waiver thereof; and no
waiver by the Lender of any Event of Default operates as a waiver of any other
Event of Default.

 

16. Severability. If any of the provisions of this Patent Mortgage contravene or
are held invalid under the laws of any jurisdiction, this Patent Mortgage is to
be construed as if not containing such provisions and the rights, remedies,
warranties, representations, covenants, and provisions hereof are to be
construed and enforced accordingly in such jurisdiction and do not in any manner
affect such provision in any other jurisdiction, or any other provisions of this
Patent Mortgage in any jurisdiction. In the event of any inconsistency between
the provisions of this Patent Mortgage and the Loan Agreement, the terms of the
Loan Agreement prevail.

 

17.     Interest Granted to Lender. Notwithstanding any provision of this Patent
Mortgage to the contrary, the interest granted to the Lender under this Patent
Mortgage is intended to be a pledge and a security interest only, and the
execution of this Patent Mortgage is not intended to create an assignment or a
transfer of title or any other property rights to the Patents.

 

4

 


--------------------------------------------------------------------------------



 

 

18.     WAIVER OF JURY TRIAL. THE GRANTOR WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS PATENT MORTGAGE.

 

IN WITNESS WHEREOF, the Grantor has caused this Patent Mortgage to be duly
executed as of the day and year first above written.

 

 

Attest/Witness:

MEDIA SCIENCES, INC.

 

 

__________________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 



 

5

 


--------------------------------------------------------------------------------



 

Schedule A to Patent Security Agreement and Mortgage

 

PATENTS

 

 

 

PATENT NUMBER

TITLE

 

 

D495734

Solid Ink Stick

 

D495735

Solid Ink Stick

 

D497176

Solid Ink Stick

 

D494620

Solid Ink Stick

 

 

 



 

6

 


--------------------------------------------------------------------------------



 

Schedule B to Patent Security Agreement and Mortgage

 

 

LICENSE AGREEMENTS

 

 

NONE



 

7

 


--------------------------------------------------------------------------------



 

SPECIAL POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that as of this ______ day of _____________,
200___, MEDIA SCIENCES, INC., a New Jersey corporation with its with its
principal place of business located at 8 Allerman Road, Oakland NJ 07436 (the
"Grantor"), pursuant to a certain Patent Security Agreement and Mortgage of even
date herewith (the "Patent Mortgage") by the Grantor in favor of SOVEREIGN BANK,
having an office located at 101 Wood Avenue South, Iselin NJ 08830 (the
"Lender"), hereby appoints and constitutes the Lender as its true and lawful
attorney, with full power of substitution, and with full power and authority to
perform the following acts on behalf of the Grantor, in accordance with the
terms and provisions of the Patent Mortgage:

 

1.      Assigning, selling or otherwise disposing of all right, title and
interest of the Grantor in and to the Patents, as such term is defined in the
Patent Mortgage, including, without limitation, those Patents listed on Schedule
A annexed to the Patent Mortgage, any Patents that the Grantor may now or
hereafter acquire, and any Patents which may be added to Schedule A annexed to
the Patent Mortgage subsequent to the date of this Special Power of Attorney,
and all registrations and recordings of any of the foregoing, and for the
purpose of the recording, registering and filing of, or accomplishing any other
formality with respect to the foregoing, and to execute and deliver any and all
other agreements, documents, instruments or assignment or other papers necessary
or advisable to effect such purpose, in each case, in accordance with the terms
and provisions of the Patent Mortgage; and

 

2.      To execute any and all documents, statements, certificates or other
papers necessary or advisable in order to obtain the purposes described above as
the Lender may in its sole discretion determine.

 

This Special Power of Attorney is made pursuant to the Patent Mortgage and may
not be revoked until the Obligations, as such term is defined in the Patent
Mortgage, to the Lender is fully paid and satisfied.

 

IN WITNESS WHEREOF, the Grantor has caused this Special Power of Attorney to be
duly executed as of the day and year first above written.

 

 

Attest/Witness:

MEDIA SCIENCES, INC.

 

_______________________________

By: __________________________

Print Name:

Print Name:

 

Title:

Title:

 

 

 

 

 

8

 

 

 

--------------------------------------------------------------------------------



TRADEMARK AND TRADENAME

SECURITY AGREEMENT AND MORTGAGE

 

THIS TRADEMARK AND TRADENAME SECURITY AGREEMENT AND MORTGAGE (the "Trademark
Mortgage") is made as of this ___ day of ______________, 2008 by MEDIA SCIENCES,
INC., a New Jersey Corporation with its principal place of business located at 8
Allerman Road, Oakland NJ 07436 (the "Grantor") in favor of SOVEREIGN BANK, with
an office at 101 Wood Avenue South, Iselin NJ 08830 (the "Lender").

 

WHEREAS, the Grantor is the owner and holder of the Trademarks listed on
Schedule A annexed hereto and made a part hereof, together with all of the
goodwill of the business symbolized by each of the Trademarks; and

 

WHEREAS, the Grantor and the Lender are about to enter into a certain Revolving
Loan and Security Agreement of even date herewith (said Agreement, as it may
hereafter be amended, supplemented, restated or otherwise modified from time to
time being the "Loan Agreement") (any capitalized terms used, but not
specifically defined herein, have the meaning provided for such terms in the
Loan Agreement); and

 

WHEREAS, to induce the Lender to enter into the Loan Agreement and to grant the
loans, advances and extensions of credit to the Grantor in accordance with the
Loan Agreement, the Grantor has offered to execute and deliver this Trademark
Mortgage to the Lender, granting and conveying to the Lender a security
interest, first in priority, upon the Collateral (as such term is hereinafter
defined);

 

NOW, THEREFORE, in consideration of the foregoing, in consideration of the
premises set forth in the Loan Agreement and in order to induce the Lender to
grant the loans, advances and extensions of credit to the Grantor in accordance
with the Loan Agreement, the Grantor hereby agrees with the Lender for its
benefit as follows:

 

1.      Certain Defined Terms. As used in this Trademark Mortgage, unless the
context otherwise requires:

 

(a)

"Collateral": means, collectively and individually--

 

(i) each of the Trademarks listed on Schedule A annexed hereto and made a part
hereof and the goodwill of the business symbolized by each of those Trademarks;

 

(ii)

each of the Licenses;

 

(iii)        all accounts, contract rights and general intangibles of the
Grantor arising under or relating to the Licenses, whether now existing or
hereafter arising, including, without limitation, (1) all moneys due and to
become due under any License, (2) any damages arising out of or for breach or
default in respect of any such License, (3) all other amounts from time to time
paid or payable under or in connection with any such License, and (4) the right
of the Grantor to terminate any such License or to perform and to exercise all
remedies thereunder;

 

(iv)        any claims by the Grantor against third parties, and all proceeds of
suits, for infringement of the Trademarks, and the rights to sue for past,
present and future infringements and all rights corresponding thereto in the
United States; and

 

(v) as to all of the foregoing (i) through (iv) inclusive, and any and all cash
proceeds, non-cash proceeds and products thereof, additions and accessions
thereto, replacements and substitutions therefor, and all related books,
records, journals, computer print-outs and data, of the Grantor.

 



 


--------------------------------------------------------------------------------



 

(b)  "Licenses": Collectively and individually, any and all Trademark license
agreements granted by the Grantor to third parties, whether now existing or
hereafter arising, as any of same may from time to time be amended or
supplemented, including, but not limited to, the license agreements listed on
Schedule B annexed hereto and made a part hereof.

 

(c)

"Obligations":

The “Debt” defined in the Loan Agreement.

 

(d)

"Trademarks": Collectively and individually, all--

 

(i) trademarks, trade names, trade dress, service marks, prints and labels on
which said trademarks, trade names, trade dress and service marks have appeared
or appear, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all right, title and interest therein and
thereto, all applications thereof filed under Section 1(a) of the Lanham Act (15
U.S.C.A. 1051(a)), and all registrations and recordings of any of the foregoing,
including, without limitation, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, or any other country or any political subdivision
thereof, all whether now or hereafter owned or licensable by any Grantor,
including, but not limited to, those listed on Schedule A annexed hereto and
made a part hereof; and

 

(ii) trademarks, trade names, trade dress and service marks, whether now or
hereafter owned by the Grantor which has not or is not required to be registered
or recorded in any jurisdiction; and

 

(iii) reissues, extensions or renewals thereof and all licenses thereof
(including, without limitation, all license agreements).

 

2.      Grant of Security. To secure payment and performance of all of the
Obligations of the Grantor to the Lender, the Grantor hereby mortgages to and
pledges to the Lender and grants and conveys to the Lender a security interest
in all of the Grantor's right, title and interest in and to the Collateral,
which security interest is to remain in full force and effect until all of the
Obligations to the Lender are fully paid and satisfied.

 

3.      Representations, Warranties and Covenants of the Grantor. The Grantor
incorporates by reference its representations, warranties, covenants and
agreements relating to the Collateral as more fully set forth in the Loan
Agreement and the following:

 

(a)  No Additional Trademarks. As of the date hereof, the Grantor does not own
any Trademarks, or have any Trademarks registered in or the subject of pending
applications in the United States Patent and Trademark Office or any similar
office or agency in any other country or any political subdivision thereof,
other than those grants, registrations or applications for registrations listed
on Schedules A annexed hereto and made a part hereof.

 

(b)  Responsibility and Liability. The Grantor assumes all responsibility and
liability arising from the use of the Trademarks and Licenses, and hereby
indemnifies and holds the Lender and each director, officer, employee, affiliate
and agent thereof, harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys' fees and expenses) arising out of any
alleged defect in any product manufactured, promoted or sold by the Grantor in
connection with any of the Trademarks or otherwise arising out of the Grantor's
operation of its business from the use of the Trademarks. In any suit,
proceeding or action brought by the Lender under any License for any sum owing
thereunder, or to enforce any provisions of such License, the Grantor will
indemnify and keep the Lender harmless from and against all expense, loss or
damage suffered by reason of any defense, set off, recoupment, claim,
counterclaim, reduction or liability whatsoever of the obligee thereunder or
arising out of a breach of the Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such obligee or its successors from the

 

2

 


--------------------------------------------------------------------------------



 

Grantor, and all such obligations of the Grantor will be and remain enforceable
against and only against the Grantor and will not be enforceable against the
Lender except to the extent caused by Lender’s gross negligence or willful
misconduct.

 

(c)  Protection of the Trademarks. The Grantor agrees that if it learns of any
use by any person of any term or design likely to cause confusion with any
Trademark, or of any claim of any lien, security interest, claim, right or other
encumbrance of any nature whatsoever in or to the Collateral, the Grantor will
promptly notify the Lender of such use, lien, security interest, claim, right or
other encumbrance and, if requested by the Lender, will join with the Lender, at
the Grantor's expense, in such action as the Lender, in its reasonable
discretion, may deem advisable for the protection of the Lender's interest in
and to the Trademarks, it being understood that the foregoing does not preclude
the Grantor from bringing an action against a person for the protection of the
Grantor's interest in and to such Trademarks.

 

4.      Lender's Appointment as Attorney-in-Fact. During a Default Period (as
defined in the Loan Agreement), the Grantor hereby irrevocably constitutes and
appoints the Lender, and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Grantor and in the name of the
Grantor or in its own name, from time to time in the Lender's discretion, for
the purposes of carrying out the terms of this Trademark Mortgage, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Trademark
Mortgage.

 

5.      Event of Default. The occurrence of any one or more of the following
constitutes an Event of Default under this Agreement:

 

(a)

The occurrence of any Default or event of Default defined under the Loan
Agreement;

 

(b)  A breach by the Grantor of any covenant contained in this Trademark
Mortgage which is not cured within fourteen (14) days of such breach unless (i)
such breach cannot be cured within such time as determined by Lender or (ii) the
interests of Lender will be impaired during such time as determined by Lender;

 

(c)  If any warranty or representation contained in this Trademark Mortgage,
including, without limitation, the warranties and representations contained in
Section 3 of this Trademark Mortgage, is incorrect in any material respect.

 

6.      Remedies. During a Default Period, in addition to all other rights and
remedies of the Lender, whether under law, in equity or otherwise (all such
rights and remedies being cumulative, not exclusive and enforceable
alternatively, successively or concurrently):

 

(i) the Lender has all of the rights and remedies set forth in the Loan
Agreement;

 

(ii) the Lender may appear before the United States Patent and Trademark Office
as owner of the Collateral, without recording or filing any documents to
evidence the Lender's ownership in the Collateral;

 

(iii) in addition to the foregoing, in order to implement the assignment, sale
or other disposal of any of the Collateral, the Lender may, at any time,
pursuant to the authority granted in the Special Power of Attorney (such
authority becoming effective on the occurrence of an Event of Default), execute
and deliver on behalf of the Grantor, one or more instruments of assignment of
the Trademarks (or any application or registration thereof), in form suitable
for filing, recording or registration in any country. The Grantor agrees to pay
when due all reasonable costs and expenses

 

3

 


--------------------------------------------------------------------------------



 

incurred in any such transfer of the Trademarks, including any taxes, fees and
reasonable attorneys' fees, and all such costs shall be added to the Obligations
to the Lender. The Lender may apply the proceeds actually received from any such
license, assignment, sale or other disposition to the payment of the Obligations
to the Lender as provided for in the Loan Agreement. The Grantor remains liable
for any deficiency with respect to the Obligations to the Lender, which bear
interest and are payable at the Default Rate of interest under the Loan
Agreement. The rights of the Grantor to receive any surplus are subject to any
duty of the Lender imposed by law to the holder of any subordinate security
interest in the Collateral known to the Lender. Nothing contained herein is to
be construed as requiring the Lender to take any such action at any time.

 

7.      Execution of Special Power of Attorney. Concurrently with the execution
and delivery of this Trademark Mortgage, the Grantor is executing and delivering
to the Lender a certain Special Power of Attorney for the implementation of the
sale, assignment, licensing or other disposition of the Collateral pursuant to
this Trademark Mortgage.

 

8.      Amendments and Modification. No provision hereof may be modified,
altered, waived or limited except by a written instrument expressly referring to
this Trademark Mortgage and executed by the party to be charged.

 

9.      Binding Nature. This Trademark Mortgage is binding upon and inures to
the benefit of the successors, assigns or other legal representatives of the
Grantor, and is, together with the rights and remedies of the Lender hereunder,
binding upon and inures to the benefit of the Lender, its successors, assigns or
other legal representatives.

 

10.     GOVERNING LAW. THIS TRADEMARK MORTGAGE IS TO BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

11.     Notices. All notices, requests, demands and other communications
provided for hereunder are to be in writing (unless otherwise expressly provided
herein) and sent and deemed to have been received as set forth in the Loan
Agreement.

 

12.     Counterparts. This Trademark Mortgage may be executed in counterparts,
each of which, when taken together, are to be deemed one and the same
instrument.

 

13.     Headings. Section headings herein are included for convenience of
reference only and do not constitute a part of this Trademark Mortgage for any
other purpose.

 

14.     Acknowledgment of Receipt. The Grantor acknowledges receipt of a copy of
this Trademark Mortgage.

 

15.     No Waiver. No course of dealing between the Grantor and the Lender, and
no delay or omission of the Lender in exercising or enforcing any of the
Lender's rights and remedies hereunder constitutes a waiver thereof; and no
waiver by the Lender of any Event of Default operates as a waiver of any other
Event of Default.

 

16. Severability. If any of the provisions of this Trademark Mortgage contravene
or are held invalid under the laws of any jurisdiction, this Trademark Mortgage
is to be construed as if not containing such provisions and the rights,
remedies, warranties, representations, covenants, and provisions hereof are to
be construed and enforced accordingly in such jurisdiction and do not in any
manner affect such provision in any other jurisdiction, or any other provisions
of this Trademark Mortgage in any jurisdiction.

 

 

4

 


--------------------------------------------------------------------------------



 

In the event of any inconsistency between the provisions of this Trademark
Mortgage and the Loan Agreement, the terms of the Loan Agreement prevail.

 

17.     Interest Granted to Lender. Notwithstanding any provision of this
Trademark Mortgage to the contrary, the interest granted to the Lender under
this Trademark Mortgage is intended to be a pledge and a security interest only,
and the execution of this Trademark Mortgage is not intended to create an
assignment or a transfer of title or any other property rights to the
Trademarks.

 

18.    WAIVER OF JURY TRIAL. THE GRANTOR WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS TRADEMARK MORTGAGE.

 

IN WITNESS WHEREOF, the Grantor has caused this Trademark Mortgage to be duty
executed as of the day and year first above written.

 

 

Attest/Witness:

MEDIA SCIENCES, INC.

 

 

_______________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 



 

5

 


--------------------------------------------------------------------------------



 

Schedule A

to

Trademark and Tradename Security Agreement and Mortgage

 

 

TRADEMARKS

 

 

Registration Number

Mark

 

 

3018200

CLEARCASE

 

 



 

6

 


--------------------------------------------------------------------------------



 

Schedule B

to

Trademark and Tradename Security Agreement and Mortgage

 

 

LICENSE AGREEMENTS

 

 

NONE

 

 

 

 

 



 

7

 


--------------------------------------------------------------------------------



 

SPECIAL POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that as of this _____ day of
___________________, 200 __, MEDIA SCIENCES, INC., a New Jersey corporation with
its principal place of business located at 8 Allerman Road, Oakland NJ 07436
(the "Grantor"), pursuant to a certain Trademark and Tradename Security
Agreement and Mortgage of even date herewith (the "Trademark Mortgage") by the
Grantor in favor of SOVEREIGN BANK, having an office located at 101 Wood Avenue
South, Iselin NJ 08830 (the "Lender"), hereby appoints and constitutes the
Lender as its true and lawful attorney, with full power of substitution, and
with full power and authority to perform the following acts on behalf of the
Grantor, in accordance with the terms and provisions of the Trademark Mortgage:

 

1.      Assigning, selling or otherwise disposing of all right, title and
interest of the Grantor in and to the Trademarks, as such term is defined in the
Trademark Mortgage, including, without limitation, those Trademarks listed on
Schedule A annexed to the Trademark Mortgage, any Trademarks that the Grantor
may now or hereafter acquire, and any Trademarks which may be added to Schedule
A annexed to the Trademark Mortgage subsequent to the date of this Special Power
of Attorney, all applications filed under Section 1(a) of the Lanham Act (15
U.S.C.A. 1051(a)), and all registrations and recordings of any of the foregoing,
and for the purpose of the recording, registering and filing of, or
accomplishing any other formality with respect to the foregoing, and to execute
and deliver any and all other agreements, documents, instruments or assignment
or other papers necessary or advisable to effect such purpose, in each case, in
accordance with the terms and provisions of the Trademark Mortgage; and

 

2.      To execute any and all documents, statements, certificates or other
papers necessary or advisable in order to obtain the purposes described above as
the Lender may in its sole discretion determine.

 

This Special Power of Attorney is made pursuant to the Trademark Mortgage and
may not be revoked until the Obligations, as such term is defined in the
Trademark Mortgage, to the Lender is fully paid and satisfied.

 

IN WITNESS WHEREOF, the Grantor has caused this Special Power of Attorney to be
duly executed as of the day and year first above written.

 

 

Attest/Witness:  

MEDIA SCIENCES, INC.

 

________________________

By: __________________________

Print Name:

Print Name:

 

Title:

Title:

 

 

 

 

 

8

 

 

 

--------------------------------------------------------------------------------



TRADEMARK AND TRADENAME

SECURITY AGREEMENT AND MORTGAGE

 

THIS TRADEMARK AND TRADENAME SECURITY AGREEMENT AND MORTGAGE (the "Trademark
Mortgage") is made as of this ___ day of ______________, 2008 by Cadapult
Graphic Systems, Inc., a Delaware Corporation, n/k/a MEDIA SCIENCES
INTERNATIONAL, INC., a Delaware Corporation with its principal place of business
located at 8 Allerman Road, Oakland NJ 07436 (the "Grantor") in favor of
SOVEREIGN BANK, with an office at 101 Wood Avenue South, Iselin NJ 08830 (the
"Lender").

 

WHEREAS, the Grantor is the owner and holder of the Trademarks listed on
Schedule A annexed hereto and made a part hereof, together with all of the
goodwill of the business symbolized by each of the Trademarks; and

 

WHEREAS, the Grantor and the Lender are about to enter into a certain Revolving
Loan and Security Agreement of even date herewith (said Agreement, as it may
hereafter be amended, supplemented, restated or otherwise modified from time to
time being the "Loan Agreement") (any capitalized terms used, but not
specifically defined herein, have the meaning provided for such terms in the
Loan Agreement); and

 

WHEREAS, to induce the Lender to enter into the Loan Agreement and to grant the
loans, advances and extensions of credit to the Grantor in accordance with the
Loan Agreement, the Grantor has offered to execute and deliver this Trademark
Mortgage to the Lender, granting and conveying to the Lender a security
interest, first in priority, upon the Collateral (as such term is hereinafter
defined);

 

NOW, THEREFORE, in consideration of the foregoing, in consideration of the
premises set forth in the Loan Agreement and in order to induce the Lender to
grant the loans, advances and extensions of credit to the Grantor in accordance
with the Loan Agreement, the Grantor hereby agrees with the Lender for its
benefit as follows:

 

1.

Certain Defined Terms. As used in this Trademark Mortgage, unless the context
otherwise requires:

 

(a)

"Collateral": means, collectively and individually--

 

(i) each of the Trademarks listed on Schedule A annexed hereto and made a part
hereof and the goodwill of the business symbolized by each of those Trademarks;

 

(ii)

each of the Licenses;

 

(iii)        all accounts, contract rights and general intangibles of the
Grantor arising under or relating to the Licenses, whether now existing or
hereafter arising, including, without limitation, (1) all moneys due and to
become due under any License, (2) any damages arising out of or for breach or
default in respect of any such License, (3) all other amounts from time to time
paid or payable under or in connection with any such License, and (4) the right
of the Grantor to terminate any such License or to perform and to exercise all
remedies thereunder;

 

(iv)        any claims by the Grantor against third parties, and all proceeds of
suits, for infringement of the Trademarks, and the rights to sue for past,
present and future infringements and all rights corresponding thereto in the
United States; and

 

(v) as to all of the foregoing (i) through (iv) inclusive, and any and all cash
proceeds, non-cash proceeds and products thereof, additions and accessions
thereto, replacements and substitutions therefor, and all related books,
records, journals, computer print-outs and data, of the Grantor.

 

 

1372608 v2

 


--------------------------------------------------------------------------------



 

(b)  "Licenses": Collectively and individually, any and all Trademark license
agreements granted by the Grantor to third parties, whether now existing or
hereafter arising, as any of same may from time to time be amended or
supplemented, including, but not limited to, the license agreements listed on
Schedule B annexed hereto and made a part hereof.

 

(c)

"Obligations":

The “Debt” defined in the Loan Agreement.

 

(d)

"Trademarks": Collectively and individually, all

 

(i) trademarks, trade names, trade dress, service marks, prints and labels on
which said trademarks, trade names, trade dress and service marks have appeared
or appear, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all right, title and interest therein and
thereto, all applications thereof filed under Section 1(a) of the Lanham Act (15
U.S.C.A. 1051(a)), and all registrations and recordings of any of the foregoing,
including, without limitation, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, or any other country or any political subdivision
thereof, all whether now or hereafter owned or licensable by any Grantor,
including, but not limited to, those listed on Schedule A annexed hereto and
made a part hereof; and

 

(ii) trademarks, trade names, trade dress and service marks, whether now or
hereafter owned by the Grantor which has not or is not required to be registered
or recorded in any jurisdiction; and

 

(iii) reissues, extensions or renewals thereof and all licenses thereof
(including, without limitation, all license agreements).

 

2.      Grant of Security. To secure payment and performance of all of the
Obligations of the Grantor to the Lender, the Grantor hereby mortgages to and
pledges to the Lender and grants and conveys to the Lender a security interest
in all of the Grantor's right, title and interest in and to the Collateral,
which security interest is to remain in full force and effect until all of the
Obligations to the Lender are fully paid and satisfied.

 

3.      Representations, Warranties and Covenants of the Grantor. The Grantor
incorporates by reference its representations, warranties, covenants and
agreements relating to the Collateral as more fully set forth in the Loan
Agreement and the following:

 

(a)  No Additional Trademarks. As of the date hereof, the Grantor does not own
any Trademarks, or have any Trademarks registered in or the subject of pending
applications in the United States Patent and Trademark Office or any similar
office or agency in any other country or any political subdivision thereof,
other than those grants, registrations or applications for registrations listed
on Schedules A annexed hereto and made a part hereof.

 

(b)  Responsibility and Liability. The Grantor assumes all responsibility and
liability arising from the use of the Trademarks and Licenses, and hereby
indemnifies and holds the Lender and each director, officer, employee, affiliate
and agent thereof, harmless from and against any claim, suit, loss, damage or
expense (including reasonable attorneys' fees and expenses) arising out of any
alleged defect in any product manufactured, promoted or sold by the Grantor in
connection with any of the Trademarks or otherwise arising out of the Grantor's
operation of its business from the use of the Trademarks. In any suit,
proceeding or action brought by the Lender under any License for any sum owing
thereunder, or to enforce any provisions of such License, the Grantor will
indemnify and keep the Lender harmless from and against all expense, loss or
damage suffered by reason of any defense, set off, recoupment, claim,
counterclaim, reduction or liability whatsoever of the obligee thereunder or
arising out of a breach of the Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such obligee or its successors from the Grantor, and all such
obligations of the Grantor will be and remain enforceable against

 

2

 


--------------------------------------------------------------------------------



 

and only against the Grantor and will not be enforceable against the Lender
except to the extent caused by Lender’s gross negligence or willful misconduct.

 

(c)  Protection of the Trademarks. The Grantor agrees that if it learns of any
use by any person of any term or design likely to cause confusion with any
Trademark, or of any claim of any lien, security interest, claim, right or other
encumbrance of any nature whatsoever in or to the Collateral, the Grantor will
promptly notify the Lender of such use, lien, security interest, claim, right or
other encumbrance and, if requested by the Lender, will join with the Lender, at
the Grantor's expense, in such action as the Lender, in its reasonable
discretion, may deem advisable for the protection of the Lender's interest in
and to the Trademarks, it being understood that the foregoing does not preclude
the Grantor from bringing an action against a person for the protection of the
Grantor's interest in and to such Trademarks.

 

4.      Lender's Appointment as Attorney-in-Fact. During a Default Period (as
defined in the Loan Agreement), the Grantor hereby irrevocably constitutes and
appoints the Lender, and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Grantor and in the name of the
Grantor or in its own name, from time to time in the Lender's discretion, for
the purposes of carrying out the terms of this Trademark Mortgage, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Trademark
Mortgage.

 

5.      Event of Default. The occurrence of any one or more of the following
constitutes an Event of Default under this Agreement:

 

(a)

The occurrence of any Default or event of Default defined under the Loan
Agreement;

 

(b)  A breach by the Grantor of any covenant contained in this Trademark
Mortgage which is not cured within fourteen (14) days of such breach unless (i)
such breach cannot be cured within such time as determined by Lender or (ii) the
interests of Lender will be impaired during such time as determined by Lender;

 

(c)  If any warranty or representation contained in this Trademark Mortgage,
including, without limitation, the warranties and representations contained in
Section 3 of this Trademark Mortgage, is incorrect in any material respect.

 

6.      Remedies. During a Default Period, in addition to all other rights and
remedies of the Lender, whether under law, in equity or otherwise (all such
rights and remedies being cumulative, not exclusive and enforceable
alternatively, successively or concurrently):

 

(i) the Lender has all of the rights and remedies set forth in the Loan
Agreement;

 

(ii) the Lender may appear before the United States Patent and Trademark Office
as owner of the Collateral, without recording or filing any documents to
evidence the Lender's ownership in the Collateral;

 

(iii) in addition to the foregoing, in order to implement the assignment, sale
or other disposal of any of the Collateral, the Lender may, at any time,
pursuant to the authority granted in the Special Power of Attorney (such
authority becoming effective on the occurrence of an Event of Default), execute
and deliver on behalf of the Grantor, one or more instruments of assignment of
the Trademarks (or any application or registration thereof), in form suitable
for filing, recording or registration in any country. The Grantor agrees to pay
when due all reasonable costs and expenses incurred in any such transfer of the
Trademarks, including any taxes, fees and reasonable attorneys' fees, and all
such costs shall be added to the Obligations to the Lender. The Lender may apply
the proceeds actually received from any such license, assignment, sale or other
disposition to the payment of the Obligations to the Lender as provided for in
the Loan Agreement. The Grantor remains liable for any deficiency with respect
to the Obligations to the Lender, which bear interest

 

3

 


--------------------------------------------------------------------------------



 

and are payable at the Default Rate of interest under the Loan Agreement. The
rights of the Grantor to receive any surplus are subject to any duty of the
Lender imposed by law to the holder of any subordinate security interest in the
Collateral known to the Lender. Nothing contained herein is to be construed as
requiring the Lender to take any such action at any time.

 

7.      Execution of Special Power of Attorney. Concurrently with the execution
and delivery of this Trademark Mortgage, the Grantor is executing and delivering
to the Lender a certain Special Power of Attorney for the implementation of the
sale, assignment, licensing or other disposition of the Collateral pursuant to
this Trademark Mortgage.

 

8.      Amendments and Modification. No provision hereof may be modified,
altered, waived or limited except by a written instrument expressly referring to
this Trademark Mortgage and executed by the party to be charged.

 

9.      Binding Nature. This Trademark Mortgage is binding upon and inures to
the benefit of the successors, assigns or other legal representatives of the
Grantor, and is, together with the rights and remedies of the Lender hereunder,
binding upon and inures to the benefit of the Lender, its successors, assigns or
other legal representatives.

 

10.     GOVERNING LAW. THIS TRADEMARK MORTGAGE IS TO BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

11.     Notices. All notices, requests, demands and other communications
provided for hereunder are to be in writing (unless otherwise expressly provided
herein) and sent and deemed to have been received as set forth in the Loan
Agreement.

 

12.     Counterparts. This Trademark Mortgage may be executed in counterparts,
each of which, when taken together, are to be deemed one and the same
instrument.

 

13.     Headings. Section headings herein are included for convenience of
reference only and do not constitute a part of this Trademark Mortgage for any
other purpose.

 

14.     Acknowledgment of Receipt. The Grantor acknowledges receipt of a copy of
this Trademark Mortgage.

 

15.     No Waiver. No course of dealing between the Grantor and the Lender, and
no delay or omission of the Lender in exercising or enforcing any of the
Lender's rights and remedies hereunder constitutes a waiver thereof; and no
waiver by the Lender of any Event of Default operates as a waiver of any other
Event of Default.

16. Severability. If any of the provisions of this Trademark Mortgage contravene
or are held invalid under the laws of any jurisdiction, this Trademark Mortgage
is to be construed as if not containing such provisions and the rights,
remedies, warranties, representations, covenants, and provisions hereof are to
be construed and enforced accordingly in such jurisdiction and do not in any
manner affect such provision in any other jurisdiction, or any other provisions
of this Trademark Mortgage in any jurisdiction.



 

4

 


--------------------------------------------------------------------------------



 

In the event of any inconsistency between the provisions of this Trademark
Mortgage and the Loan Agreement, the terms of the Loan Agreement prevail.

 

17.     Interest Granted to Lender. Notwithstanding any provision of this
Trademark Mortgage to the contrary, the interest granted to the Lender under
this Trademark Mortgage is intended to be a pledge and a security interest only,
and the execution of this Trademark Mortgage is not intended to create an
assignment or a transfer of title or any other property rights to the
Trademarks.

 

18.    WAIVER OF JURY TRIAL. THE GRANTOR WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS TRADEMARK MORTGAGE.

 

IN WITNESS WHEREOF, the Grantor has caused this Trademark Mortgage to be duty
executed as of the day and year first above written.

 

 

Attest/Witness:

MEDIA SCIENCES

INTERNATIONAL, INC.

 

 

_______________________

By:___________________________

Print Name:

Print Name:

 

Title:

Title:

 



 

5

 


--------------------------------------------------------------------------------



 

Schedule A

to

Trademark and Tradename Security Agreement and Mortgage

 

 

TRADEMARKS

 

 

Registration Number

Mark

 

 

2694116

MEDIA SCIENCES

 

 

2944221

CADAPULT

 

 

2944220                                          
                               CADAPULT
GRAPHIC                                          
                                                               SYSTEMS, INC.

 

 

2664377

SMART INK

 

 

2757990

NO-CAP COLOR

 

 

3020712

INKLUSIVE

 

 

 



 

6

 


--------------------------------------------------------------------------------



 

Schedule B

to

Trademark and Tradename Security Agreement and Mortgage

 

 

LICENSE AGREEMENTS

 

 

NONE

 

 

 

 

 



 

7

 


--------------------------------------------------------------------------------



 

SPECIAL POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that as of this _____ day of
___________________, 200 __, MEDIA SCIENCES INTERNATIONAL, INC., a Delaware
corporation with its principal place of business located at 8 Allerman Road,
Oakland NJ 07436 (the "Grantor"), pursuant to a certain Trademark and Tradename
Security Agreement and Mortgage of even date herewith (the "Trademark Mortgage")
by the Grantor in favor of SOVEREIGN BANK, having an office located at 101 Wood
Avenue South, Iselin NJ 08830 (the "Lender"), hereby appoints and constitutes
the Lender as its true and lawful attorney, with full power of substitution, and
with full power and authority to perform the following acts on behalf of the
Grantor, in accordance with the terms and provisions of the Trademark Mortgage:

 

1.      Assigning, selling or otherwise disposing of all right, title and
interest of the Grantor in and to the Trademarks, as such term is defined in the
Trademark Mortgage, including, without limitation, those Trademarks listed on
Schedule A annexed to the Trademark Mortgage, any Trademarks that the Grantor
may now or hereafter acquire, and any Trademarks which may be added to Schedule
A annexed to the Trademark Mortgage subsequent to the date of this Special Power
of Attorney, all applications filed under Section 1(a) of the Lanham Act (15
U.S.C.A. 1051(a)), and all registrations and recordings of any of the foregoing,
and for the purpose of the recording, registering and filing of, or
accomplishing any other formality with respect to the foregoing, and to execute
and deliver any and all other agreements, documents, instruments or assignment
or other papers necessary or advisable to effect such purpose, in each case, in
accordance with the terms and provisions of the Trademark Mortgage; and

 

2.      To execute any and all documents, statements, certificates or other
papers necessary or advisable in order to obtain the purposes described above as
the Lender may in its sole discretion determine.

 

This Special Power of Attorney is made pursuant to the Trademark Mortgage and
may not be revoked until the Obligations, as such term is defined in the
Trademark Mortgage, to the Lender is fully paid and satisfied.

 

IN WITNESS WHEREOF, the Grantor has caused this Special Power of Attorney to be
duly executed as of the day and year first above written.

 

 

Attest/Witness:

MEDIA SCIENCES

INTERNATIONAL, INC.

 

 

________________________

By: __________________________

Print Name:

Print Name:

 

Title:

Title:

 

 

 

 

 

8

 

 

 

--------------------------------------------------------------------------------